Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, ladies and gentlemen, yesterday evening a serious plane crash occurred at Eindhoven airport, seven kilometres from where I live, in which 32 people were killed and nine were injured. Hundreds of their relatives in Belgium and the Netherlands are now mourning their loss. On behalf of the Committee on Transport and Tourism and the Dutch and Belgian Members of this House I would ask you, Madam President, to send our condolences to the relatives of the victims. I shall be discussing with Commissioner Kinnock today whether the European Commission should be involved in the investigation into the cause of the crash, because it is extremely important that we should learn as much as we can from such tragedies.
I am sure the House will join you in expressing sympathy and condolences, Mr Cornelissen.
Madam President, I have a question concerning yesterday's order of business which was approved when the agenda was finally adopted. My question is this: how can a report - in this case the report on groundhandling services - be brought forward by a day? It is one thing to expect us, as Members of the European Parliament, to be capable of preparing a speech in an hour and a half, but what about those members of the public who are catching an early flight this morning so that they can be here when we discuss groundhandling services this afternoon, and who have made a hotel reservation for tonight so that they can be here for the vote tomorrow?
This makes a complete nonsense of the effort we have all been making to ensure that our sittings are open and members of the public can participate.
I take note of your comments, but this was a decision taken by the Conference of Presidents and confirmed by Parliament.
Are there any other comments?
Madam President, I have to beg your indulgence for the error of my ways, since I failed to sign the attendance register yesterday. It is my own fault, but I was hoping that you could perhaps vouch for the fact that I was present, thereby correcting my mistake. In any event, I have to apologize, since it is my own fault.
Madam President, could you express to the British Government the outrage of Members of this House at the treatment meted out to protesters in Garvaghy Road, Portadown, last week and the fact that small sections of the community should bring commercial life in Northern Ireland to a standstill.
(Parliament approved the Minutes)
Decision on urgency
Madam President, on behalf of the Committee on Agriculture, I would ask all colleagues to vote in favour of this urgent procedure. This measure is basically intended to rectify a situation which has been worsening progressively of late. In my report on agricultural prices, I proposed a 10 % reduction in setaside, which seemed at the time to diverge significantly from the Commission's proposal. Now the Commission is sensibly proposing 5 %, and that is what farmers are now expecting. But we must vote on the Gillis report this week, because the Council meeting early next week, on 22 and 23 July, will need to ratify our decision. I therefore strongly urge that this report should be adopted during this part-session.
Is there anyone wishing to speak against? There is not.
(Parliament agreed to urgent procedure)
Free movement of persons
The next item is the joint debate on the following reports:
A4-0095/96 by Mr Lehne, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive (COM(95)0348 - C4-0357/95-95/0202(COD)) amending Directive 68/360/EEC on the abolition of restrictions on movement and residence within the Community for workers of Member States and their families and Directive 73/148/EEC on the abolition of restrictions on movement and residence within the Community for nationals of Member States with regard to establishment and the provision of services; -A4-0219/96 by Mr Ford, on behalf of the Committee on Civil Liberties and Internal Affairs, on the proposal for a Council Directive (COM(95)0347 - C4-0468/95-95/0201(CNS)) on the elimination of controls on persons crossing internal frontiers; -A4-0218/96 by Mr Linzer, on behalf of the Committee on Civil Liberties and Internal Affairs, on the proposal for a Council Directive (COM(95)0346 - C4-0420/95-95/0199(CNS)) on the right of third-country nationals to travel in the Community.
Madam President, ladies and gentlemen, before I start, I should like to make a brief point concerning speaking time. We have come to a slightly different arrangement within our group, to the effect that Mrs Mosiek-Urbahn's speaking time will be split between Mr Nassauer and myself, so that I hope I shall have rather more than five minutes.
It is a fact that the history of these three proposals goes back a long way. The old European Community Treaty already included provisions for the creation of a common internal market in Europe. Parliament has consistently expressed the view that this concept obviously includes the right of free movement without frontier controls between the countries of the European Union, or the European Community as it was then. For a long time, the Council failed to agree on the issue, and for many years the Commission also shied away from taking the initiative in any move towards practical legislative proposals to abolish frontier controls in Europe. The first consequence of this was that a number of Member States took the initiative themselves and, going beyond the Schengen Agreement, created a special set of agreements in parallel, as it were, to the European Treaties, with the result that this internal market goal - the elimination of frontier controls - has now been achieved de facto in at least part of the European Union.
Several years ago, because the Commission had taken no action, Parliament initiated proceedings against it before the Court of Justice for failure to act. Thanks to the cooperation of Commissioner Monti, the new Commission - which was also the first to be confirmed, and to require confirmation, by Parliament - has clearly changed its stance on the issue and has submitted three proposals for directives that aim to finally abolish internal frontier controls within the European Union. I wish to make it very clear, at the outset, that we welcome these proposals from the Commission and support the action that it is taking on this issue.
I have a number of comments on the three proposals. One of them - the subject of my own report - is a proposal from the Commission to amend two existing directives which flow from Article 48 and the following articles of the Treaty, that is to say from the rights of citizens of the European Union. The aim is to make provision within the existing legal system for workers and people who wish to exercise the freedom of establishment and the freedom to provide services, so that in future they cannot be subject to frontier controls when they wish to move within the internal market.
The other two proposals concern the elimination of controls on persons, and freedom of movement for thirdcountry nationals who are lawfully in the territory of the European Union. This follows naturally because it is obvious that, unless they check identity documents, border officials cannot determine whether a person is a third-country national lawfully in the territory of the European Union or a citizen of the European Union.
As regards my report, it may be useful to make the following additional points on the basis of the discussions that took place in the committees which contributed to it, in particular the Committee on Civil Liberties and Internal Affairs and the Committee on Legal Affairs and Citizens' Rights. We have here a directive that is subject to the codecision procedure, a typical internal market directive over which Parliament's powers, since the Maastricht Treaty, are very far-reaching. And this is where my report differs from the other two reports that are before us today, because the legal basis of the other two directives is Article 100, and they must be adopted unanimously by the Council, with Parliament merely being consulted.
We are therefore entitled to effective involvement in the decision on workers' freedom to travel and the exercise of their right of establishment and right to provide services. Because we welcome and support these proposals in principle, we should expedite our discussions in Parliament and let the Council have our vote so that a decision on the issue can be reached quickly.
However, there has now been a new development: since last week, you will have been aware that the Irish presidency has made its own proposal for a draft joint action on the freedom of movement of third-country nationals in the European Union, on the basis of Article K.3. I believe this is directly at odds with the Commission's and Parliament's approach to the issue, as regards the legal basis. It is our view that the question of eliminating controls in the internal market is quite definitely an internal market issue, and that is why it belongs within the institutional decision-making framework of the European Union and cannot be decided solely by the Council of Ministers through a draft joint action.
What has happened now creates a new situation, because it is clearly quite bizarre that, alongside the process of opinion-forming and decision-making here in Parliament and earlier in the Commission, the Council should have started to take action on its own initiative, as it were, and obviously with a full knowledge of what is going on elsewhere. We must consider how, as a Parliament, we are to react to this situation: whether we can, in fact, vote and decide the issue today, or whether we ought not to refer it back to the committees so that we can then get an opinion from the Council on these new moves by the Irish presidency.
I should like to make one final comment on my report. A number of amendments have been tabled with a view to having freedom of movement for third-country nationals included in my report as well. In my view, this is not legally acceptable, because the legal basis for the Lehne report and the corresponding Commission proposal is Article 48 and subsequent articles of the Treaty, which define citizens' rights. For that reason alone, the report cannot be extended to cover third-country nationals. For purely legal reasons, the issue cannot be dealt with in this directive, but will have to be addressed by the other two directives.
Madam President, I should like to say that I am pleased on behalf of the Committee on Civil Liberties and Internal Affairs to participate in this joint debate on the Lehne report, my own report on the Council directive on the elimination of controls on persons crossing internal frontiers and on the Linzer report.
These reports arise directly from the Treaty of Rome which sets out very early a commitment to the free movement of goods, services, capital and people. Unfortunately in the European Union, while the first three flow freely, there has been much more resistance to the free movement of people. It is absolutely vital for the future of the Union that the people of Europe - if you want the prime group constituting the European Union - be allowed to move freely around the Union itself.
The Commission has been very tardy in bringing forward proposals in this area; in fact so tardy that this Parliament, during the last Parliamentary session under the urging of Amédée Turner, the British Conservative Chairman of the Civil Liberties Committee, actually took legal action against the Commission because of their failure to act.
The second result was that because there was a failure to act by the Commission we saw the Council set up the Schengen system, that semi-clandestine organization with no accountability, no reporting back to Parliament which means that free movement has not proceeded in the way that we would like. Then, on the very eve of the European Court taking action against the Commission, the new Commission and the new Commissioner, Mr Monti, brought forward these proposals. When I first saw them I had my doubts as to whether they constituted a genuine proposal because they were linked to a whole series of accompanying measures which threaten to act as a poison pill such that the proposals would never come into operation.
Unanimity is required in these areas and the current British Government has said it will not vote in favour of these proposals so that they cannot be implemented. The current British Government can, of course, be changed and that is something that may happen in the future. But more importantly, in terms of the accompanying measures, the external frontiers directive is linked to the British/Spanish dispute over Gibraltar. Despite the clear legal position it is also very obvious that there is no easy solution to this problem. When the government and opposition of both Spain and the United Kingdom are so committed to their current position it is not obvious that the external frontiers directive will come into operation early. There are similar problems with the Dublin Convention.
The Socialist Group wants a clear, unadulterated, uncluttered set of proposals that sticks to the fundamental principles of free movement and has no accompanying measures. The more the Commission's and Parliament's proposals vary from these clear principles the more difficulty the Socialist Group will have in supporting them.
Yes, of course we agree that there are other measures that will have to be taken in order for these proposals to operate, but they should flow from an agreement and not precede it. We know that the Member States will very rapidly reach an agreement on security and other issues if they have to, but while they can use them as an opportunity to block the proposals we will see no progress.
I also agree with Mr Lehne on the draft joint action proposal that has come forward in the last few days. This has clearly complicated matters and perhaps we need to take all three reports back to committee to see how the new proposal on the draft joint action programme impinges upon them. The people of Europe have a right to expect substantial progress in this area. The Commission has not given it to us in the clearest possible way. We look to the Commission and the Council to proceed, and the Socialist Group - and I hope Parliament - will vote accordingly.
Madam President, ladies and gentlemen, Commissioner, I have the privilege of bringing before the House today a report from the Committee on Civil Liberties and Internal Affairs on the right of third-country nationals to travel in the Community.
The aim of the report is, at long last, to enable third-country nationals who are lawfully in a Member State, and family members of European Union citizens who do not have citizenship of a Member State, to travel more easily for short stays in the territory of other Member States.
I have already established for my report that the Commission proposal will not, in effect, mean any significant change in the situation on the ground. Given that virtually no frontier controls are now carried out and, in fact, controls between the Schengen countries have generally been abolished, the real aim of this Commission proposal, which is based on Article 100 of the EC Treaty, is to create an appropriate legal context for a situation that already exists in practice.
My report is based on one of three Commission proposals referred to the committee, which were drawn up with a view to fulfilling the obligations imposed by Article 7a of the EC Treaty. Article 7a deals with the establishment of the internal market by 31 December 1992. The internal market was to comprise an area without internal frontiers, in which the free movement of goods, services and capital, as well as what we are talking about today - the free movement of persons - was to be ensured in accordance with the provisions of the Treaty. I would remind you that this is 1996, and it is only now that the House is discussing these three Commission proposals for fulfilling the obligations to which I have referred.
Although it has taken more than three and a half years to bring practical proposals from the Commission before the House, we are grateful that we now have them. The only reason that the proposals are now before us, however, is that as long ago as 1993, the Committee on Civil Liberties and Internal Affairs of the European Parliament took the initiative and gave the Commission a practical incentive to submit proposals by bringing proceedings for failure to act. My report is primarily concerned with clarifying the situation and facilitating freedom to travel for third-country nationals who have entered a Member State with a visa and who wish, during their stay there, to make a short visit to another Member State; and also for third-country nationals who have a residence permit in one Member State and wish to visit another.
In general, the fact that the right of third-country nationals to enter and remain in a Member State, even for a short period, is regulated by the Member States' national legislation - which is neither coordinated nor harmonized - means that individual citizens face further bureaucratic obstacles. The effectiveness of the directive therefore depends on removing the link between the exercising of the right to travel and the requirement of citizenship, and building on the principles that residence permits and visas should have equal status and that visas should be mutually recognized.
I would take this opportunity to emphasize that people will measure the political credibility of the Union by the way the internal market operates, and particularly by the way the free movement of persons is implemented. A gap in the overall concept of the internal market will also mean a loss of confidence among the great majority of European citizens. Sometimes, however, I cannot help feeling that some of the institutions involved in creating the internal market fail to realize the full weight of their responsibility. The approach of the Commission and Council to completing the provisions for the free movement of persons indicates how important it is that the European Parliament should be more closely involved in the legislative process. I can only hope that the Intergovernmental Conference will bring Parliament all that it seeks in this respect.
Who else but ourselves - the democratically elected representatives of the peoples of Europe - can bring the necessary energy to bear in looking after citizens' interests? If, as has been widely reported over the last few weeks, the Commission is making full implementation of the freedom of movement of persons in the European Union contingent on the application of accompanying agreements and measures, particularly as regards asylum and visa regulations for third-country nationals, then its behaviour indicates to me that it has not yet learned the lessons of recent years. Clearly, the Commission cannot do without these accompanying measures if it is to have the support of the Member States, but in my view the two sets of issues should be considered separately. By approving these proposals for directives, which are intended to give people the right to move freely from one Member State to another, we shall remind the Member States of their duty to turn their attention more actively and effectively towards instruments for implementing these measures.
Madam President, the proposals of the Commission in this area are to be welcomed. Article 48 of the Treaty of Rome laid down a fundamental right for free movement of its citizens. This was extended to free movement of persons and the Court of Justice has, in its case-law, extended the rights to free movement. This is a very important plank in the achievement of a single market. Therefore, I support the proposals in the Lehne report, which simply extend existing rights.
I also want to support the Linzer report, giving rights to third country nationals to travel in the Community. This is a very new but important right and I know from my own experience in my constituency that this will enhance academic and professional links between the European Union and other countries. It has a humane face to it in that it will permit visits to families for weddings, funerals and illnesses. It also enhances the cultural links in the European Union. Many people want to come to Europe to see our cultural heritage and this I believe is an important part of our economy and also our links with the rest of the world. There are no problems for the Member States because this does not impact on employment or on social benefits. That is made quite clear in the text and therefore there should be no concerns for Member States. It also provides and stresses the right of Member States to remove people who are a public security threat. The safeguards are quite adequate and the words 'or to its international relations' should be excluded.
Madam President, like other Members I welcome the Commission's three proposals to make a reality out of free movement. I see them as a genuine and realistic attempt to achieve long-held and cherished objectives of the European Community.
I am speaking specifically on the Linzer report on the right of third country nationals to travel. The object of this proposal is to harmonize national provisions concerning the right of third country nationals to travel and remain within the territory of the Union. At the present time this type of journey is governed by divergent national provisions, most of which require third country nationals legally present in the territory of another Member State to obtain visas. This is an insult to third country nationals who are living legally and subject to the proper conditions in the Member State, and some of these nationals can be second or third generation third country nationals.
For example, in my own country Pakistani and Indian citizens often prefer, for reasons of relations at home, to keep their Pakistani or Indian nationality. They will be living in the UK all their lives, yet they have to apply for visas to travel to some Member States of the European Union. This situation would be resolved by the Commission proposal, and they would be able to move across frontiers freely in the same conditions as other citizens of the European Union. As Ms Oddy has said, this proposal would not involve the right to work or other rights of establishment. It is simply a right to travel.
The Committee on Legal Affairs and Citizens' Rights has two concerns. We are worried that the Commission chose to add the words 'threat to its international relations' to the normal grounds for expulsion from a Member State. The Treaty has a formulation - which has been tried and tested through the European Court - which allows expulsion for threats to public order or public security, but we have never seen this expression 'threat to international relations' before. I hope the Commission will consider withdrawing that phrase as requested both by the Committee on Civil Liberties and Internal Affairs and the Committee on Legal Affairs and Citizens' Rights. This would mean that third country nationals, for example, could be expelled simply because a third country complained about their presence in a European Union Member State's territory.
The Council's recent initiative complicates the matter somewhat. On the one hand, we welcome the fact that the Council is showing an interest in this. On the other, we regret the fact that it is under Article K.3 and therefore a third pillar matter, weakening the rights of the European Parliament and the European institutions, but we believe it is worth looking seriously at the Council's initiative and we will probably support withdrawing these three reports and referring them back to committee.
Madam President, I rise to speak as draftsman of the opinion of the Committee on Social Affairs and Employment in connection with the Ford and Linzer reports. Our committee insisted, above all, that it should be made quite clear in the text of both reports that, whilst the Commission proposals on the abolition of controls on individuals at the European Union's internal frontiers are good schemes - the submission of which, though belated, our committee welcomes, since a happy event never comes too late - this does not mean that their provisions can be made subject to the adoption or implementation of accompanying measures relating to the external frontiers convention, or any other measures. And our committee welcomes the fact that the relevant amendments have made it quite clear in both the Ford and Linzer reports that the provisions in question constitute a clear obligation on the part of the European Union, which cannot in any way be made subject to such conditions.
Secondly, the Committee on Social Affairs and Employment wished to stress that the abolition of all controls at internal frontiers must not be an isolated measure, and that - at least as far as the free movement of workers is concerned - other obstacles which continue to exist must also be removed: the failure to complete recognition of diplomas and professional qualifications; the lack of coordination of supplementary social security schemes and special social security schemes; and the absence of Community provisions relating to the direct taxation of migrant workers. Our committee has called on the Council and the Commission to adopt the necessary measures to eliminate these obstacles.
Finally, the Committee on Social Affairs and Employment insisted that the implementation of these provisions be accompanied by an extensive information campaign. At present, the Commission is already carrying out an information campaign on the single market. It is essential for our citizens to know that these obstacles are being removed - and this requires more than just the publication of this information in the Official Journal. There is a need for all citizens to be made aware of these effective measures.
Madam President, ladies and gentlemen, I would remind us all of what we have promised, and of the great expectations aroused by Europe's undertaking to introduce freedom of movement for persons by 1 January 1993; it is now July 1996, and this free movement of persons has still not come about. This is in clear violation of Article 7a of the Maastricht Treaty, which was endorsed by the Member States; what is more, it is completely illogical in view of the cost/benefit ratio resulting from the lack of free movement for persons. It strikes me that our obsolete internal borders are now no longer able to stop anything whatsoever - not goods, not trafficking, nor crime - except poor, honest citizens, who find that they have to show their identity cards every time at our ridiculous, obsolete border checks.
An additional element is that certain EU Member States have decided, in the form of the Schengen agreement, to go one step further than Article 7a of the Maastricht Treaty, which sanctioned this right to free movement of persons. This proves that, in effect, when the political will exists on the part of the Member States, there is indeed free movement of persons, whatever concerns and reservations one might have.
The Schengen agreement, however, is certainly not a Community initiative, a European initiative; it is the initiative of individual Member States. Thus I believe that all the reservations and - let us be frank - the excuses being put forward about the question of accompanying measures should be cast aside. The package presented by the Commission goes in the right direction, but in my opinion the accompanying measures are still being used by the Member States as an excuse for their own serious lack of political will. I believe that with every day that passes by without the free movement of persons becoming a reality, we are dealing a perhaps irreversible blow to our citizens' hopes of having a real united, federal Europe without all these visas, permits, certificates and red tape which are in practice impeding its development.
With regard to the opinion assigned to me by the Committee on Civil Liberties, concerning the abolition of restrictions on movement and residence within the Community for workers of Member States and their families, I believe that it is necessary to consider whether the proposal for a directive is comprehensive enough as regards the problem of free movement for nationals of non-member countries who are legally resident, whether they are directly or indirectly entitled; to consider the possibility of issuing a single list of residence permits on the basis of the four or five directives which already exist, duly published in the Official Journal and conferring the right of free movement of persons; to consider whether these entitled persons who are not nationals of a Member State will have the same rights as a Community national; and, finally, to consider whether to introduce an amendment to this end.
In this context, I too think that the Irish presidency's joint action programme should be scrutinized by Parliament's Committees on Civil Liberties and Legal Affairs. Our group will not object if a proposal is made to refer this matter back to committee. But, I repeat, Europe cannot take shape without free movement of persons.
Madam President, ladies and gentlemen, when it comes to people, freedom of movement in the European Union is a complicated business. Mr Caccavale was quite right to point out that all kinds of things can be transported within this Union, and all kinds of things can move unhindered across the frontiers - which indeed no longer officially exist. Only people may not move as freely in the European Union as we would all have wished. That is why I should like to remind you of something again today, namely that the European internal market began on 1 January 1993, with fireworks and celebrations throughout the European Union. And what were we celebrating? Was it the fact that anyone may now take any product, service or capital holding and move freely with it in the Europe of Fifteen? Yes, that was part of it. But we were not - at least my group was not - celebrating the fact that some essential preconditions for the implementation of people's right to move freely in the newly created Europe would still not be met almost four years later.
So why has this right not yet been implemented? It has not been implemented because a number of Member States - or rather their governments - regard with mistrust the fact that their citizens, and permanent residents in their countries who are not citizens, can move freely in the Union. We have heard all kinds of arguments this morning for curtailing this individual liberty. But one thing is crystal clear: the overwhelming majority of people who live in our Union - I do not know the exact figures, but we can assume that we are talking about well over 90 % of the population - are honest, upright, decent folk who ought to be able to travel freely from one part of the Union to another, whether they are passport holders of one of the Member States, or citizens of a third country with a permanent address in the Union. Why are the governments mistrustful? Why do they continue to restrict these people's freedom of movement because of the criminal activities of a few small groups such as heroin and arms dealers and those who traffic in human beings? Such groups undoubtedly pose real problems, but they cannot justify the continued restriction of freedom of movement.
It is high time that we made progress - by creating a confidence offensive. After the delays which caused the conflict between Parliament and the Council and Commission, we are now debating these reports because of initiatives taken by the Commissioner, who is with us here today: initiatives which, though commendable, are insufficient. Now, in the midst of this process, we learn that the body representing the Member States, which are responsible for the delays - namely the Council - has clearly gone behind the backs of Parliament and the Commission once again, by initiating a procedure which seeks to replace everything that we are debating today and in which neither we nor, of course, the Commission will have any part. There is only one way for us to respond: we shall request postponement of the vote, pursuant to Rule 129, to give us the opportunity of reconsidering this latest development in committee, as provided for under Rule 60, because it is absolutely unacceptable that the right - and in particular Parliament's right - of democratic participation, which is not extensive at the best of times, should be further thwarted by an attempt, at this stage of our deliberations, to make a mockery of the consultation procedure, in the sense that the Council is ignoring everything that we say here in the House and producing a fait accompli behind our backs. In my view, this is something that we cannot accept.
Madam President, ladies and gentlemen, the actual date by which freedom of movement in Europe ought to have been made a reality was 1 January 1993. Consequently, according to the Treaty that was signed by all fifteen Member States, what we ought to be doing today is not debating the introduction of freedom of movement, but instead, for example, receiving a report on how it has functioned and deciding what action to take, and how to achieve further progress if possible. But we are a long way from that.
I am not saying that the failure so far to achieve freedom of movement is a breach of the Treaty, but it goes against the intention to which all fifteen Member States put their signature. The fact is that the idea was not just to create freedom of movement for services and capital: at this important time, people too should be able to experience Europe in the fullest sense. They should be able to travel freely in Europe and to see, as citizens, what they make of this European Union that we have entered into.
That has not happened. And I am not saying that it is the Council, as such, which has prevented it from happening - we must cultivate the habit of taking a rather more critical look at things. There are certain Member States that are not fulfilling their obligations under the Treaty. It is only a minority of them which are in this position, and the arguments which they employ do not stand up. They say that freedom of movement cannot be created just like that, because the internal frontiers have played an important role in combatting crime, for example.
That is a completely anachronistic position to adopt, ladies and gentlemen. It is an untenable position nowadays for any expert on the subject. It is quite ridiculous to claim that crime cannot be effectively combatted without frontier controls. If that were the case - if frontier controls were really necessary for combatting crime - we should have to reintroduce them between Bavaria and Hesse, for example. Such a thing is unthinkable. Nowadays, criminal activity needs to be tackled using quite different instruments - Interpol, for example, and the data bases that are to be installed there. That is the modern way to combat crime - and, amazingly, its implementation is being delayed by precisely the same countries that are denying us freedom of movement on the scale sought by the Treaties.
One of the catchphrases is 'accompanying measures' . It is true that the Council still has some homework to do before freedom of movement can become a reality. It is true that frontier controls cannot simply be abolished without putting some alternative options in place. The external frontiers must be secured. It must be clear, in future, that by crossing an external frontier into a Member State of the European Union, a person acquires freedom of movement throughout the Union. This means that the country which allows a person to enter across its external frontier also becomes responsible for that person's freedom of movement in the Union as a whole.
It should be noted here that we seek this freedom of movement not only for citizens of the European Union, but also for citizens of third countries who are legally resident in the Union. There is really no other concept of freedom of movement. We cannot have a two-tier system of freedom of movement in Europe; freedom of movement must be enjoyed by everyone who is legally in the European Union.
It seems strange in this situation that, just when the Commission is doing what Parliament asked it to do by submitting appropriate proposals - and Commissioner Monti's proposals have our unqualified support - and just when we are reaching a position on those proposals, some entirely new ideas should be published in Council circles. I do not intend, at this point, to discuss institutional developments, but it is very clear indeed that the first thing we need to know now is what the Council is actually seeking. That is why I am convinced that we cannot come to any conclusion until the Council supplies us with some information as regards what it is really up to with its new joint action. We wish everyone in Europe to have freedom of movement as soon as possible, and those whose fault it is that such freedom is not yet in place must now be called to account.
Madam President, the three proposals for directives now before us are the Commission's response to the proceedings brought against it by Parliament in the European Court of Justice for its failure to act in the field of the free movement of persons within the European Union.
Realizing that these proposals touch on important issues in the fields of immigration and internal security, the Commission has written into them accompanying measures which it regards as essential for maintaining a high level of security in an area without internal frontiers. However, the Committee on Civil Liberties and Internal Affairs has not only rejected an amendment by the Committee on Legal Affairs and Citizens' Rights, the aim of which was to provide a list of these accompanying measures, but has also adopted amendments stating that the free movement of persons cannot be made contingent on the implementation of those measures. One could therefore be forgiven for wondering if these amendments are simply demagogic. The adoption of these proposals for directives requires unanimity in the Council. And certain Member States, for a variety of reasons, are not prepared to call into question these accompanying measures, which fall under the third pillar.
Using the powers conferred on it by Article K.3(2), the Commission could have cooperated with the Member States - if Parliament had not served notice on it, as it were - to achieve the free movement of persons within a negotiating framework acceptable to all parties.
Furthermore, in its report on the draft directive on the abolition of restrictions on movement and residence within the Community for nationals of Member States with regard to establishment and the provision of services, the Committee on Legal Affairs and Citizens' Rights proposes the deletion of Article 3(3), for the reason that it conflicts with Article 6 of the EC Treaty, which prohibits discrimination on the grounds of nationality. However, possession of an identity card may also be considered as a means of citizens' protection: it is proof of their entitlement to exercise a right. Possession of an identity card or travel document is one of the fundamental freedoms to which people living under the yoke of dictatorship aspire. Possession of an identity card is the best means of protection against arbitrary treatment for the Union's citizens.
Madam President, this debate concerns one of the fundamental aspects of the European Union: the free movement of persons. As other speakers have pointed out, we should have had a completely open internal market with freedom of movement for goods, services, capital and people by the end of 1992. But this did not happen. We had freedom of movement for goods, services and capital, but not for people. You can see this if you go to the United Kingdom, to mention just one example, where there are still immigration controls under the old legislation, European Union or no European Union. So what we are talking about here is the move from a financial Union to a citizens' Union.
It is absolutely ridiculous that it has taken us until now, in 1996, to hold such a debate, when the planned measures should have been introduced by 1992 at the latest. The previous Commission was wrong not to put any proposals forward, and the European Parliament was even forced to bring a case against it before the Court of Justice, which is the most serious step you can take under our European system of law. Now, at last, the present Commission has finally come up with some proposals, too late, of course, but now that we have them, the Liberal Group feels that they should be examined on their merits.
The Group of the European Liberal, Democratic and Reformist Party supports the proposal for a directive on the right to travel of nationals of non-member countries who are legally established in the Union. Such people - many Turks and Moroccans, for example - currently need a visa to be able to travel within the European Union, causing them great inconvenience, and a solution to this problem is therefore most welcome. The proposed directive on the elimination of controls on persons crossing internal frontiers is really what this debate is all about. We know that the Commission's idea here is that the internal frontiers have to come down throughout the whole of the European Union, but that before this happens - and I am paraphrasing the Commission's argument here - we need to take a series of measures to deal with any unwelcome consequences, such as the spread of crime and illegal immigration. Then there are accompanying measures on improving the policing of our external borders, the division of responsibilities in asylum policy, a common visa policy and data exchanges through a European information system.
The Liberal Group finds it entirely understandable that these various measures and the directives before us should be linked in this way, because people want to see border controls abolished, but they also want measures to be taken to prevent any increase in crime.
As a representative of the people, I think that the national governments are at fault here. The Dublin Treaty on asylum policy has been in the pipeline for years and still has not come into force. Equally deplorably, the external frontiers convention has been ready for the last five years, but has not been introduced because of differences between the United Kingdom and Spain over Gibraltar. This is extremely regrettable. The ELDR Group feels that the European Parliament must adopt a clear position here. The Maastricht Treaty does not link the free movement of persons to any conditions, and there can be no question of introducing legislation to link the removal of the internal borders to measures to combat crime and illegal immigration. But there is a political connection between the two issues, and it is up to the national governments to take the necessary measures as quickly as possible.
Today, Parliament must consider what it really wants. Do we want to haggle over principles, refusing to consider accompanying measures, but knowing that we will then end up with a decision that gets us nowhere, or do we really want freedom of movement to be introduced? In our view, we have to be realistic. The Commission and Parliament must join forces in sending a message to the Council of Ministers that freedom of movement needs to be introduced, and it needs to be introduced quickly. If the Council then fails to do so, it will have to account for its actions in public.
Madam President, I should like to make a number of comments on the three proposals for directives. The first is that Parliament's position has always been that, in order to make the free movement of persons a reality, all restrictions on travel and residence must be removed. In the particular case of workers and their families, the Member States have an obligation to eliminate controls at internal frontiers.
However, the corresponding Commission proposal makes a right enshrined in the Treaties subject to new conditions, on the grounds that accompanying measures must be introduced in order to make possible the abolition of these controls. This is unacceptable, to the extent that it means, in practice, postponing the elimination of controls at internal frontiers - in other words, maintaining surreptitiously precisely that which we are purporting to abolish.
Implementation of the Schengen Convention has demonstrated that it is quite possible to eliminate controls without introducing accompanying measures; and to promote such measures is to undermine the right to free movement. We are opposed to that.
We must not acknowledge a legal link between the abolition of controls on persons and the accompanying measures.
Turning now to other matters, the single market comprises an area without internal frontiers. This implies that the free movement of goods, persons, services and capital is guaranteed.
Consequently, anyone who is legally present in the Community must have the right to travel within it without any kind of restriction or discrimination. It should be borne in mind that Articles 3 and 7a refer to the free movement of persons, not of citizens. It therefore seems inconsistent to impose on third-country nationals who are in possession of a valid residence permit or travel document the obligation to report their presence. Such treatment is discriminatory. The Union must recognize the right of third-country nationals who are legally resident in the Community to travel within it under the same conditions as Community nationals. Otherwise, there will be an inconsistency between the free movement of capital and goods and that of persons.
As a final comment, the proposals for directives make the right to free movement contingent upon preconditions which do not appear in the Treaty, although the abolition of controls is a clear and unconditional obligation on the part of the Union. Furthermore, the possibility of suspending application of the directives cannot be left to the discretion of the individual Member States - in particular, since matters concerning the free movement of goods and capital do not fall within their sphere of competence. Such an approach will undermine the Union's political credibility.
The free movement of persons contributes to the meeting of cultures and the development of democracy. Whatever safeguards are needed must be implemented, not at the Community's internal frontiers, but at its external frontiers, by means of the instruments which are already available to us - and with a view to combatting drug trafficking and organized crime, not to harassing those who are legally resident in the European Union.
Madam President, ladies and gentlemen, what we were promised was open frontiers, unrestricted freedom of movement, and no more controls. How often have we heard it said that Europe was a single territory? But that was - and is - a lie. No other European promise has been broken so often as the promise of a frontier-free Europe.
Now, as we consider three proposals for directives and we learn what the Council is getting up to behind the scenes, it is not the old idea of Europe that is becoming a reality, but the old lie. The fact is - and many speakers have made the point - that the crucial Article, Article 7a, states in black and white that as from 31 December 1992, the internal market is to be an area without internal frontiers: with no ifs or buts, no restrictions, no so-called accompanying measures, no delays, and no directives that seek to qualify the process or call it into question.
It is now patently obvious that the order of priorities in Europe today is: goods first, then services, then capital. Those are the only priorities - or if people are a priority, it is only some people, not all of them. Is this a viable way for Europe to function? No, it is not, because the frontier-free market must apply not only to prunes and potatoes, but also to people!
Since 1 January 1993, we have been bending an article of the Treaty. That article is becoming meaningless. Article 7a is being breached, because controls are still in operation, from London to Athens and from Stockholm to Munich. The governments of Europe have adopted a take-it-or-leave-it attitude to the old legal principle that pacta sunt servanda . However, that cannot be our position, nor should it be the position of the Commission. But in the case of freedom of movement, the Commission has failed to perform its most specific task. Instead of being the guardian of the Treaties, it runs the risk of becoming nothing more than the Council's henchman.
Moreover, if the collective might of the Council is now being brought to bear in an attempt to instil fear into Europe, if the fear of immigration outweighs the right of freedom of movement, then Europe's spell will be broken, and we shall pay dearly for that! We are against referral back to committee, because we think it is high time that Parliament took a stand and made its position clear to the Council and Commission.
Madam President, the object of this exercise is to determine, through examining the question of the free movement of persons, whether or not the will exists to build a genuinely united Europe - to act, that is, in accordance with the Treaty on European Union, which defines the Union as an area without internal frontiers.
Following the legal episodes of which we are aware, the Commission has the credit of moving our endless task forward once again. I should like to take this opportunity to pay tribute to Commissioner Monti for his prudence and courage, even if this initiative does not go as far as our group would wish. But let it be quite clear that, at present, the Member States, the national governments - or rather certain Member States and national governments which are not really in favour of European integration - would have us share their irrational fear of immigration, which is wrongly blamed for all the ills of our society.
The need to safeguard the Union's security is put forward as an argument for restricting freedom of movement. But freedom and security go hand in hand. Let us take care to ensure that, following the example of a certain Middle Eastern country in which the obsession with security is resulting in the peace process being brought to a halt - a country which nevertheless remains a friend - the need to safeguard the Union's security is not allowed to serve as a pretext for those who do not wish the European Union to move forward.
Lastly, I wish to express my support for Mr Ford's conclusions to the effect that, without banging its fist on the table, Parliament must be clear and unequivocal in its intention to defend the free movement of persons, and that no legal link must be established between the elimination of controls on persons and the accompanying measures, which must not become a barrier to the exercise of our most valuable asset, namely freedom.
Madam President, this debate today is surreal. Just when the Member States are struggling to combat the problems of drug trafficking and illegal immigration, the European Parliament is dealing with a number of proposals for directives aimed at eliminating throughout the European Union all controls on persons at internal frontiers, whether those travelling are Community nationals or nationals of third countries.
The Commission tells us bluntly that, whatever the circumstances, the elimination of controls is 'an unconditional obligation which derives from Article 7a of the Treaty' , and that it must dismantle all controls at internal frontiers, ' whatever their form, and whatever their justification' . You heard correctly: ' whatever their justification' . We are unable to agree with this extremist approach to the abolition of border controls, for a number of reasons.
Firstly, Article 7a, which provides for the creation of an area without internal frontiers, was, like the Schengen agreements, conceived at a time when the pressure of economic migration was not as great as it is today, and moreover when the Union's eastern border was formed by the Iron Curtain.
Secondly, within the Union itself, illegal trafficking - especially of drugs - has increased. And the fixed controls at internal borders have a part to play in stopping this trafficking, as the recent seizure of 106 kilograms of heroin at Calais, with the help of a French customs scanner - an instrument which is, by definition, fixed - has just made clear.
Thirdly, the Member States must retain control of their territory, in order to be able to exercise the national rights which a number of Treaty articles - for example, Articles 36, 48 and 100a - rightly recognize them to have. And lastly, Article 7a is not entirely unambiguous - although, contrary to what Mrs Roth just said, it was accompanied by an explanatory statement - and in any event, it must be interpreted sensibly. No: freedom of movement is not hindered by appropriate controls at the Union's internal frontiers; on the contrary, those controls serve to protect our citizens' freedoms!
The proposals for directives which the Commission is presenting to us today are therefore totally inappropriate. Not only must the Council reject them, but the Intergovernmental Conference must rewrite Article 7a. Furthermore, the Member States must agree not to eliminate the controls at the Union's internal frontiers, but to improve them, supplementing the concept of fixed controls with that of a territorial filtering strip - as proposed, in France, in the recent report by Senator Paul Masson.
However, today's debate seems even more surreal when we consider that it is taking place against the background of the 'mad cow' crisis, in the context of which the Commission stands accused of having sacrificed public health on the altar of the dogmatic objectives of free movement at any price.
The situation with regard to these directives on the abolition of the Union's internal frontiers is exactly parallel. If they are adopted, they will give rise to a serious deficit in security - and, in ten years' time, Mr Santer's successor will come to this House to explain that is not the Commission's fault, since public security has always been its top priority. That is not true: it is clear from this debate that the Commission's priority is not safeguarding public health or security, but above all promoting the fusion of the peoples of Europe, notably by eliminating the Union's internal frontiers!
Madam President, do you by any chance have any explanation to give me about the request I made as Chair of the Committee on Civil Liberties and Internal Affairs for the Council to attend this debate? I imagine that you have no explanation to give me because, of course, the Council did not even bother to answer our request. But it is a shame that it should not be here.
Madam President, regardless of the fates which these directives might be reserved a word of thanks to Commissioner Monti and Rapporteurs Ford and Linzer on the excellent work they have carried out so far.
Madam President, the situation which we are experiencing now in this House in respect of these reports and the initiative by Commissioner Monti on the freedom of movement is, thanks to the Council, quite awful from an ethical point of view and an attack on the European Parliament's rights from an institutional point of view. When finally after many years of doing nothing the Commission finally presented the European Parliament with three proposals for directives aimed at creating an internal market for persons and the European Parliament, as a consequence and following a number of months of debate, laboriously expressed its opinion, look what the Council did, on the sidelines of the legislative process enshrined in the first pillar, without letting the European Parliament know and without the slightest respect for the work it carries out: it has now taken a parallel initiative based on intergovernmental logic with scant regard for the efforts of the Commission and this House to achieve the first of all Community freedoms: the freedom of movement.
In the corridors and without any transparency or any parliamentary control, both at European and national levels, the Council is preparing - in the very week in which our Plenary is taking place and dealing with hope and seriousness with a fundamental legislative package for European citizens - to empty of any meaning the Commission initiative and the Parliament opinion and offer citizens an empty charade of legislation packaged up in a joint action by the Council.
Madam President, this incident is one of the most serious and gross violations of inter-institutional dialogue. That is why we will no longer take part in this farce and will not discuss or vote for anything at all since we know, farce and hypocrisy aside, that our work over lengthy months of discussions is destined quite simply for the rubbish bin. We refuse to take part in any legislative clowning of which Machiavelli himself would be proud without the slightest honour and very little glory, when the sole objective of the manoeuvre is to make legally ineffective the rights, enshrined by the Single Act, which the Commission and Parliament wish to offer citizens residing in the European Union.
Madam President, the challenge has been thrown down and the accusation has been made. The Council has been acting behind the backs of the Commission and the European Parliament in bad faith. We are owed an explanation, a justification, a notice and some information. We are at least owed a posture of seriousness. Either the Council should do so very quickly and make all of its proposals quite clear or the European Parliament should use all political and legal means possible to denounce or to confront the Council and to make it assume its responsibility. We will wait as long as is necessary and until this takes place we think that trust has been broken in the very minimum of interinstitutional ethics. Everything in its place. The Council must show transparency in everything it does in its aims and responsibilities and, for our part, we know what we want: to abide by the rules and turn European citizenship into something practical while respecting the Treaty.
Madam President, ladies and gentlemen, as other speakers have already said, there are four freedoms in the internal market. Three are geared to economic interests, whilst one is the focus of popular expectation in Europe. Three of them - the economic freedoms - have been achieved, but the free movement of persons has not become a reality. I wish to know why this should be? We are told that freedom for people represents a greater risk. But is that really true, if one considers the environmental risks involved in freedom of movement for goods, in the explosive upturn in mobility, the waste of energy and the excessive division of labour in Europe? Goods have to be given free access to markets, even if they do not meet the standards or conform to the traditions or safety expectations of the Member States. But we are told that it is people who represent the risk. On the contrary, we are facing much greater risks as a result of the free movement of goods, currencies and services. Many people are prepared to tolerate those risks only because of the promise to introduce free movement of persons. By delaying and failing to fully implement freedom of movement of persons, the Union is denying the rights of its own people.
To restrict freedom of travel to citizens of the Union, and to continue to make it difficult even for them, is to deny Europe's openness to the world. It means that the fears of a Fortress Europe are being borne out by Union policy. This is a policy that is based not on people's needs but on fear of people, a policy geared not towards cultural openness in Europe but towards total control of the population, a policy that divides, rather than unites Europe.
Madam President, freedom to travel is probably the most important element in creating the internal market as an area without internal frontiers. Implementing this fundamental freedom will meet the expectations of many citizens of the Member States. For several decades, the people of the former communist countries were denied the fundamental freedom to travel. It is therefore all the more important that no one - and particularly not those people - should be treated as a second-class citizen within the Union, not least at the internal frontiers.
Amongst the measures needed to counter any possible increase in crime after the removal of all the controls, and to prevent illegal immigration by third-country nationals who are already in the Union illegally, are more intensive cooperation by police forces and social services, and the effective exchange of information through Europol.
Madam President, only last month an elderly woman of 76 was, in my view, illegally arrested on a train from London to Brussels, held overnight in a cell and put back on a train the following day because it was alleged that she had not brought with her what was claimed by the Belgian authorities to be a necessary document, namely a passport.
I believe that woman should consider very seriously taking action as an individual citizen for illegal imprisonment. That being the case, the key to free movement is probably going to be individual European Union citizens taking actions by themselves rather than relying on the Commission or Member States to ensure that we have free movement. I believe that free movement is not an objective of the Treaty but is a fundamental, constitutional right. That is something without which the European Union cannot operate. Therefore, if individual citizens are in a position to enforce Article 7a either directly or indirectly then the free movement will be enhanced.
The court case against the Commission by Parliament was not so much a mistake but should have been carried through to adjudication because it was said that the Monti proposals which flowed from that court case were in some way a kind of compromise and a way forward. The so-called accompanying measures and the Schengen Agreement are both excuses for trying to avoid the central issue of Article 7a. If it is said that the so-called Monti proposals brought forward now will be vetoed in the Council of Ministers, that does not mean the end of all of this, that Article 7a somehow disappears. It remains an obligation under which the Commission has to work and it remains something on which the Commission has to take action.
Madam President, ladies and gentlemen, the European Parliament has always adopted a very clear position on the issue of the free movement of persons, based on two principles to which other speakers have referred. Firstly, the free movement of persons is an obligation under the Treaty which should have been carried out by 31 December 1992 at the latest, without any preconditions. Secondly, when we talk about persons, we mean all those legally resident in the Member States, and this has to include the 13 to 14 million nationals of third countries who have been living and working here for years, because we will not tolerate discrimination, and in any case restricting freedom of movement to EU nationals alone would be a nonsense in practical terms.
The Commission has, at long last, come round to our point of view and has produced these three directives, which are supposed to establish - three years too late - one of the few basic rights which people in the European Union have under the Treaty. But the same parties who included the free movement of persons in the Treaty - the national governments - are now increasingly fighting shy of it and turning the whole issue into one of national security, afraid of their own shadows. They are throwing more and more obstacles in its path, linking it to technical measures which then become legal requirements for the abolition of the internal frontiers. The House rejects this position.
But now things really have gone too far, and this proposal from the Council for a joint action on the right to travel of nationals of non-member countries who are lawfully residing in a Member State, under Article K.3, the third pillar, is an extremely provocative one both for the Commission and for this House. Is Parliament supposed to be pleased that nationals of non-member countries are finally to have the right to travel? We are far from happy, in the first place because this joint action institutionalizes discrimination once and for all between citizens of the European Union and those from non-member countries, and it implies that those referred to in Article 7a of the Treaty can apparently only be citizens of the European Union.
Secondly, it also means the end for freedom of movement as a Community issue. The next step will be a Schengen protocol in the Treaty and the abolition of Article 7a after the forthcoming IGC. The Commission, the European Parliament and the Court of Justice will be completely sidelined. It is a slap in the face not just for this House, but also for the people of the European Union, who do not want to see either Parliament or the Commission being walked over in this way.
Madam President, I am sure we will all support the aims and principles of these reports. But the difficulties that clearly exist in the European Union at the moment in relation to these matters are due to the fact that when Heads of Government get together on various occasions there are often hidden agendas, and what seems to be agreed on paper is not always what they really intend to do: the result is that the free movement of peoples is the one area in which we have made very little progress in relation to the other freedoms.
I wish to speak mainly in relation to the Linzer report and I very much welcome some of the changes that have been made by way of amendment. In particular, I want to stress the importance of the amendment to remove the reference in the report and in the Commission proposals to the right of Member States to expel third country nationals, not only if they represent a threat to public order or public security but also if they represent a threat to Member States' international relations. This is a very dangerous proposal; it has been exploited by certain governments - including my own - to expel people who are protesting about the denial of human rights and the very serious problems in certain countries in the world which have obnoxious, racist and militaristic regimes. These people have been threatened with expulsion owing to their activities in drawing world attention to these problems because the country concerned fears that that will affect its trade, or some other aspect of its relations. That should not be a major factor, and I very much welcome these proposals.
Finally, there are certain difficulties for the British Labour Members in relation to these reports, and we will have to await the outcome of the vote on the various amendments before deciding whether we can or not support them, or whether we may have to abstain.
Madam President, I can understand that there are some people who are starting to become impatient to do away with the controls at the internal borders, but we have to realize that, for good reason, it is precisely this part of the internal market which is the hardest to put into effect. We need to be realistic. We cannot open the borders until passage across the external frontiers and the rules on asylum and visas have been settled. Borders are a sensitive matter. National frontiers are a central part of many people's consciousness. The population is simply not prepared to accept the consequences of the absence of border controls. Whether it involves trafficking in drugs, human beings or waste which is hazardous to the environment, things will not have to go wrong many times before the EU loses credibility and is accused of doing more harm than good. Furthermore, many people in Denmark are employed to carry out border controls, and we shall also have the problem of explaining things to them. I should like to see a Europe without borders or border controls, but I cannot accept it if the result is that there are simply more police on the streets carrying out spot checks to make sure that people's papers are in order. That is what the consequences will be if we do not remain calm, but plunge headlong into open borders in Europe.
Madam President, ladies and gentlemen, I should like to begin by offering sincere thanks to the various parliamentary committees, and in particular their rapporteurs, whose work has highlighted the key aspects involved in achieving the objective of Article 7a of the Treaty. Reading the reports, one gains a sense of unfulfilled hopes and of frustration, together with an impatient wish for political decision-makers to ensure that the single market becomes a reality in terms of free movement for persons, as is already the case for goods, services and capital.
I must say that when I arrived at the Commission in January 1995 and assumed responsibility for the single market, I immediately found it unacceptable that three of the four freedoms had been achieved - or nearly so - but not the one of greatest relevance to persons. That is why, back in July 1995, I had the Commission adopt the proposals now before Parliament. I can only share the feelings expressed by a majority in this House. What does an individual or society usually do when it wishes to take action? It sets itself a goal, an objective, and decides on the means by which to achieve it. But what are we seeing today? There is no certainty about the objective of Article 7a of the Treaty, nor is there agreement on the best means of achieving it; and this has been the case for nearly ten years now, in other words ever since the start of the work leading to the adoption of the Single European Act.
Why has the Schengen agreement enabled progress to be made in this area, whilst the Union has been marking time? Quite simply, because the countries belonging to Schengen agree both on the objective and the appropriate means of achieving it. In our case, the objective itself is rejected by at least one Member State. As to the means, opinions differ widely: the question of the legal basis is endlessly discussed, but the reality is that one detects certain fears regarding the institutional foundations of the first pillar - the involvement of Parliament and the Court of Justice, and the role of the Commission. Could it be that these foundations, so vital for democracy and the rule of law, are irreconcilable with the safeguarding of public order and security? Certainly not, in my view.
This does not mean to say that I cannot understand the concerns which have been expressed by the Home Affairs Ministers. The free movement of persons inevitably raises questions of security and public order which must not be underestimated. But having listened to you, and having participated in the initial discussions in the Council - in its 'internal market' and 'justice and home affairs' configurations - I have become convinced that the Commission's chosen approach is indeed able to meet the various requirements. I would make an appeal to the House, if I may, as it comes to vote on the amendments to the Commission's proposal. Let us concentrate on the essential points in that proposal, those aspects which are designed to send a strong message to our citizens: yes, Article 7a can and must become a reality; yes, the means that are proposed are reasonable; yes, the legal bases of the so-called first pillar are relevant; and yes, the accompanying measures are appropriate, but any further delay in adopting them is unacceptable.
For this reason, the Commission will accept only those amendments whose purpose is to safeguard the legal basis of the proposals, in the Community's best interests, and to improve or clarify the wording in keeping with the logic and discipline of the proposed texts. With regard to the proposal for a directive on the elimination of controls on persons crossing the internal frontiers, the Commission was concerned, as I have already said, to make it clear that it did not intend to promote freedom to the detriment of security. So I deny that there is any intention to make the accompanying measures and the actual elimination of intra-Community controls contingent on one another. There is a link, however, and it is more political than legal in nature, since our citizens do have concerns about security. The Commission therefore cannot accept those amendments which eliminate all links between these two aspects: freedom on the one hand, and security on the other. I fear that by removing this link, we would not actually be doing anything to help achieve freedom of movement.
The Commission can accept four of the other five amendments, in other words Amendments Nos 1, 2, 5 and 6, since they are aimed at consolidating the legal basis of the proposal. With regard to the proposal for a directive on the adaptation of secondary legislation applicable to EU citizens and members of their families, this is a technical adaptation which can be introduced once internal border controls have been abolished. The only amendment contained in Mr Lehne's report seems to me to overstep this particular mark, and I am unable to accept it.
Finally, as regards the proposal for a directive on the right of third-country nationals to travel within the Community, the Commission intends to accept Amendments Nos 1, 2, 5, 9 and part of Amendment No 10, as well as Amendments Nos 15 and 18. There is no need to remind the House that this proposal has been subject to particular scrutiny in the Council, no doubt for two reasons: firstly, the part of the proposal for a directive concerning the equivalence between residence permits and visas, for people who are resident in a Member State of the Union, could be adopted and enter into force even before internal border controls have been eliminated; and, secondly, this is the proposal which best lends itself, in terms of its legal basis, to being transferred from the first to the third pillar. Here we should be careful not to detract from the traditional objectives and instruments of the Treaty, and even from the Schengen agreement which - let us not forget - already confers an absolute right to travel. I think that all the legal and political implications of this very sensitive problem need to be assessed carefully.
I shall conclude by recalling once again what I hope goes without saying for all of us: free movement within the Union must be indistinguishable from free movement within our countries. Like goods, services and capital, persons too should be able to move around freely. We are duty-bound to achieve this goal, but we shall only be able to do so if all internal border controls are eliminated.
Let me end, Madam President, by referring to what has been highlighted by various speakers, namely the initiative by the presidency. In the course of Council business, the presidency put forward an initiative of its own at the meeting of Steering Group I on 8 and 9 July. It should come as no surprise that the College of Commissioners has not yet had an opportunity to adopt a position, and that I am consequently unable to inform you of the Commission's stance on this matter. However, in view of the importance which I attach to this problem, I admit that this new initiative worries me personally for more than one reason. In fact, my concerns are threefold, and relate both to the link with our proposal for a directive on the right to travel, and to the content of the initiative and its legal basis.
Starting with the legal basis, I would recall that the Commission has always felt that the proposal on the right to travel is so inextricably linked with the question of the single market that the only appropriate legal basis is Article 100 of the Treaty. I believe Parliament shares this point of view, especially since that legal basis is the one which preserves its prerogatives. I admit that I am concerned about the content of the presidency's initiative, and above all about its scope: the joint action programme is in fact confined to facilitating movement and does not confer the right to travel. In reality it will merely allow a third-country citizen to present himself at the border, armed with a residence permit but without a visa. This will not confer upon him the right to enter the territory of the other Member State; thus he will run the risk of arbitrary expulsion and, what is worse, without the grounds for refusal of entry being subject to legal scrutiny by the Court of Justice. Furthermore, this is a step back from the Schengen Convention, which already confers this right to travel. In addition, the absence of the right of entry implies a need to maintain controls at internal borders, in order to check whether entry onto that territory can be authorized. So, from a proposal for a directive whose purpose is to abolish controls at internal borders, we are moving to a legal instrument which will make it essential to keep those same controls in place.
In conclusion, I wish to stress that the thoughts which I have expressed thus far about this presidency initiative commit no one but myself. Nevertheless, I shall not hesitate to make my concerns known to all my fellow Commissioners, inviting them to determine as soon as possible the strategy to be followed. For my part, I would invite you, the European Parliament, to determine your own clear position on this problem.
Thank you, Commissioner.
The joint debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 10.40 a.m. and resumed at 10.50 a.m.)
Commission statement on BSE
The next item is the statement by the Commission on its information policy on BSE since 1988 and measures it has taken to ensure compliance with the export ban and eradicate the disease.
I give the floor to Mr Santer, President of the Commission.
Mr President, ladies and gentlemen, BSE is a serious matter. The Commission has treated it as such from the outset, and I myself have resolved to treat it as such.
Since March, I have personally involved myself in this matter. You know my position, and that of the Commission. Public health is our prime concern, and scientific evidence is our only guide. It is on the basis of this approach that the Commission defines its measures, and that on 27 March it adopted a strategy for confining the disease. This strategy has been clearly endorsed by both the European Court of Justice and the Court of First Instance. By rejecting the British Government's appeal for the lifting of the ban, the Court explicitly confirmed the Commission's steadfast position. It clearly underlined the fact that the export ban forms part of a strategy in which overwhelming importance is attached to the protection of public health.
I would add that the general action plan to eradicate BSE, which was proposed by the Commission and made an agreement possible in Florence, also establishes a direct link between any resumption of exports and the elimination of all risks to human health. In addressing this issue, the Commission has never concealed its guiding principles. I see absolutely no reason why it would have carried out a policy of disinformation on such a sensitive issue.
I admit that the discovery of the note by a Commission official of October 1990, which appeared to lend credence to the theory of a disinformation strategy, did cause me great concern - a concern which I made clear to you, moreover, at the time of my last appearance before the European Parliament, in Brussels in May. Rather than over-reacting and indulging in conspiracy theories, however, I immediately sought an explanation, since what this note suggests is directly at odds with what I have observed since I have been at the head of the Commission. As you requested, Mr President, I am prepared to submit the results of our investigations to the House today. In this way, I hope to be able to demonstrate that the various reports which Members may have read or heard recently give a totally distorted image of the Commission's action.
What is the situation, therefore? Mr Castille's memorandum was an unrecorded note for the file. Furthermore, it was not a minute of the meeting, but a personal opinion. It was not addressed to either the Commissioner with responsibility for consumer protection or - with all the more reason - to the Commission as a whole. In his note, Mr Castille refers, and I quote, to 'the representatives of the Commission' . The Deputy Director-General responsible for veterinary services, who attended the meeting of the Standing Veterinary Committee on that day, has confirmed to us that he personally said nothing at that or any other meeting which could be interpreted as the outline of a disinformation policy to be conducted by the Commission. He has also said that he never heard any of his colleagues make remarks along those lines. In order to be absolutely clear, moreover, at the last meeting of the Veterinary Committee, we asked the Member States' delegations - since the committee is composed of representatives of the Member States - to give their version of events.
The Danish delegate, the only delegate to have been personally present at the meeting of October 1990 - six years ago, that is - stated that at no time did the Commission ask the United Kingdom not to publish the results of its research. She also stressed that the interpretation contained in the note by Mr Castille is totally contrary to the substance and spirit of the Standing Veterinary Committee's discussions and does not reflect the Commission's approach.
The Danish delegate's comments are borne out by the notes of the Irish delegation. The other delegations stated that the BSE issue has never been addressed in this way, either by the Commission or by the Member States' representatives in the Veterinary Committee. The Italian delegation went so far as to say that if such an approach had been proposed by the Commission, it would have been forcibly rejected by the Member States. That much is clear, I believe.
That is the extent of the information which I have been able to obtain concerning a meeting which took place six years ago. In any event, the Commission should be judged on its actions. In fact, less than a month after the infamous meeting of the Veterinary Committee in 1990, the Commission organized a scientific conference of an unprecedented size, at which 200 of the most illustrious members of the scientific community from throughout the world were gathered together, precisely in order to examine the problem of BSE. And this conference gave an undeniable boost to research into BSE. If we are now starting to have adequate scientific data at our disposal - some of which gave rise to the current crisis, and some of which are enabling us to find solutions - it is partly thanks to the impetus provided by this conference. Does organizing a conference of this kind and publishing its results in their entirety, ladies and gentlemen, constitute a disinformation strategy?
I do not intend to review at present what has been done since 1990 to combat BSE. The Commission has systematically based its proposed measures on the best available scientific advice. And whenever new elements have appeared, the Commission has taken them - and will continue to take them - into account. I would stress that we are faced with a complex and complicated problem, with regard to which there are - unfortunately - still no absolute scientific certainties.
I come now to a second matter which has caused a great deal of concern. I refer to the suspicions regarding the illegal export of British beef. It goes without saying that such exports would be fraudulent. Consequently, this matter must be taken extremely seriously. In this context too, however, we must not be carried away by emotion. We must get to the bottom of things. And that is what the Commission is doing. We have written to Mr Seehofer, the German Health Minister, to ascertain his reasons for notifying the ministers of the German Länder . We have written to all the Agriculture Ministers in the Union, calling on them to exercise increased vigilance. We have also asked them to carry out inquiries and forward all useful information on this subject to the Commission. My colleague, Mr Fischler, has interceded with his British counterpart in order to make sure that the UK authorities are ensuring full compliance with the export ban. Lastly, we have instructed our own antifraud unit, UCLAF, to investigate any possible irregularities. To date, the only written replies which the Commission has received are those from Mr Seehofer and the Italian Agriculture Minister. I place them at Parliament's disposal. You will see that they contain no information which might justify, at present, the serious fears provoked by the numerous press articles which followed Mr Seehofer's action.
This does not mean that the Commission should not examine these allegations closely. It will continue to do so, and if there is found to be fraud, the perpetrators will have to be severely punished. The Commission will insist that the Member States assume their responsibilities. Indeed, the customs and veterinary services, which fall within the jurisdiction of the Member States, must do their job. As for the Commission, it is doing its job. Next week, moreover, a new veterinary inspection team will be going to the United Kingdom, and I have asked it to pay particular attention to ensuring strict compliance with Community legislation and the strengthening of physical controls in ports.
Mr President, ladies and gentlemen, in addressing this issue, we shall not allow ourselves to be diverted from our approach: public health is our prime concern, and the latest scientific evidence is our only guide. Any kind of information - however improbable - will be examined. We shall take no risks, and we shall act with transparency. We shall assume our responsibilities. It is in this way that we shall serve the public's interest.
Mr President, Mr President of the Commission, the internal note by a Commission official of October 1990 condenses in a single page everything for which the Union's bureaucracy is criticized by the public.
Added to the revelation of this note - why such agitation on the Commission's benches? - are the rumours of illegal circumvention of the ban on exports of British beef. Since this last matter is now before the Italian courts, I shall not dwell on it.
The impact of these revelations is devastating! Admittedly, the Commission of which Mr Santer is President is not responsible. Admittedly, the official responsible in 1990 may well be in retirement. Admittedly, it is probable that no Commissioner saw the note in 1990. However, none of this excuses us from drawing the necessary lessons from what happened in 1990. It is because we respect the Commission's work, and because the Commission must be above all suspicion, that we wish things to be that way.
What does this note reveal? It reveals, firstly, an attitude which is frequently condemned by the Socialist Group, but which rarely appears in such a cynical form: the attitude that the market is the paramount consideration - which is equivalent to saying that anything else, in this case the protection of public health, is of secondary importance. This attitude was born, in certain countries, of the triumphant economic liberalism of the 1980s. The creation of the single market - in which attention is focused on the economic dimension at the expense of the social and environmental dimensions - is the extension of this attitude at European level.
Secondly, it reveals an incredible blindness to the concerns which had already been expressed at the time by the parties involved. I shall cite no more than the written question on this subject submitted by my colleague Mr Happart in May 1990, and the Agriculture Commissioner's subsequent bland reply.
Lastly, it reveals a wish to create a lack of clarity in the provision of information, or even to misinform: a refusal to ensure transparency which is absolutely scandalous in a modern democratic institution.
What lessons must we draw from this matter, therefore? The first is that it is not a question of apologizing swiftly and turning to the business at hand, but of undertaking to bring about a profound change in attitude and approach. The fact is that if a Commission official was able to produce such a document in 1990 - whether the politician responsible at the time knew about it or not - it is because the preconditions existed for him to do so. In other words, giving priority to the demands of the market, a lack of responsibility with regard to the protection of public health, and the desire to deal with such matters behind closed doors must all be common currency for such a document to be produced without giving rise to questions at any level.
Furthermore, if such an attitude coincides at Member State level with very significant economic interests, lax veterinary controls and disregard for Community regulations, one can imagine the scale of the disaster, the extent of the permanent concealment of the facts, and the level of disregard for all public health and consumer protection concerns, for the benefit of economic interests.
That, Mr President, is the real scandal. If the Commission now wishes to safeguard its credibility with the general public, it must show proof of a desire for absolute transparency and rigorous respect for the requirements of public health. It can defend itself by pleading not guilty a hundred times, but the general public will see only the permanence of the institution and not the succession of individual officials.
The Socialist Group will examine very carefully and calmly the explanation which the President of the Commission has just given to Parliament. I should like to thank him for that explanation, since I believe that it is extremely important that he has provided the House with this very precise information. We shall, of course, be adopting a resolution, but that is not enough: our group will be considering the appropriateness of calling for a committee of inquiry. In any event, it could be said that if there were ever a case in which, pursuant to Rule 136, a committee of inquiry should be set up, it is this - in order to investigate whether there has indeed been an instance of maladministration, or even negligence, in the treatment of this matter by the Commission and the Member State in question.
It is in everyone's interests to ensure maximum clarity, in order to restore confidence in the European and national authorities: the confidence of farmers, but above all the confidence of the Union's citizens and consumers.
Mr President, ladies and gentlemen, as early as 1988 the Southwood Commission, a group of independent British scientists, said about BSE: ' We do not believe that there is a risk for man, but if we are wrong, the risk will be extremely high.' In the debate in this House on 12 June 1990, I called for all BSEinfected herds to be destroyed. My experience of the continuing saga of BSE is that what we have to deal with here is not only the question of disinformation, which is actually of secondary importance, but something else. We have to deal with the fact that the Commission, the Council and the trade organizations, as well as some sections of this House, have in a sense failed to appreciate the situation and were not prepared to give priority to consumer protection in the interests of prevention.
Of course, we have to see this in the light of the scientific advice, because the scientists' findings have emerged only in a piecemeal way, and as yet we have no definite conclusions. In this respect, it is not just a question of the note by Mr Castille - and I also heard the smug remark being made at the time in various quarters that if the whole thing was so dangerous, it was best to say nothing at all! Not only the scientific dimension, but also the impact of consumer reaction, was simply underestimated.
Mr Santer and Mr Fischler, you have been in office now for a year and a half, and I would ask just one thing of you: do not make the mistake of seeking to cover up any past omissions and possible misconduct by Commission staff, or misconduct by the Council. You have been right to bring pressure to bear through the decisions you have now taken. I should like to stress that point in particular, and to express my approval. However, there has also been a series of gaffes, such as the failure to implement in good time the standards for disposing of animal carcasses. The decisions taken in 1990 should have been implemented by December 1991, and you know what has happened up to now.
In my view, a number of factors justify continuing with internal inquiries within the Commission to determine to what extent the officials who were involved and responsible really acted on behalf of the Community - or failed to do so. But I would also say this: as far as I am aware, a committee of inquiry would bring nothing new before the House. As regards animal-based meal and monitoring, we are discussing facts which have been available to everyone concerned with the issue since 1990, 1991 or 1992 at the latest. A committee of inquiry could provoke another over-reaction by consumers and the media, and in the end that would mean the farmers affected having to pay dearly for this a second time.
For that reason, Mr Santer, I would ask whether you can give the House an assurance that, as well as the internal inquiries which you have made about the written note, you will also examine whether the Commission staff have actually done all they could in recent years to secure implementation of the directives and regulations that have been adopted, and to what extent the necessary controls have been carried out in the Member States. I would also ask for your assurance that the programme of culling is being carried out systematically, and that the interim research results will be made available promptly to the parliamentary committee responsible. I believe that this would be the best means of making good past omissions.
Mr President, Mr President of the Commission, we were expecting a great deal from your statement, since we have the somewhat distressing feeling that, in the past, the Commission has not always fully appreciated the extent of the political catastrophe represented by the problem of mad cow disease.
On the one hand, there are bewildered and panic-stricken consumers, who believe that part of the truth has been concealed from them - something which helps to maintain a devastating climate of fear. On the other, there is a whole economic sector, from breeders to processors and distributors, which is on the verge of despair because its very survival is under threat. Indeed, there are regions of the European Union - in Ireland, Scotland, the massif central in France, the mountainous areas of northern Italy - in which cattle farming is the predominant, if not the only economic and human activity.
Today, the European Parliament - which has been drawing the attention of the Commission and the Council to the gravity of the situation since the years from 1988 to 1990 - is angry, because it believes that the answers it has been given hitherto fall far short of what is required. It has the feeling that the matter is still being treated as a sectoral problem, when in fact it is the whole functioning of the Community institutions which is at issue.
Two recent incidents give us cause for concern. Previous speakers have referred to Mr Castille's note. We welcome the fact, Mr President, that you have held an inquiry within the Commission. Nevertheless, we are not satisfied with what you have told us, since in order for an inquiry to be credible, both sides must be heard. However, as far as I am aware, you did not give a hearing to the author of the note, Mr Castille, who is now in retirement, but who could have supplied some very useful information. I, for my part, took the trouble of telephoning Mr Castille and asking him some questions, and he told me that the note had indeed been forwarded at the time to the office of the Commissioners. We are therefore surprised that your predecessor, Mr Delors, and even the Commission's current spokesman, should have attempted to discredit the author of the note, the intention of which - and certainly, it was a personal opinion - was to draw attention to the seriousness of the problem which mad cow disease already represented at that time.
Subsequently, I found in my records an article which appeared in the 'Science and Medicine' column of 'Le Monde' of 30 May 1990, which is around the same time as Mr Castille's note, and in which two female professors - one at the Maisons-Alfort veterinary school, and the other at the Saint-Louis hospital - drew attention to the risk of infection posed by the use of meat-based meal. However, we had to wait until 1994 before legislation prohibiting the use of meat-based meal was adopted at European level.
We believe, therefore, that the Union's institutions did not function as they should have. We have the impression that, at the time, everything happened as if the watchword were 'don't make waves' . The result today is that everything is being swept away by a tidal wave.
Consequently, Mr President, following these events which in our view are totally and exceptionally disturbing, we are calling on you to assume your responsibilities in full: firstly, in particular, by expediting an internal inquiry - but one in which both sides are heard - in order to establish exactly what happened in 1990 and draw the necessary conclusions, not least in disciplinary and political terms, if current or former Commissioners are involved.
Secondly, by setting up with the Member States an emergency committee to ensure compliance with the health rules currently in force, in order to guarantee that the ban on the export of British beef - as well as that on the use of hormones - is respected. For we know that in this sector too, the Member States' controls are inadequate.
Thirdly, by taking the initiative of proposing stringent regulations for the production of meat-based meal and its use in animal feeds, taking your lead from the restrictive legislation recently adopted by the French Government.
Fourthly, by enacting common rules making the identification of carcasses compulsory throughout the European Union, with a view to increasing the transparency of marketing networks.
Fifthly, by making available the financial resources that are necessary, on the one hand to eradicate the disease and, on the other, to rescue operators in the beef and veal sector.
It is only by restoring consumer confidence - by applying in full the principle of transparency - and not by the Commission and the Member States persisting in passing the buck, with the sole aim of justifying their lack of action, that we shall emerge from this crisis.
Mr President, the Commission's first objective must be to restore consumer confidence in beef, but it will never do that if documents keep emerging which cast doubt on the Commission's position. I therefore agree with what other speakers have said in this debate, that there must be an internal investigation and an internal report published to put an end to all these rumours. We need to be open and honest. My group will wait to see this report before it decides whether to support the calls for a committee of inquiry to be set up.
The second question is what the Commission should do next. There are still so many unknown factors associated with BSE, and more research is needed. What role should the Commission play here? What role is it already playing in coordinating all the research that is currently being done in Europe, and what will the financial implications of this be?
The third point my group feels is important is to restore the balance in the market for beef. This could be a difficult process, but one of the things that might help would be the introduction of a European quality mark for beef. Customers need to know how beef is produced, and for this a German, Dutch or Bavarian quality mark is not enough, we need a European quality mark to ensure that there is fair competition throughout the Union. There must also be fair competition with other measures. Germany has now announced that it will not abide by the Commission's decision concerning the export of certain products from the United Kingdom. What does the Commission intend to do about this? What does it think about France's decision to ban the use of meatbased meal in cattle fodder? We need to have fair competition everywhere.
Mr President, this statement and debate were motivated by the revelation of the existence of the now infamous internal Commission note - or, if you like, note by a Commission official - concerning the disinformation strategy to be pursued with regard to the issue of mad cow disease. However, the main problem is not the note, but the fact that at the same time, the inspection missions by the Office of Veterinary Control were suspended and the Commission failed to exercise its function as the initiator of legislation.
That situation continued for four years, during which almost 75 % of the declared cases of BSE were recorded. If risks existed, it was during this period. If legislation was necessary, it was during this period. If there was a need for inspections, it was never so acute as during this period. The Commission must explain the reasons for its lack of action during the period from 1990 to 1994.
If we wish to avoid the word disinformation, we must talk about transparency, and it cannot be argued that the Commission's conduct has been transparent. The scientific basis for lifting the ban on gelatine is unclear, and the Commission has not provided us with the information requested in paragraph 6 of Parliament's resolution of last June. It is essential to compare the report submitted by the European Association of Gelatine Manufacturers, on which the Commission based its proposal for the partial lifting of the ban, with independent scientific opinions.
As long as the impression exists that decisions are based on information supplied by interested parties rather than on independent scientific data, and that the European Parliament's requests for information are not being met, it will not be possible to restore consumer confidence.
We must learn from experience: deregulation and the pursuit of competitiveness by the intensification of farming have created this problem. Experience has shown that when decisions are determined by economic - or indeed political - considerations, the consequences are grave. In the past, important decisions have been determined by the will to complete the single market or ensure the success of a summit. The public is aware of this, and we cannot expect to restore consumer confidence with such a record - even less so if the suspicion exists that economic interests have been put before public health in the taking of certain decisions. We must not fall into past mistakes. In all future decisions, the slightest risk must be eliminated.
In this affair, there are interests, winners, losers and economic costs - but above all, risks to public health. And there are also responsibilities. In the view of the European United Left, there is a need to set up a committee of inquiry to establish responsibility for the creation and development of this problem, and especially to ensure that the decisions taken in the future safeguard public health. Some might say that the work of a such committee will produce new headlines in the press which have a damaging effect on consumption. However, we already have experience of what happens when decisions are postponed or adopted in a half-hearted way. Moreover, the long incubation period of this disease and the dangers already recognized will ensure that the press will continue to be provided with headlines in the immediate future.
For all these reasons, the European United Left will support the setting-up of a committee of inquiry which focuses on the political decisions adopted, with a view to safeguarding the public interest.
I am coming to an end, Mr President. As Mr Fayot said, we wish to contribute to ensuring that the market is made subject to the laws of democracy and the need to protect public health.
Mr President, Mr President of the Commission, Commissioner Fischler, the BSE disaster is a chain of misconduct, political misjudgement, and failure to assume political responsibility. This is not a plague; it is a disaster brought about by mankind, namely by the British Government's decision to change the temperature and pressure at which animal-based meal was manufactured. We all know what the result was for the cattle. However, there was also a failure of judgement on the part of the Commission in thinking that this disease would not take on such proportions, but would gradually die out.
It is true that the Commission has now taken action - and I acknowledge Commissioner Fischler's consistent approach - but it has been an emergency response rather than a policy of prevention, because some two million infected animals had already entered the food chain before the Commission intervened. Animal-based meal that was manufactured at temperatures too low to halt BSE infection is still in circulation, and animalbased meal is also continuing to be used as fodder while it is still unknown whether temperature can, in fact, halt the infection.
According to you, Mr Santer, the Commission had no official line, and the Italian Government said that if the Commission had made the proposal in question, it would have rejected it. In saying this, you are either making a joke or being cynical. If you had come clean about it, we would not have needed a committee of inquiry. The problem is that you did not come clean. What is at issue now is not only a cure for this disease, but the reputation of the European Parliament and the reputation of European politics, which has been tarnished by all this sloppiness. It is important that the European Parliament, which has been consistent in its approach, is not lumped together with a Commission which failed to recognize the signs when it should have done, which relied on scientists who minimized the danger, and which played along with the strategy of minimizing the danger. That is what matters now, and that is what must be resolved.
And if we are unlucky and this disease proves to be transmissible to humans, we shall have to ask ourselves why, even at this stage, we failed to draw the necessary conclusions. The question of a committee of inquiry is also a question of how rigorous future measures will be. What matters is not just that amends should be made for past errors, but that the House should use the powers it has recently acquired in relation to agriculture, and that it should be incorporated in the Treaties that the House can have its say and require you to take action if we believe it to be necessary. That is what matters, and that is why our group is in favour of setting up the committee of inquiry. And the flabby line taken by Mr Böge, on behalf of the PPE Group - ' Go ahead and investigate it yourselves, it's all right by us' - is not the stance of the European Parliament. We must do our duty, Mr Böge!
Mr President, Mr President of the Commission, this week, Parliament will decide - or at least I hope so - to set up a committee of inquiry to shed light on certain aspects of the issue of so-called mad cow disease. For whatever the merits of your statement, Mr President of the Commission, there is a need for persons outside the Commission to carry out an investigation - and through a procedure in which both sides are heard.
Today, Parliament is beginning to respond in the manner that is required. It was necessary for an internal Commission note of October 1990 - published by a number of newspapers - to reveal what are seemingly astonishing cases of negligence within the Commission for it to do so. This note reveals what is, to say the least, the inefficient organization of rules and practices within the Commission, and in the Commission's relations with the Member States. Quite rightly, the public wants to know, and it wants transparency.
I was Minister for Consumer Protection for three years, and I know very well that once consumer confidence has been lost, it cannot be restored unless consumers are convinced that they are dealing with competent, honest and impartial officials. That is why stalling tactics used to delay inquiries or limit their scope are based on a complete misjudgement.
If we wish to protect the breeding sector - and especially the quality breeding sector, in which animals are fed on grass or cereals - there must be transparency, identification of the origin of animals, quality labels, and controls carried out by services which are independent of the farming industry and which represent consumers. If we wish to protect the wholesale and retail distribution networks, there must be effective supervision of the whole chain from producer to consumer.
And if we wish to maintain the credibility and authority of the Commission - and our group very much wishes to do so, Mr President - it is essential not only for an inquiry to be carried out to investigate past events, but also to provide for reforms within the Commission and in the Commission's relations with the Member States, in order to ensure that similar cases of negligence or mistakes do not occur again in future.
Mr President of the Commission, Mr President of the European Parliament, ladies and gentlemen, for the third time since 27 March, we are required to debate in plenary the problem of mad cow disease and its consequences.
In her speech on 27 March, my colleague Mrs Poisson read out an extract from Sir James Goldsmith's book, which was written in 1992, and in which all the evidence that BSE could be transmitted to humans was already described. And Mrs Poisson asked the Commission a single question: what has the Commission done since 1990? The reply was unequivocal: your predecessor, Mr Delors, had said that the Commission was not well informed on the subject and could do nothing.
On 3 June, my colleague Mr des Places made a call for genuine solidarity with cattle breeders, and for those responsible - in the cattle-feed manufacturing industry, in governments and in the Community institutions - to be identified. Commissioner Fischler did not furnish him with a reply on this point.
The Commission's planned measures will cover only 20 % of the losses suffered by our cattle breeders. In France, for example, losses in the beef and veal sector are currently in excess of FF 15 billion, but the planned compensation amounts to only FF 3 billion. Who will pay the difference?
When I lodged a complaint before the European Court of Justice, with the support of a cattle breeders' union, I was told: ' No, the Commission is not responsible; it did everything in its power' .
However, in the now infamous internal Commission note of 12 October 1990 - which, as Mr Pasty has just told us, was forwarded to the Commissioners' office, so to the political authorities as it were - it is written in black and white: ' This issue must be played down by exercising a policy of disinformation' .
Earlier, President Santer, you said that this document was no more than an internal note written by an official now in retirement, and that its contents were belied by the Commission's actions. No, Mr President, it was not an insignificant note. We all know - from being familiar with the mysterious workings of the Commission - that such internal papers indicate the broad outlines of policy.
In conclusion, Mr President of the Commission, in the face of these failures to reply, you oblige me to assume my responsibilities. Pursuant to Rule 34, entitled 'Motion of censure on the Commission' , I shall therefore begin, this very afternoon, to collect the 60 signatures required, so that Parliament can vote on such a motion of censure at the September part-session.
Of course, you will say that the Commissioners responsible are no longer the same. I would point out, however, that Commissioners are responsible for the actions of the Commission as a whole, and that if there was a breakdown in the operation of the Commission, then the College of Commissioners currently in office is responsible.
The Europe of Nations Group will call for a parliamentary committee of inquiry to be set up, but Parliament must assume all its responsibilities...
(The President cut the speaker off)
Mr President, Commissioners, you are, at the very least, accused of a crime. In your defence, you describe to us what you have done since March 1996. The problem, Mr Santer, is not what you have done since that date: it is what you did not do before that date - and with a full knowledge of the facts. At the political level, as long ago as September 1990, here in this Chamber, Mr Happart and I warned Commissioner MacSharry of the dangers, after we had spoken to all the international experts, including Mr Prisuner. On 11 June 1990, an issue of the National Front's newspaper carried the headline: ' The disease spreads to humans' . And indeed here, on 22 February 1996, Harno Diringer, the director of the Roch Institute in Berlin, said in the presence of Commission officials: ' I warn Europe's health authorities that BSE is spreading to humans' . It was impossible for you not to know!
You tell us: ' We have no motive. Why would we have done that?' However, Mr Santer, if the public had known the truth in 1990, if, in 1992, it had known that free trade, the unrestrained pursuit of productivity, was resulting in contamination, it would not have accepted the GATT agreements and the Maastricht Treaty. That is your motive. You concealed the contamination by meat-based meal in order to conceal the contamination by your ideas. Above and beyond the infection by meat-based meal, the public was being poisoned by your ideas, Mr Santer! And, in terms of the Vienna Treaty, you violated the people's right of consent. You secured the ratification of the Maastricht Treaty by invalidating that right of consent.
Naturally, we agree with Mr de Villiers. It is not a question of setting up a committee of inquiry, but of the Commission assuming its political responsibilities. In other times, history's great poisoners suffered a different fate.
Mr President, I do not know why I always draw the short straw and have to speak after speeches like that - but there you are. Having been here since 1988, I have been trying to get the Commission and MEPs alike to take the threat of BSE seriously. We must all be worried that the Commission was so concerned about the reports of the disease's existence that apparently it decided to deny it altogether. More importantly, at some level within the Commission we are told it was decided to keep all the information away from the public domain or as far away from the public domain as might be possible.
On the other hand, I have to say that although it might be in the interests of some people in the Community to blame the Commission for this, it has actually had a very good record by comparison, for example, with the behaviour of the British Government, which has been trying to sit on information on BSE for at least as long. It also had the information pointed out to it at that time and managed to keep it out of the public domain. Even when the pressure for information became overwhelming on 20 March 1996 and every newspaper, television station and radio programme in Europe carried news of nothing else, the British Government never showed any signs of being willing or able to give us the information that the public had a right to know all along. It is not surprising, therefore, that there is very little consumer confidence in the beef industry across Europe. That is true not just in Britain but elsewhere as well, in Germany, Italy, France and so on.
Therefore, we need to have a coherent European-wide ban to tackle this disease and that is why we are in the position we are in now. We need to have the plan in place and after that we can begin to tackle the question of consumer confidence. There is no point in lifting a ban if no one is going to buy the stuff anyway.
It is perhaps unfortunate that the so-called Mother of Parliaments is unable to hold its own government to account for the series of blunders that is the BSE crisis. If, in this Parliament we have to have a committee of inquiry, that would be helpful. However, we must be careful that committee does not turn into some kind of witch hunt. It has to be a serious committee of inquiry and not simply an attempt to pin the blame for what appears to be an essentially British disease on other people or institutions. The committee of inquiry, if it is set up, must be seen as a positive contribution to a European solution for this whole crisis.
Mr President it is not often I share a short straw with my colleague, Ken Collins, but following the previous speaker, I not only contradict him, but I contradict some of the points that Ken Collins has been making. But first of all may I, contrary to some of my colleagues, thank the President of the Commission for his statement, thank him for the work that the Commission has been doing and is doing at the moment in trying to deal with the many problems that have arisen as a result of this whole beef crisis. We have to look where we are and, following the agreement that we were relieved to receive from Florence on the framework programme, there has been considerable progress. We should be encouraged by the fact that the issue is back where it belongs, that is at scientific and at veterinary level.
Many Members may be interested to hear what is actually happening at the moment and to note that nearly a quarter of a million cattle under the 30 months scheme have been slaughtered since the scheme began, a quarter of a million cattle, and they are still moving at the rate of 30 000 per week. In addition every effort is being made to carry out a selected cull among the dairy herds that have suffered from BSE. This of course has had a devastating effect on cattle farmers, cattle farmers throughout Europe, and the clean beef prices have been dramatically affected in the market place.
The fact that such action has been taken, together with the quite substantial reinforcement of existing legislation on the composition of feed and the exclusion of any tissues that may be contaminated, should start to satisfy customers, should restore confidence amongst consumers, that beef is as safe from infection as many other foods we consume.
Irrespective of this of course we have seen - and reference has been made to this by almost every speaker - that assertions on the existence of an internal Commission paper from October 1990, referring to existing health risks concerning BSE, appeared in the media of several Member States, as well as reports on illegal exports of beef from the United Kingdom. The President of the Commission has given us a very firm answer from the Commission on these two points, and therefore I would not wish to dwell on them.
It suggested that the United Kingdom should not publish the results of research. Well as the President of the Commission said, quite clearly, that could be regarded as a joke but certainly it was not a paper that was received by the United Kingdom Government.
So the present crisis and the slaughter of thousands of cattle to restore confidence has proved perhaps how wrong that advice, if it had been given, would have been at that particular time; but it was a file note, merely a declaration to the Veterinary Committee and not a formal recommendation to the government. So I would like to thank the Commission for doing all in their power to show financial solidarity with farmers, particularly those farmers who have been hardest hit by this crisis. I would like, if I may, to thank Commissioner Fischler for his contribution and in particular, if I may say so on a more personal basis, for his contribution at our Royal Agricultural Show a few weeks ago, when he was able to meet many farmers and was able in meeting them to restore some confidence among them about what the Commission was doing.
The additional intervention measures which have been taken are helpful, and the funding of research is crucial. Indeed, if scientists could find a foolproof test to diagnose the disease, then it would be a major breakthrough in animal science. Perhaps I might ask Mr Fischler if there is any progress made in this direction. He might also care to comment on the availability of the rendering facilities since much of the product is presently going into cold storage. I support also those who call for a European quality assurance scheme on beef and I support the call for the full identification of all animals.
Mr President, I have followed this matter since March of this year. I represent the biggest beef-producing constituency in England and the area with the highest number of BSE cases. I sometimes wonder if excessive concentration on detail is not turning our brains spongy. Clearly we must have tight controls on the export of meat and meat products from the UK. Clearly it is likely that some would have been in transit at the time of the ban, perhaps to third countries, and may have escaped those controls. I am pleased that the Commission has asked the anti-fraud unit to investigate any cases of fraudulent trading.
But on the overall issue and the question of the cover-up, we need to take a wider view. This issue in a sense has been the United Kingdom's Chernobyl. Our failure to act at the first warning signs meant that the problem became worse. It got out of control. We do not know its effect on human health if any. But clearly there is substantial public concern and that public worry has been affecting us all.
As a result, safety procedures have been improved. Measures have been put in place to eradicate the disease. But what some people have still not realized is that this is truly a European problem. If we want our beef market to recover we must match our resolute deeds with reasoned words. You said, Mr President, that we must not get carried away with emotion. I am pleased that you have written to Mr Seehofer to question him about his actions. Yes, let us have an internal inquiry in the Commission. That is surely only proper. But let us not blow up the problem, let us clear it up.
Mr President, Mr President of the Commission, dura lex sed lex . When it comes to tackling a disaster such as the BSE crisis which has afflicted the United Kingdom, especially when this disaster affects a community as large as Europe, one must disregard one's own interests and be resolute, mature and worthy of living in a civil and democratic environment, especially when that community - in a spirit of cooperation - has attempted to assist the Member State concerned, albeit somewhat late in the day. That has not been and is not the case. Time does not permit me to tell the tale of the so-called mad cow; I would merely remind the House that, way back in January 1995, the president of the Alleanza Nazionale , Mr Muscardini, asked the Commission what was the truth about the disease affecting cattle in the UK. This question received an evasive and untruthful reply from Commissioner Fischler.
So what can we say? Should we play cat and mouse? That is no use to anyone. The lack of proper information - as stated in an internal, not to say secret Commission document, which concluded that the problem should not be aggravated - and the lack of controls are fuelling doubt and suspicion. I would point out that the worldwide embargo on British beef is being circumvented by illegal, clandestine exports of beef from that country and, furthermore, that Parliament is still awaiting the outcome of the Commission's inquiry into these accusations. All these accusations create a climate of distrust in the public authorities whose duty it is to regularize this immensely difficult situation, which is affecting all of us and not just the Member State most directly concerned.
Mr President, Mr President of the Commission, firstly, I should like to say that we welcome this morning's statement. With the benefit of hindsight, however, I believe that it is clear that the Commission's approach should not be imitated in the management of this issue. The public has the impression that we have continually been dragged along by events, and certain information seems to confirm this - in particular, the note from the Consumer Policy Service which we are now discussing.
To suggest that not talking about BSE would prevent unfavourable market reactions is quite simply to show contempt for Europe's citizens. To ask the United Kingdom officially not to publish the results of its research, or to implement a policy of disinformation with regard to BSE, is quite simply to commit an act of madness that is totally out of place in the community based on the rule of law which is the European Union.
However, the solution must not lie solely in rectifying matters for the future. There is also a need to look back and provide political remedies for the mistakes of the past. We can express our regret at the situation in the beef and veal sector, the growth of stocks by 600 000 tonnes and the 11 % fall in consumption. However, any measures taken will be useless if consumers believe that they are being deceived by the Community authorities.
Whoever drew up this note considered that market imperatives were more important than public health. Today, six years later, and in spite of this policy - the duration of which, and who was responsible for it, must be established by the inquiry for which we are calling - we are faced with a much worse situation. The disinformation measures have only served to aggravate the problem. The only thing which can truly restore balance to the markets is the confidence of consumers in the fact that those markets are governed by specific rules, and that the products - beef or otherwise - are not harmful or dangerous to public health.
The content of the note in question amounts to turning immorality into a commercial rule. Let us hope that this unfortunate episode will enable us to ensure that, in future, the protection of public health is placed before any other consideration.
Mr President, very briefly, I should like to respond to a number of the speeches which have been made and first of all to thank those who took part in the debate, since even if their remarks were highly contentious, they at least had the merit of making clear Parliament's current feelings.
Commissioner Fischler will answer shortly on the more specific aspects of this issue.
This is now the fourth time that I have appeared before Parliament to talk about the so-called 'mad cow' crisis. In all my statements, I have been guided by a single consideration: the need to protect public health on the basis of the scientific information currently available. It is in this spirit that we have encouraged the British Government to propose a set of measures designed to eradicate BSE - essentially so as to restore consumer confidence, which is necessary before a progressive lifting of the ban can be considered.
That is the approach which this Commission - and the previous Commission - has always followed. I say this quite plainly, because if certain documents may perhaps bring discredit upon the Commission's actions, it should be clearly understood that those actions are quite different from the kind that would result from a note by an official. This statement can be backed up, moreover, by some very specific facts. The note in question dates from October 1990. As I said earlier, less than a month afterwards, a conference which brought together 200 scientists from throughout the world was held in Brussels, with a view to determining the implications of the BSE crisis. It was following this conference that the scientific research was started. The Commission has contributed financially to this research, and it was the research centre in Edinburgh - partly financed by Commission funds - which initiated the crisis of 20 and 21 March this year.
Furthermore, a number of measures were taken by the previous Commission in this respect. Parliament itself endorsed these measures, and here I would only refer to Parliament's resolution of 22 January 1993, which contains the words: ' having regard to the numerous Community legislative acts concerning Spongiform Encephalopathies, in particular Bovine Spongiform Encephalopathy' . Parliament has therefore supported the Commission in the action that it has been taking in this context since 1988. I believe that I am able to say, therefore, that the previous Commission did everything in its power to curb the crisis, given the scientific information available at the time. Moreover, Parliament itself states in the resolution which I have just mentioned that it considers that there is a need to continue manufacturing medical products for human and animal use from the brain and spinal cord of cattle. It is in Parliament's resolution, not in an internal Commission document, that these words are to be found.
Let us turn now to the document in question. It was, as I said earlier, a note from an official. Mr Pasty said that perhaps we did not conduct an inquiry in which both sides were heard. However, I should like to draw the honourable Member's attention to the fact that it was the chairman of the BSE interdepartmental working party who, on our instructions, carried out the inquiry. His investigations led him to contact directly the author of the document, the persons to whom it was addressed, colleagues in the Consumer Policy Service and DG VI, as well as former staff of the private office. My statement was based, therefore, on the results of the inquiry carried out by the chairman of the BSE interdepartmental working party, on our instructions.
It will therefore be clear to the House that we desire transparency. Nobody has anything to gain from a lack of transparency in this matter. Mr Fayot was right to call for openness and to say that it is the credibility not only of the Commission, but of all the Community institutions which is at stake. As a result, it is in all our interests - Parliament and the Commission - that there should be as much transparency as possible on this issue, in which the Commission genuinely has nothing to hide. We would urge you - as Members of Parliament, and leaving aside your contentious speeches here - to display the same trust with regard to this matter as you have demonstrated in respect of the Commission's actions.
With your permission, Mr President, I shall now give the floor to Commissioner Fischler, who will go into detail on certain matters which concern him more particularly.
Mr President, ladies and gentlemen, I should like to begin by thanking you for today's debate, because I think that we urgently need to clear this matter up completely. We cannot effectively discuss ways of regenerating consumer confidence while that confidence is being shaken by unresolved suspicions.
I have taken all the measures available to me to help resolve matters. As regards the suspected breach of the export ban, President Santer has already told you that we wrote to all the Member States asking them to inform us of any suspicions of which they were aware and, in particular, to let us know if they had anything stronger than suspicions. So far, no Member States have informed us of anything more than suspicions. However - and I think this is important - I have also asked UCLAF to investigate the suspicions and, in particular, I have asked the British Agriculture Minister to look into the suspicious circumstances once again.
You know, too, that on previous inspection visits to Great Britain - on which the Member States have also been invited - we have already been investigating how the export ban is being observed on the ground, and there will be another of those inspection missions next week, when our programme will again include such investigations.
Turning now to the second accusation, about the note by a Commission official, I would say that both the holding of a major conference one month later and the fact that between 1990 and 1992 the Standing Veterinary Committee and the Scientific Veterinary Committee dealt with BSE-related issues on more than twenty occasions are indications that the Commission could not have intended to take the approach which has been suggested. You yourselves are also aware that in the Council's conclusions and the Commission's decisions it has been stated clearly on every occasion that health interests have absolute priority.
I should like to make a further point in this context, because it concerns something which often causes confusion among the public: the fact that the committee is known as the Veterinary Committee does not mean that it is solely concerned with animal health issues: the vets have a worldwide responsibility for ensuring meat hygiene and, consequently, public health.
Finally, I should like to point out that our Scientific Veterinary Committee includes not only vets, but also representatives of other branches of science, particularly human medicine.
I shall be glad to take up the suggestion that was made today of pursuing the internal investigations and reporting back to the House. Indeed, I am firmly convinced that it is high time we produced a coherent document about what has been done in this area, so that everyone can be convinced about all the steps that we have taken.
However, I also believe it is important - as was said earlier - not just to resolve what has happened in the past, but to concern ourselves with the future. And here too, top priority will again be given to health measures.
With your permission, I shall deal briefly with a fact which was reported in the media today and which concerns our decision on gelatine.
Mr President, I should simply like to point out that the decision reached by the Commission was based on the scientific documentation available at the time, and the Scientific Veterinary Committee also delivered its opinion on that basis. In the meantime, on 26 June, we received a new, additional report. I immediately forwarded the new report - which differed on certain points from an initial report that played a part in April's decision - to the experts and, in the interests of safety, I have also arranged for the whole question of gelatine to be discussed once more by the newly established multi-disciplinary committee. It will be considering the issue in depth tomorrow. Meanwhile, the Scientific Veterinary Committee has already discussed this question many times. Clearly, we can only have the latest scientific basis available at any given time, and we have to base our decisions on that.
One further important point is the reorganization of our rendering industry in all the Member States. A decision has been taken on this too, and the rendering industry throughout the European Union will have to be reorganized by 1 April 1997 at the latest - so all plants which process animal carcasses will be affected.
Measures have also been announced for the transitional period to ensure that no potentially hazardous animalbased or bone meal can find its way into human food or animal feed. Another very important step, in my view, will be the improvement of our stock identification systems as soon as possible.
We know that there have also been some major scientific breakthroughs. Yesterday, I gave the Committee on Agriculture and Rural Development a comprehensive report on the Commission's deliberations, and in order to save time, I should therefore prefer not to cover that ground again now.
It is quite clear that we have an extremely long way to go with research into the transmissibility of CreutzfeldtJakob syndrome between different types of animals and between animals and human beings, and also with tests on living animals. And for that reason, I have invited one of the world's leading scientists, Professor Weissmann, to submit a comprehensive research plan in which the individual research projects will complement one another. We are due to receive a proposal from his research group in the early autumn.
This will allow us to demonstrate quite clearly that the Commission's promise holds good - health is the priority - and that we are acting on that basis.
Thank you, Commissioner.
I have received eight motions for resolutions pursuant to Rule 37(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Votes
Mr President, ladies and gentlemen, at this moment I am unable to withdraw the proposal, as I have no mandate from the Commission to do so. I would, however, make one point: at the February part-session, Parliament referred this proposal back to the Committee on Economic and Monetary Affairs and Industrial Policy. Since then, I have been engaged in regular, useful contacts with that committee, as the rapporteur, Mr Langen, was kind enough to say yesterday. These constructive contacts have made it possible to identify a number of specific changes to the proposal, which take account of the concerns that have been expressed.
If these changes had taken the form of amendments, I would have suggested that the Commission should accept them; however, since no such amendments have been tabled, the best and quickest way of reconciling the views of Parliament and the Commission - in other words, making those changes on which there is a broad consensus - is as follows, and this, Mr President, is what I intend to do: in the light of today's vote, I will suggest that the Commission should adopt an amended proposal, and I shall do so on the basis of the constructive dialogue already under way - and which I shall gladly continue - with the Committee on Economic and Monetary Affairs and Industrial Policy.
Mr President, we welcome the approach that Commissioner Monti has just outlined. We agree that the Commission should submit a new draft on the basis of the discussions that have taken place, and I should like to express my thanks for this constructive cooperation.
Mr Langen, as rapporteur, do you now wish to vote to reject the draft legislative resolution?
If I understand it correctly, we have just rejected the Commission proposal. That quite clearly means that the vote has taken place, and it would be mistaken to call another vote. In my view, the issue has been dealt with. The Commission is going to submit a fresh proposal, and our vote was quite clear.
Mr President, the Commission proposal has been rejected: our vote on it was quite clear. We have heard that the Commission will submit a new proposal, based on the discussions which have already taken place. As I understand it, the procedure here in Parliament has therefore been completed, since we have rejected the Commission proposal and are now waiting to receive a fresh proposal.
Mr President, ladies and gentlemen, I should like to refer to the vote on the reports by Mr Lehne, Mr Ford and Mr Linzer. By agreement with those gentlemen, as the rapporteurs, with Mr Marinho, as chairman of the Committee on Civil Liberties and Internal Affairs, and with Mr Rothley, as acting chairman of the Committee on Legal Affairs, I wish to request referral back to committee pursuant to Rule 129(1).
Under that rule, I can make such a request before the final vote. Let me explain briefly why I am doing so. All three of these reports deal with the implementation of freedom of movement in the European Union, which has been a fiasco and requires a great deal more discussion, though unfortunately we have no time for that discussion now. However, what is scandalous - and it is a slap in the face for the Commission and for Parliament - is the behaviour of the Council in the last few days. While Commissioner Monti has taken some welcome initiatives to expedite the implementation of freedom of movement, and while Parliament has been involved in consultations and produced reports on the subject, the Council, in the midst of this consultation process, is about to embark on a procedure under Article K.4 of the Treaty on European Union which is intended to replace parts of the present Monti initiatives. This is simply outrageous because, to quote Mr Monti himself, speaking this morning, ' There is a danger...' - we are not familiar with these Council documents, or just a few of us are, so I can only refer to the words of the Commissioner, who apparently knows the documents - ' There is a danger that internal frontier controls will become compulsory again' . It is his opinion - and I quote - ' that the Council initiative which is now being taken threatens to damage progress towards the implementation of freedom to travel' .
If that is the situation, how can the House take a meaningful decision on the Monti initiatives which it knows about, when at the same time we learn from the Commissioner that the Council is unwilling to acknowledge everything we decide here, and plans instead to take its own measures, as it pleases, on the basis of Article K.4 - in other words without the Commission and Parliament? We cannot allow that. The Council must be told here and now that democracy means the rule of the people. Rule by secret cliques is called bureaucracy, and we must reject that unequivocally. That is why we wish to have the opportunity of postponing the decisions on these reports until the September part-session: we would then have the chance, on 9 and 10 September, at a joint meeting of the Committee on Legal Affairs and the Committee on Civil Liberties and Internal Affairs, to ask the Irish presidency what it intends to do and whether it will drop this outrageous plan. I would ask you to support my motion.
Mr President, I should like to support Mr Schulz's motion to refer the three reports back to the committees responsible. It really is surprising, to put it mildly, that just when Parliament is dealing with an opinion on a particular issue as a prelude to a Council decision, the Council is embarking on an entirely new procedure about which it is clear that the Commission and Parliament know nothing.
This is no way for us to deal with one another! We shall therefore ask the Council to explain its motives, and to deliver that explanation where it is required - in the committees responsible. For that reason, we would ask you not to vote today but, by referring the matter back to committee, to give us an opportunity of putting some urgent questions to the Council - which may prove embarrassing - about how it came to embark on this procedure.
Mr President, I agree with the two previous speakers that what the Council of Ministers is doing here is wrong. It is not right that the Council should be brewing up its own little schemes while we are still debating a directive as part of the procedure.
What should Parliament do? We must not panic. We must realize that postponing a decision today will not help at all, since the Council will simply go ahead with its plans, and we must not give it the chance to do so. Instead, we must seize this opportunity to confront the Council with a joint position adopted by both the Commission and Parliament. Sometimes you have to show that you mean business and take your responsibilities, and the Liberal Group feels that we should therefore simply proceed to a vote.
(Parliament decided to refer the reports back to committee)
Directive 82/501/EEC concerning major accident hazards - the socalled Seveso directive - has been amended on numerous occasions by the Commission and the Council without their having paid proper attention to important factors and parameters relating to the hazards posed by industrial plants and to accidents involving dangerous substances. The inadequacy of the directive, as regards the protection it gives to workers in the event of an accident, to residential areas in the vicinity of installations and to the wider environment, has been highlighted in the most dramatic fashion by the serious and often fatal nature of the accidents which have occurred.
In the Thriasos plain area in Greece, where there is a concentration of large and dangerous installations in centres of population, there have been major accidents with many fatalities. Thousands of local residents are exposed to danger on a daily basis and the environment is being damaged terribly.
The numerous exclusions provided for in the directive render it ineffective and incapable of providing an adequate response to the seriousness of the problem. The directive does not apply to installations engaged in the manufacture of explosives and weapons, military bases and military storage installations at which, by definition, large quantities of hazardous substances are concentrated and there is a high level of risk. As a result, such installations are exempted from having to submit a danger study and a major accident emergency plan, even though they are not covered by any other Community directive.
Despite the fact that even some urban areas have been turned into virtual powder kegs as a result of the concentration within them of installations using dangerous substances, with incalculable risks for the safety of their inhabitants, the Commission proposal makes no provision, in the framework of the control and planning of land use, for establishing perimeter safety zones around high risk installations for the purpose of protecting local residents, or for prohibiting the siting of new installations or for promoting the removal of hazardous installations from urban areas and centres of population.
The drawing up by each operator of a document setting out an effective major accident prevention policy is of the utmost importance. The establishment and implementation of high safety standards and the putting in place of credible preventive measures and technical systems are vitally necessary, as are strict and regular checks to ensure that all such measures to protect employees, local residents and the environment are being implemented and the imposition of heavy penalties for non-compliance.
Operators of high-risk installations must be obliged to provide their employees with the information, training and equipment that they need in order to respond adequately to the special demands of their work in normal and abnormal conditions. They must also be obliged to provide local residents with full and clear information about the hazards to which they are exposed and on how to react in the event of an emergency.
Recommendation for second reading by Mr Seal
Mr President, Mr Seal's report on groundhandling at airports raises two serious problems: a social problem and a safety problem. Once again, the ill effects of unrestrained deregulation and liberalization have been underlined. At the airports of Paris alone, 3000 jobs are under threat. In the name of the reduction of costs, airports are resorting to employing outside security firms and getting rid of professional policemen. Airport security is now the responsibility of young men who are more used to dealing with shoplifters than international terrorists, and this raises a problem of passenger safety.
The reduction of social protection will lead to a reduction of protection, full stop. Security firms are already employing migrant workers without papers. This means that terrorists will be able to infiltrate them at will. So let us not hear from the Commission tomorrow that they did not know. After the scandal of contaminated meal, we shall soon be seeing aircraft falling from the sky.
We abstained in the vote to reject the Council's common position intended to open up groundhandling at major airports within the Union to competition. We did so because we feel that competition in ticket and baggage handling at airports will benefit consumers. Experience in those countries, such as Sweden, which have opened up groundhandling to competition has been good.
Those who wish to prevent competition sometimes maintain that workers' rights and employment are at risk. This argument does not hold water. Legislation governing workers' rights is not at all affected by increased competition. Jobs have never been created by the preservation of monopolies which serve no social purpose. Those who will ultimately have to pay if monopolies are preserved are the consumers, through more expensive air transport.
Last November, Parliament delivered its opinion at first reading on the Commission's proposal for a directive on the liberalization of groundhandling services. That proposal was, in our view, unacceptable, since it did not take account of the realities of this sector - not to mention the absence of social provisions.
In its common position, the Council of Ministers has totally ignored our views. I shall therefore be voting for the rejection of that text.
I simply wish to ask the Commission to consider the possible consequences of the liberalization of this sector. For example, the safety of aircraft, and above all that of passengers, will be called into question. And what can be said as regards the situation of airport employees? There is the possibility of social dumping, redundancies, the replacement of qualified jobs by insecure jobs, and so on.
Such an employment policy will not meet the aspirations of Europe's citizens. This is not our policy, and it is not my idea of employment.
The Green Group is disappointed that the European Parliament has decided not to reject the common position established by the Council on groundhandling in EU airports. The Committee on Transport voted recently that the position should be rejected and in our view Parliament should have voted likewise.
The Council has shown itself to be completely unwilling to take on board the concerns which Parliament expressed during the groundhandling debate last year. As a result, the proposed directive is vague and weak from the point of view of social protection of workers and non-committal in terms of guaranteeing uniform safety standards.
Market liberalization for groundhandling services is not an idea which originated with users of airports or from workers but from the larger transport companies who are eager to reduce costs and operate more flexibly. The rights of workers are playing second fiddle to the interests of employers. As a bare minimum, it is necessary that workers are consulted before decisions affecting them are taken. However, the Council does not guarantee such consultation. It proposes that each Member State set up a user committee to oversee implementation of the directive in each airport affected but there is no provision for workers in groundhandling services to be represented at that committee.
Moreover, the directive could become a charter for low pay and unsatisfactory job conditions. Third party handling licences could be limited for a small number of years after which they may be retendered. Workers would therefore have no job security and no safety net to stop them falling into the dole queue once their contractor's licence has expired. Market liberalization also cannot be allowed to usher in a more liberal safety regime in EU airports. If costs are to be cut, then safety standards must not be one of the areas affected.
From my contacts with workers in Dublin Airport, I have heard of instances where they have been put under undue pressure by some of their employers and expected to undertake tasks for which they were not strictly qualified. One trade union representative has told me of his fears that workers would not be equipped to deal with emergencies such as an engine fire while an aircraft or another vehicle was on the terminal.
For that reason uniform safety standards must apply. The Council, however, simple states: ' the provisions of this Directive in no way affect the rights and obligations of Member States in respect of law and order, safety and security at airports.' .
It is patently obvious, therefore, that vital issues such as safety and protection of workers have not been addressed by the Council.
We need to reach a common position on groundhandling that is efficient and good for all involved in the airport system. I know there is great concern felt by many working in the industry in the areas of cleaning, baggage-handling and maintenance. They are right to be concerned and we must ensure their concerns are heard. We need a balance between all interests, but security and safety should not be overlooked or diminished in any way by any proposal that is eventually adopted.
We agree entirely with the proposal by the rapporteur, Mr Seal, to reject the Council's common position. Deregulation does not generally result in greater effectiveness. Rather the consequences of deregulation are poorer terms of employment and reduced wages for those employed in the deregulated sector. In Sweden we have many good examples of sectors which were previously state monopolies and in which we were highly innovative and competitive on the international market.
Langen report
I have voted against this report because I do not believe that the option of local and regional purchasing and procurement for local needs is sufficiently provided for.
This option must be provided for to a greater extent than it is in this report.
In this report, Parliament's Committee on Economic and Monetary Affairs and Industrial Policy is recommending the rejection of the Commission's proposal to amend the existing directive coordinating the procurement procedures in the water, energy, transport and telecommunications sectors.
It should be emphasized that this recommendation does not stem from a rejection of the principles of the Government Procurement Agreement concluded in connection with the Uruguay Round. Nor is it due to a rejection of the basic principle of the Commission's proposal, which is aimed at countering discrimination between undertakings and sectors that must be seen as rivals, regardless of whether they are covered by the provisions of the GPA. The committee's recommendation is solely based on a wish to make it entirely clear which undertakings and sectors have to respect the guidelines on procurement proposed by the Commission, without being covered by the GPA. This wish seems a legitimate one in every respect, and the recommendation should therefore be followed, with the Commission being called upon to bring forward a proposal for a supplementary directive which will specify the exemptions and special arrangements in connection with the implementation of the GPA and will refer to the existing EU directives on public tendering.
That concludes voting time.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
Trans-European transport network
The next item is the report (A4-0232/96) by Mr Piecyk, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision (C4-0364/96-94/0098(COD)) on Community guidelines for the development of the trans-European transport network.
Mr President, with the trans-European transport networks, a number of the Union's basic ideas and fundamental policies are being brought together and translated into action. Firstly, there is the Maastricht Treaty, which explicitly provides that the trans-European networks are to contribute to the strengthening of the Community's economic and social cohesion.
Then there is Jacques Delors' White Paper on growth, competitiveness and employment, with its idea of creating jobs and making a major contribution to the fight against mass unemployment in Europe through a large-scale Community effort - particularly in the area of transport infrastructure projects. The Heads of State or Government have addressed this issue at numerous summits, although they have never gone beyond the stage of issuing declarations.
In positive contrast to this, there is the example of the Øresund project, which is fully underwritten by the governments of Denmark and Sweden, and is creating more than 50 000 direct and indirect jobs. And, by no means least, there is the idea - which has become self-evident - that today, transport policy can simply no longer be drawn up without taking the environment into account. Indeed, a fundamental change of approach - including investment in the more environmentally friendly transport modes of rail, inland waterways and combined transport - is absolutely essential.
I am convinced that practical policies designed to achieve the three goals of strengthening economic and social cohesion - and thus the consolidation of the internal market - establishing a pro-active employment policy, and developing a transport policy in which environmental policies are seen not as a necessary evil, but as an essential component of a modern transport policy, will secure the approval of Europe's citizens, for whom our work is frequently something abstract and impenetrable.
During what is now almost two years of negotiations on the transport networks, Parliament has endeavoured to make these ideas prevail. And I wish to stress that the Commission has always been a very cooperative and helpful partner in this effort. In contrast, therefore, the attitude of both the Council and the European Council has been all the more disappointing. Numerous summits - most recently, the Florence European Council - have failed to rise to the challenge of combatting unemployment. And, in my view, the role played by the Council in the conciliation procedure has been pitiful.
Our experience of the Council in the conciliation procedure was of an institution which has an aversion to environmental policy like that of the devil to holy water. And instead of embracing the spirit of Maastricht, it concentrated on jealously guarding national competences. No one should be under any illusions as regards the discussions over the Intergovernmental Conference. For the Council, codecision remains a negative concept. However, Parliament can be proud of its achievement in the negotiations. We secured the insertion of a specific article on the environment. Hence the entire network will be subject to strategic environmental impact assessment by the Commission, and the practice of corridor assessment is being developed.
We have established that inland waterways are the most environmentally friendly form of transport, and combined transport and new traffic management techniques are taken into account in a new article. The toughest negotiations concerned Annex III, containing a list of priority projects. The Council was fundamentally opposed to such a list. The compromise reached consisted of the inclusion of the fourteen Essen projects. After the conciliation procedure had finished, Parliament's delegation was therefore amazed to find, in the conclusions of the Florence summit, that two Member States wished to modify project No 8 on the list.
Our annoyance was dispelled by an unequivocal statement by the President-in-Office of the Council, Mr Dini, before Parliament in Brussels. He explained that it was not a question of a unilateral modification by the Council, but of the notification of a proposal for modification, and that of course the procedure for any amendment would be codecision. I believe that this is an adequate explanation, and that with this proviso, we can approve the joint text as a whole tomorrow.
So we must weigh things up and make an assessment. Following the conciliation procedure, my personal view is that the glass is half full. Let us not throw the water out. We are aware, however, that the construction of the networks is only just beginning, and that year by year, in the course of the budgetary procedure, Parliament must resolutely seek to translate its ideas into action. I have already mentioned that the negotiations lasted a total of two years, and at this point, therefore, I should like to offer my heartfelt thanks to all those members of the Committee on Transport and Tourism who took part in this effort. I wish to thank Parliament's delegation in the conciliation committee, and especially Mrs Fontaine, who in my view did an excellent job of chairing the delegation. I should like to thank Mrs Albani, Mr van Haeren, Mr Miller and Mr Betz, from Parliament's services, and my collaborators Michael Hoppe and Jürgen Aschmutat, without whose help this two-year task could not have been accomplished.
If, as I hope, we approve the joint text tomorrow, then this will certainly not be the last time that we discuss these networks. That is in the very nature of the conciliation procedure and its results, and we shall undoubtedly be receiving one thing or another from the Commission by way of a postscript. I simply hope that, in the meantime, the Council will display a little more consideration and cooperation as regards matters falling under the codecision procedure. This, at least, is what the minister indicated that it would do at today's meeting of the committee.
Mr President, I wish to begin by thanking Parliament's rapporteur, Mr Piecyk, our cochairmen, Mr Imbeni and Mrs Fontaine, for their work within the conciliation committee, which was very much appreciated, and the Commission, because it worked extremely hard in trying to get an agreement that we can vote on tomorrow.
It is very unusual for me, as I am sure you can appreciate, to congratulate the Council and, in this instance, it is the Italian Minister Mr Burlando, who worked extremely hard and was a very important figure in reaching an agreement. One could argue that if the Council had shown Mr Burlando's willingness to get an agreement perhaps relationships would be on a far better footing than they are at the moment.
My group will support the conciliation agreement reached after long, tedious hours of negotiation. These included all-night sittings, which I thought were reserved for national parliaments, which just shows how wrong I was.
We have, as the rapporteur says, an environmental article that was important to my group and to Parliament. We have the priority projects, something else that was important to my group and to Parliament - and the indicative list of other projects that the Commission will consider in the other annexes.
It is absolutely true that Parliament did not get everything it wanted from conciliation, but I would suggest that conciliation is not about getting everything that you want: conciliation is about that very word 'conciliating' ! Parliament was very keen to get an agreement and the Commission helped in this. We see the importance of the TENs, not only in transport infrastructure terms but also in terms of job creation for the people of the European Union.
The Council's attitude at times left a lot to be desired. I would say to the Council that in future it is important that it works with Parliament rather than going off at a tangent and doing its own thing. Relationships with the Council at the moment, whilst cordial, are fragile. The Council should be aware of that and should also be aware that Parliament has its rights under codecision and expects those rights to be respected.
We have to be practical; we have to be aware of the need for TENs, in infrastructure terms and in job-creation terms and in getting people and goods moving throughout the European Union.
We have an agreement that we can live with. It is not perfect, it is the best deal in town and, therefore, my group will support that deal that we gained at conciliation.
Mr President, ladies and gentlemen, the common position which the plenary is being asked either to approve or reject tomorrow contains certain positive elements which the European Parliament delegation to the conciliation procedure, under the excellent chairmanship of Mrs Fontaine, succeeded in prising from the Council after a hard struggle.
I must mention the substantial assistance to the promotion of Parliament's positions provided by the Commission, and by Commissioner Kinnock in particular, and the Italian Minister of Transport in his capacity as President-in-Office.
However, ladies and gentlemen, the question facing us in tomorrow's vote is not whether the common position is good or bad, or rather not just that. The fact is that the common position as finally formulated creates a serious institutional problem which is harmful to relations between Parliament and the Council, given that via the common position the Council is refusing, in breach of the letter and spirit of Article 129 of the Maastricht Treaty, to grant Parliament the right of co-decision in the establishment of priorities for the major projects of the trans-European network.
In the joint text the word 'priority' appears only in the recitals. In the common position the Council has gone back on its word and thrown out of the window the political commitment entered into by the heads of state and government at the Essen European Council in 1994 concerning the 14 top priority projects. It has agreed only, after much pressure, to an historical reference to the Essen conclusions.
However, ladies and gentlemen, the Council's credibility or lack of credibility is its problem. The determination of the governments to act and conduct themselves politically as true heirs and standard-bearers of the ideals and methods of the Congress of Vienna in 1915 is, likewise, their problem. It is not ours. Our problem is the diminution of a right conferred on us by the Treaty. They are depriving us of the right of co-decision with regard to whether or not particular large projects are priority projects. That is the situation that you are being asked to accept or reject tomorrow.
You will thus be asked, ladies and gentlemen, to decide according to your consciences and to take responsibility for approving or rejecting the common position in the full understanding that the European Union must not become an inter-state alliance, I repeat, an inter-state alliance , of economic interests in which the voice of Parliament, which expresses the expectations and interests of the peoples of Europe, can be neutralized by the presumptuousness of each and every government.
The European People's Party, for which I speak, will decide on its voting intention this evening.
Mr President, Mr Piecyk worked very hard for a long time in collaboration with us, with the Members of the European Parliament, that is to say, and before being sent to the conciliation committee the final text of his report achieved the impossible in that it was deemed satisfactory by nearly all sides. It set new horizons with regard to the political, economic and social criteria for the trans-European networks and accorded particular importance to protection of the environment. I therefore wish to offer Mr Piecyk very warm congratulations.
Then the Council changed it all. At least, it has left nothing of Mr Piecyk's initial report as far as the general tenor of that report is concerned. There were - I remind you, ladies and gentlemen - 78 points of dispute, 78 differences between us and the Council. And what have we ended up with? Of the 78, the Council has conceded only on 28, so how can the European Parliament be satisfied? Is that what they mean by compromise? That is not a compromise, ladies and gentlemen: it is the product of yet another act of political blackmail by the Council against the European Parliament. That, rather than a satisfactory compromise, was the outcome of the conciliation. And the explanations given - and Mr Sarlis is absolutely correct - both by Commissioner Kinnock, who did what he could, and we thank him and commend him for that, and by the new President-in-Office have reinforced our anxieties instead of alleviating them. Because, in fact, the Council can change the order of priorities without consulting anyone, and the money it gives - and Mr Sarlis stressed this point - is not from its own pocket but from the pockets of the peoples of Europe, and the Council, together with the two other institutions, ought to be representing them rather than representing a group of economic interests! Because that is what it is doing with the changes that it has brought about in the trans-European networks.
Its reasoning was not political or social, or concerned with the environment or with the development of the European Union's networks. It was purely a representation of the economic interests of a specific group within the European Union.
Mr Piecyk, I personally congratulate you sincerely on your efforts, on the spirit of cooperation that you have displayed and on the wonderful report that you have drawn up. However, for reasons of political principle I shall vote against the report. I will make no concession of political principle for the Council of Ministers.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating the delegation to the conciliation committee, represented by its chairman, Mrs Fontaine, and Mr Piecyk, on their excellent work.
Two years elapsed between the first Commission proposal on the trans-European networks - in which time Parliament and the Council expressed their views and discovered their differences - and the meetings of the conciliation committee which resulted in the adoption of a compromise text, albeit with some gritting of teeth. The text we have before us today certainly does not live up to the expectations of Parliament, which could perhaps have achieved more and pushed through the proposals it considered best for the territory and the citizens of the Union which it represents. Nevertheless, in keeping with the principle of the half-empty glass, I too am pleased that the final text emerging from these lengthy negotiations refers to the environment and to Annex III on the priority projects, even though its legal status remains questionable, to say the least. Article 20, on combined transport and new traffic management techniques, is particularly welcome. I believe, in fact, that we must now move towards new solutions, such as the use of inland waterways, which will give a boost to regions such as northern Italy, to which I am particularly attached.
Although the final text is not quite what we would have wished for, largely because of the lack of cooperation from the Council, which is reluctant to accept the new role of the European Parliament and is not adjusting to the codecision procedure, my group will vote in favour of this project, since we believe it is important that Parliament should support this joint decision. Voting against, which would block all the TENs, would not only make the House responsible for the failure in the eyes of public opinion, but would deprive us of the possibility which we now have of making a positive contribution to solving the problem of employment and to building a better Europe.
Mr President, this Parliament quite rightly demanded that binding environmental provisions be introduced in respect of the trans-European transport networks. This has come to nothing, however. All that has been introduced are the, in my opinion, usual old paragraphs which, as we have seen often enough, are in no way binding. The trans-European transport networks are also a mixture of national and transnational projects, a mixture of positive and negative projects.
I should like to take the opportunity here to give an example of one of the most unnecessary and worst projects: the Øresund bridge between Denmark and Sweden. In terms of cost, the bridge will be an inescapable burden on generations of Danes and Swedes; moreover, it could become an absolute disaster in environmental terms if things go badly.
I should also like to mention employment. I believe that those who advocate trans-European networks as a means of solving the unemployment problem are wrong. In my view this is a very old-fashioned way of thinking. When we built roads in the 1930s it was individuals with spades that were involved. However, my experience today, in Sweden at least, is that road building involves five machines and three men. We construct a motorway at enormous cost but without creating an especially large number of jobs.
There has been a great deal of talk about responsibility. The Council has refused responsibility for the environment. The Nordic Green Left accepts that responsibility. We intend to vote against the compromise tomorrow. We hope of course that there will be many who do the same, because the environment is the future, whether we like it or not.
Mr President, a great deal has already been said about the institutional implications of how we deal with the networks, and I have to say that the Council's behaviour in this codecision procedure has been an absolute disgrace. It is also too ridiculous for words that Parliament is now being led like a lamb to the slaughter and will tomorrow simply approve the compromise that has been reached. I have to say that Commissioner Kinnock has played a remarkable role in all this. At the beginning, he was firmly behind a number of Parliament's demands, but now he is putting tremendous pressure on us to agree to the compromise that he has come up with.
However, I do not wish to talk only about procedural matters, since the TENs are far too important for that.
The inclusion of an article on the environment was initially an extremely important point for Parliament, which took the view that corridor analyses and strategic environmental impact reports should be compulsory, so as to ensure that the solutions chosen would damage the environment as little as possible. Article 8 now instructs the Commission to develop methods of analysis for this purpose. This may create some work for a few officials in Brussels, but it will not do much for the environment, unless the Commissioner can tell me - and this is an extremely important question to which I should like an answer - whether, once these methods have been developed, they will be used to readjust the TENs in any subsequent review. I would like to hear what the Commissioner has to say about this.
The Council has promised to implement the habitats directive and the MER directive. I wonder whether this means that it has not been doing so up to now, even though these directives have been in force for some time. Does this mean, Commissioner Kinnock, that now that the Member States have brought this matter up again, you are now going to oblige them to implement the two directives, and that no more money will be paid to countries which fail to apply the directives in carrying out certain infrastructure projects under the TENs? I think it is important to have an answer from you on this.
I should also like to say a few words about the employment myth. Research has repeatedly shown that there are many projects which provide more employment than major infrastructure projects, particularly if you also wish to achieve certain environmental objectives such as reducing emissions and meeting the CO2 targets that we have agreed on. So it is sheer madness, as every right-minded person agrees, to scrape together billions and billions of ECU just to turn them into concrete and asphalt for more and more cars to drive on.
Creating jobs in environmentally friendly sectors and shifting taxes from labour to the environment will create long-term employment, and at the same time provide us with a more pleasant society in which to live.
Mr President, ladies and gentlemen, we have finally reached the end of this lengthy and complex conciliation procedure. I should like first of all to pay a sincere and heartfelt tribute to my colleagues Nicole Fontaine and Renzo Imbeni for their handling of the conciliation committee, and for having enabled Parliament to conclude this procedure at long last. Thank you so much for your organization of our work.
Having said that, we can adopt one of two attitudes today. The first is to put a brave face on it, and to point with satisfaction to what Parliament has achieved. The second is to admit - and I should like us to discuss this among ourselves - that we have been left empty-handed, as the saying goes, and that - to use the language of the Commissioner and the Council - this whole business greatly resembles Shakespeare's 'Comedy of Errors' .
I think that Parliament wished to flex its muscles, in the belief that the decisions regarding some of the fourteen priority projects, including the one at Malpensa, were within its gift; by acting in this way, however, it further heightened the concerns of the Council, which immediately ran for cover as soon as it saw these rather overambitious aims on the part of the Committee on Transport and Parliament. The result is that we have practically nothing to show for all our efforts!
I think that we should learn an important lesson here. To my mind, we have discovered the limits of codecision and, above all, of our wish to take on powers which were not, seen objectively, ours to exercise. We could easily have realized the impossibility of doing this. We might perhaps have adopted a more prudent strategy, without referring back specifically to the political decision taken at Essen; doing that - in my opinion - allowed the Council to adopt its position, with the result that for a moment we actually believed the words of the President-in-Office, Mr Dini. Mr Dini is a liar: he lied to us as he has done in so many other matters of domestic policy, and as President-in-Office; unfortunately we can only note our lack of success. Even though our group will vote in favour of the Piecyk report, it recognizes that we have achieved very little.
I rise on a point of order because I am becoming a little concerned about the number of Members going over their speaking time. Furthermore, I really would ask Members to think very carefully before they stand up in this public chamber and accuse anybody, never mind a President-in-Office, of being a liar. That is what came through my headphones. That is not the type of parliamentary language that I am used to, and I would also assume it is not the type of parliamentary language that this European Parliament is used to. There are ways and means of objecting, there are ways and means of expressing your objection. Calling somebody a liar is not one of them.
Thank you very much for your comment, Mr Simpson. Coming from you, as one who defends his opinions with great vigour in this Chamber without going over the top, it is especially pertinent.
Mr President, ladies and gentlemen, the rapporteur deserves thanks for his efforts to achieve a compromise in the conciliation committee, and thereby take the construction of the trans-European transport networks forward. However, the question arises of whether Parliament can approve the Community guidelines for the development of the trans-European transport network when Parliament has had little say in the matter, when not even 30 % of Parliament's amendments have been accepted by the Council, and when the compromise reached gives precedence to the large number of projects listed in Annexes I and II over the fourteen most important projects selected by the European Council at the Essen summit of 9 and 10 December 1994, thus applying the principle of giving everyone a slice of the cake. Indeed, the legal character of Annex III, which deals with these priority projects, is seriously undermined by this new approach. Thus the Brenner Tunnel project, which is so important to Austria, is also called into question.
By virtue of Article 1(2), moreover, the common guidelines totally ignore the basic financial requirements of both the public and private sectors. And in addition, Article 2(1) refers to the achievement of the objectives up to the year 2010.
Ladies and gentlemen, without agreement on financing, these guidelines have no concrete significance, since they will be impossible to implement on time, if at all.
In the case of the Brenner Tunnel, for example, this means that fundamental preliminary work, such as test drilling, is not being carried out. Such work is essential, however, in order to be able to make statements as regards the amount of financing required. Without specific financial estimates, it will be virtually impossible to attract private investors. Private investors are vital, however, since the Brenner Tunnel cannot be financed by public money alone.
Because of this, the realization of the trans-European networks will meet with further delays, and the Commission's desired effect of job creation through the construction and rapid completion of the TENs is seriously called into question.
Mr President, my main reason for asking for the floor was to make a comment of a political and institutional kind. First, however, I too - like Mr Simpson - wish to express my appreciation of the conduct of the Italian presidency. I do not in any way mean this ironically, since - however strongly we in this House might criticize the Council - we cannot ignore the role of the President-in-Office, without whom we should probably not have reached a conclusion; my thanks also go to Commissioner Kinnock for having acted as a shrewd mediator and played a perhaps even more important role throughout this phase. The Council and the Commission found themselves confronting a parliamentary delegation which was authoritative, intelligently led by Mrs Fontaine and - in my opinion - determined; it was thanks to our determination, admirably displayed in particular by our rapporteur, Mr Piecyk, that we achieved certain results. However, these results were not entirely satisfactory, not least as regards the environment and various amendments.
Whichever way we choose to put it, the final result is unsatisfactory for Parliament, and our opinion on all aspects of the matter remains unchanged: it was our impression that the Council did its utmost to provoke the European Parliament into voting against the trans-European networks. This was my impression, at least, when the Council first refused even the slightest change to the list of fourteen priority projects, and then let it be known at the Florence European Council that two countries wished to change that list. I do not believe that this House should change its mind according to the mood-swings in the Council. The European Parliament must insist on the need for real codecision on the priority projects of common interest. Personally, I am deeply disappointed by the conduct of the Council and the negative outcome of the Florence summit. But on no account - and I would invite colleagues to consider this point - should our disappointment be turned into a vote against, which could serve as a pretext for the Council to shift onto us the blame for its own difficulties and divisions.
The problem now for the Irish presidency and the Intergovernmental Conference is that codecision cannot continue in this form. Although codecision is a procedure between Parliament and the Council, the Council - to our minds - understands it as being between Parliament and COREPER, and this means that a certain irritation becomes apparent at Council level. It would therefore be helpful if those within the Council were to read the Maastricht Treaty thoroughly; if they have not yet done so, it could be pointed out at the forthcoming summits, and at the special summit in Dublin, that we cannot go on accepting codecision between ourselves and COREPER. That is not what the Treaty stipulates.
Mr President, I should briefly like to explain to my colleagues the thinking behind the conciliation over which I had the honour to preside.
In our experience, it was certainly one of the most difficult conciliation procedures ever. This was because it was essential for two objectives to be reconciled: protecting the legitimate prerogatives conferred on Parliament by the Treaties as regards codecision, whilst at the same time completing work on the trans-European transport networks, which our citizens rightly hope will provide jobs. And, as the negotiations proceeded, it was hard to reconcile these two objectives.
After months of wrangling, I now have to congratulate Mr Piecyk, the rapporteur, and Mr Cornelissen, chairman of the Committee on Transport and Tourism, on their admirable work, as well as all our delegation on their dedication and determination. No effort was spared so that the major works expected by our fellow citizens could be authorized as quickly as possible. Whether or not we have been successful is a matter for debate, as we have already heard from several colleagues.
On the positive side, our environmental concerns have been broadly taken into account, since we now have a text that refers extensively to the Commission's responsibilities. Progress has also been made on certain technical amendments to Annex I and on the situation with regard to ports, although it is a pity that we were unable to extend the network towards the east as far as Budapest. We have secured Annex III. However, despite being formally attached to the legislative text, its precise legal value remained unclear until Commissioner Kinnock enlightened us in his letter of 1 July to Mr Cornelissen, chairman of the Committee on Transport and Tourism, in which he wrote: ' I believe that the European Parliament should be involved in any changes to the list of priority projects' . Mr Dini, in plenary sitting on 3 July last in Brussels, confirmed Commissioner Kinnock's assurance in the following terms: ' Any change would naturally require a new codecision with the European Parliament' .
Nothing could be plainer, and I wish it to be known that I have every confidence in Commissioner Kinnock. Without his help, we would never have completed our task, and I thank him for giving so unstintingly of his time. I also have every confidence in the President-in-Office, who has addressed the House and who, I am sure, will resist any pressure from administrative sources as regards the undertakings given to us. On a more general note, I should like to take advantage of this occasion to join my colleague, Mr Imbeni, in expressing the hope that those with political power, namely the ministers, will participate in future conciliations. That would certainly be in keeping with the spirit of Maastricht and would help to save a great deal of time. Be that as it may, however, to return to the transport networks, we shall be vigilant as regards what we have been promised and will use our budgetary powers, should this become necessary.
It is in this spirit that I hope Parliament will approve the joint conciliation text that we laboriously concluded on 17 June. By so doing, we shall show our fellow citizens that Parliament is both responsible and alert.
Mr President, ladies and gentlemen, previous speakers have recalled the events leading up to this decision on Community guidelines on the trans-European transport network, as well as the lengthy discussions that preceded the compromise agreement. I commend the rapporteur and our colleagues who took part in the many meetings of the conciliation committee on their dedication and their excellent work. Like all compromises, the text before us today is satisfactory in some respects and less so in others.
Like everyone else here, I feel aggrieved that many of the amendments we approved were not adopted by the Council. It is particularly disappointing that the ports issue has not been dealt with in this document and that we will have to wait until 1997 for a specific proposal on this from the Commission. Meanwhile, our group will do its best to ensure that the Commission has a text ready within the agreed timeframe.
However, in view of the complexity of the issue, this is a satisfactory compromise overall, and one that should be approved by Parliament. We cannot let this develop into an endless process. Instead, we need to establish a firm legal base so that we can tackle the crucial issue of financing the network. At a time of economic slowdown, the stakes in terms of jobs are considerable. It is a pity that this important element has all too often been underestimated by the Member States and that projects which have been in the pipeline for several years have not progressed further. We therefore need to attract public as well as private investment, so that work can begin as soon as possible, thereby giving a definite signal to the socio-economic players concerned. As a first step, it is vital that these guidelines are approved. I shall therefore be voting in favour of the joint text drawn up by the conciliation committee, and I hope that many others here will do the same.
I see from the list that at least ten speakers have only one minute, and I must tell the political groups yet again that I consider one minute's speaking time to be unacceptable. They must arrange things so that their speakers have at least two minutes. It is quite disgraceful. No one can express a set of opinions in one minute. It is only enough for the basic courtesies. And there are ten Members with only one minute. For goodness sake!
Mr President, I shall try to say what I have to say in a minute, even though you have already taken part of that time. I should like to congratulate the rapporteur, Mr Piecyk, and the chairman of the conciliation committee for their efforts in securing a satisfactory outcome. It is good that the discussions on the trans-European networks should finally have produced an outcome, although I am not satisfied with the various stages of the process and, in particular, the Council's decision taken at the Florence Summit, to step back from financing the trans-European networks. In addition to the codecision procedure, we must also remember that in the sparsely populated Nordic countries in particular due note must be taken of the subsidiarity principle when determining communications and transport needs. I endorse the conciliation committee's decision to approve also Finland's route 5, the lifeline for the whole of Eastern Finland. In truth it must be said that Finland should itself have taken a more active line on this matter in the Council. It is ironic that route 5 was included on the list only thanks to the determined efforts of the Swedish Government. Fortunately, the Finnish Government at least understood that it should jump on the bandwagon, although once again independent action was beyond it. On the basis of the above, I endorse the outcome of the conciliation procedure.
Mr President, as has already been underlined, criticism must be made of the lack of balance in the conciliation committee between Parliament and the Council.
Nor are we entirely satisfied with the conciliation committee's joint text.
We are aware that some Member States will have to reappraise or review the conditions in which the projects will be carried out, particularly as regards the environment. All the environmental impact assessment directives - which, in many cases, have not even been transposed into national law - must be complied with. Despite these shortcomings, however, we must pay tribute to what is, in many respects, the historic impact that this joint text will have on many countries and regions.
In the Iberian peninsula, for example, infrastructure deficiencies which we have been suffering since the nineteenth century will be made good. Many human lives will be saved as a result of these road and rail infrastructure projects. We must take account of the overall significance of the joint text, and this obliges us to try to ensure that the environmental requirements - and all the others, including the institutional requirements - are complied with.
In view of this overall assessment, therefore, and whilst respecting and understanding the reasons of those who will be voting against, many members of the Group of the European United Left will be voting in favour of the conciliation committee's joint text.
Mr President, as my colleague Nel van Dijk has already said, we Greens are opposed to this conciliation agreement, both because of the short shrift given to environmental protection and because it has not been possible to discuss the priorities currently being attached to the various projects which have been proposed. But the situation has changed since the Essen Council took its decision, and several countries have already proposed substantial changes, or at least variations, dictated by political, economic, social or financial changes in those countries. The high-speed rail network between Munich and Verona is a case in point: the cost and the environmental impact of the Brenner tunnel are such that this project is not feasible, even according to the governments of the countries concerned, Germany, Austria and Italy. But there are other ways of linking northern and southern Europe.
Clearly, then, the intention is to approve a text which we already know to be impracticable. However, there is no desire at all to guarantee the European Parliament any real role in deciding on the changes. That would be a dangerous departure from the codecision procedure laid down at Maastricht, and I would ask for some assurances and clarification from Commissioner Kinnock in this respect.
Mr President, Commissioner Kinnock, ladies and gentlemen, the problem of the guidelines for the development of the trans-European transport network has come before this House once again, thanks to the efforts of Mr Piecyk and the conciliation committee, which has arrived at a decision potentially acceptable to everyone - although quite frankly I have my doubts. Everything has its price. Is it possible to amend all fourteen priority projects? Mr Dini did indeed say that the whole package must be subject to codecision with Parliament. All of Europe is involved; but the various Member States, the main players and the principal advocates of the priority projects, need to do their sums. Whatever can be done must be done. In my opinion, the priority projects should not be changed on any account. What happens subsequently will of course depend on the timescales, and on national and European exchange rates. So when this problem is discussed in the House, I shall urge that the priority projects should be respected. The rest will come later.
Mr President, are we not considerably further ahead with the development of the common transport policy than today's debate would seem to indicate? I believe that the Council has been somewhat isolated. It has essentially been the Commission and Parliament which have taken this matter forward since the beginning of the 1990s, whilst once again, the Council has had to be dragged to the ball.
Clearly, the construction of the trans-European transport networks is an essential precondition for the further development of the Union. We are assuming that we are finally reaching the design and development stage and will soon be able to take the next step: making firm statements on financing. Indeed, all the talk about private-sector financing and so on will not take us any further until hard and fast investment and implementation plans are drawn up, on the basis of which we can gradually make further progress and move towards a common objective in respect of the various forms of transport.
This is the message which must go out from today's debate. I received the impression from the conferences in both Prague and Crete that there is a common will in this respect. At both conferences, the common desire to move forward was expressed and emphasized. We must create the financial base and then address this matter again at the Helsinki conference next year. We must discuss once again the trans-European transport networks, the possibilities of financing and the steps which have to be taken. And that conference may in turn represent a milestone.
In the budgetary procedure for 1997, Parliament will have to consider carefully whether it is again prepared to allocate 75 % of the overall budget for transport policy to the trans-European transport networks or the fourteen priority projects. I believe that this will become extremely difficult, and that we must create an additional financial framework, in order to contribute to the realization of the networks.
Mr President, the essential thing today is to highlight the political importance of the fact, in itself, that Parliament and the Council have reached an agreement in terms of the future of our transport policy and our policy on cohesion and solidarity. I should like to set out the four reasons why, in my view, we need this agreement.
Firstly, if we had not reached this agreement, we would have to start the process of laying down Community guidelines for the development of the trans-European transport network all over again, without any guarantee that, in two or three years' time, Parliament would not be required to approve an agreement which is similar to, or worse than, the one we have at present. It goes without saying that the enormous political and public relations cost of such a delay would be borne by Parliament, since our citizens would not understand why, having repeatedly stressed the need to build this network and insisted that it would lead to the creation of countless jobs, this House should now decide to reject the agreement reached or, in other words, to perpetuate the infrastructure deficiency, which in some Member States is very great, thereby delaying the creation of jobs. I should like to give the House a statistic regarding the job-creating potential of transport infrastructure construction - and I would say this to Mrs Eriksson, who maintained that this was something from the last century: for every 2 500 000 euros invested, 100 jobs will be created. And that is today, not in the last century. And it is not counting indirect jobs. If Members calculate the infrastructure needs, they will see that many millions of jobs can be created.
Secondly, our transport infrastructure deficiencies and associated costs are enormous. In this context, the competitiveness of our economy, faced with the increasingly tough challenges of the international market, is at stake. And this requires immediate action - action which cannot wait for a hypothetical perfect future agreement between Parliament and the Council.
Thirdly, we are all convinced that besides improving our competitiveness, the trans-European transport networks will help to strengthen the Community's cohesion and rectify its obvious territorial imbalances, thereby facilitating the future enlargement of the Union to include other European countries.
And fourthly, on a pragmatic level, given the present and future budgetary constraints of the Union and the Member States, and with the knowledge that nothing is more elusive than money, the European Union and its Parliament need this agreement today, because at the least sign of hesitation or differences of opinion over criteria or objectives between our institutions, the private capital which we unquestionably need to finance the development of the trans-European transport networks will go to fund projects in other parts of the world which are or will become our competitors. I was able to verify this on a recent visit to China.
For all these reasons, ladies and gentlemen, I would urge you to vote in favour of the agreement reached by the Parliament and Council delegations on the Community guidelines for the trans-European transport network, in the secure knowledge that, in doing so, you will be rendering a service to the cause of European integration.
Mr President, we shall say yes, tomorrow, to the work of the conciliation committee, in the spirit of someone closing a major chapter of that book of dreams entitled 'trans-European routes' . But the story is not complete. Who will write the next chapters? This is where there are grounds for concern, and although it is true that we should be celebrating this outcome - albeit with the reservations already voiced by colleagues - we are also rightly concerned about the future.
Commissioner Kinnock has confirmed today that the priority attached to the famous fourteen projects of Essen is not set in stone; and that is quite right, because it can happen that someone who feels too secure becomes lazy during the second phase, that of implementation, which is the more sensitive one, Commissioner. That is why I would remind you of the need to take action, in terms of launching the work programmes and the financial plans.
The partnerships so far tested between Member States, regions and private operators are becoming nothing short of cattle markets, where the rules are continually being changed and promises retracted. Such is the case with the Munich-Verona route. A few days ago, just as Italy and Austria were launching the EEIG, the European interest group which was to plan the entire funding scheme, Germany announced that it was no longer prepared to pay its share of the Brenner base tunnel. So here is an indication that we also need to make arrangements for the second phase, which could compromise everything. You, Commissioner, said to us one day: ' Tell your fellow citizens that joining in a partnership could well turn into a business' . I repeated this sentence at various seminars on the Munich-Verona route. I must say, quite frankly, that I did not encounter much enthusiasm, mainly because some people suspect - or fear - that this freedom being granted to Member States, regions and private operators might just be hiding certain pitfalls. I wish you every success in your work!
Mr President, rather than the habitual dispute of powers between the institutions I should like to spend the little time at my disposal to refer to the necessary routes for the trans-European transport networks. Since the aim is to bring European countries together, I think that these networks should be used as well as possible taking into account the different countries' economic and social realities. From this point of view they should not go against the basic aims of the Treaty, such as promoting greater regional balance.
This is a concern which should be taken into account in a special way in Portugal where, after all, the promotion of inland and less-favoured areas is in keeping with the service to be rendered to the more densely populated and industrial areas on the coast. There is no way that we can allow a situation where only the capital city is served while forgetting the coastline and the northern hinterland or the centre of the country, too, where the people and the activities they are involved in are just as relevant and will benefit greatly from better links with Spain and other countries of the European Union, which unequivocally would tally with the objective which lay behind the creation of trans-European networks in the first place.
Mr President, the matter has to a large extent been covered. Allow me simply to say that we are at just about the same point as we were at yesterday on the subject of groundhandling. The co-decision and conciliation mechanism has led us into an impasse. Either Parliament accepts the position formulated by the conciliation committee, which will mean relinquishing, if not all of the amendments, at least the two main positions, namely on the environment for all of the projects and on the priorities and their alteration via codecision, or it rejects the position of the conciliation committee, which will mean that it will risk losing some of the compromises that it has won, or that those projects will be delayed or that the Council's decision may finally be imposed in its entirety.
I have to say that although the Commission appears to be supporting Parliament up to a point, it is playing the role of the wise teacher at the last minute and trying to get the Council's position approved. At the same time, even the governments - including mine - which largely accepted Parliament's positions are pressuring us to support this common position of the conciliation committee for the sake of delaying the projects. It is an extremely difficult position. Parliament has fallen into a trap again, and I feel that the situation must resolved via the intergovernmental conference.
Having said that, however, and as far as the issue in question is concerned, if we wish to be true to ourselves and to the positions that we have set out, and if we want a Parliament with genuine powers, I think that we should take up the recommendation of Mrs Eriksson and others and reject the position of the conciliation committee.
Mr President, ladies and gentlemen, of course we need a common transport policy which is sustainable and which takes account of safety and the environment. France is particularly affected by the proposed networks, because its location places it at the crossroads of Europe. We shall therefore have to collaborate with our neighbours in developing the various links by rail, inland and coastal navigation, and combined transport. In establishing its priorities, France has placed particular emphasis on transport by rail and inland waterway. There is a real willingness to develop such multimodal means of transport. But it must be done with respect for the environment. This is an issue that greatly concerns French people, and one that is not always taken into account, it has to be said. France's problems in connection with the environmental impact of routing the TGV through densely populated areas are a case in point.
We should also be aware of the cost burden that these measures will place on the Member States, since the major part of the investment will come from them. Cofinancing or a direct subsidy is envisaged only for duly justified cases. According to the Commission, it will require at least ECU 400 billion over the next 15 years to build the trans-European transport network. The most urgent measures alone will require approximately ECU 220 bn of this between now and the year 2000. The Community's financial contribution will mostly take the form of feasibility studies, loan guarantees and interest subsidies. So it seems reasonable to be concerned about the substantial share of the financing that will devolve upon Member States, in view of the size of the investments anticipated by the Commission.
It is also a pity that, in Mr Piecyk's report, national plans have been combined with plans for the trans-European network, thereby possibly making it even more difficult to obtain funding and reducing the scope of some of the larger projects. The Dunkirk-Channel Tunnel link is a conspicuous example, since there are no plans to invest in a new line. Certainly, Europe lends a hand and creates projects that are of national interest. But sometimes it errs on the side of over-zealousness. Is there not a risk that, ultimately, Europe's desire to run the whole show and have a finger in every pie will be financially damaging to all the Member States?
Mr President, Commissioner, we must not allow ourselves to be annoyed by the discreditable events at the Florence summit, however difficult this may be for many of us, especially our excellent rapporteur. For indeed, the plans for the trans-European transport network have opened a new chapter in the history of European transport policy. The launch of this project will represent a first attempt to create, at European level, a sustainable transport infrastructure for the whole of Europe. The investment made to this end will have a twofold benefit: the development of a more environmentally compatible transport infrastructure; and the creation of new jobs for Europe's citizens.
Nevertheless, our work on this project will not end with tomorrow's vote. Following the Council's display of ignorance and arrogance, it must be made clear that we shall continue to pursue our aims with all means available. In particular, it will be up to the members of the Committee on Budgets to ensure that what is now the indicative stipulation that the fourteen Essen schemes are priority projects is actually adhered to, and that Community resources are used to secure a new trend in favour of environmentally compatible forms of transport. Furthermore, we shall be required to check carefully that the environmental requirements set out in Article 8 are complied with by all the Member States.
I wish to stress the fact that I and the other Austrian social democrat Members regret the deletion of the ParisVienna route as a priority project. Nevertheless, in view of the planned swift commencement of work on the Munich-Verona route, I shall be supporting the compromise reached, since this project is of the utmost importance to the Länder of western Austria.
With regard to financing, I should like to draw attention to the fact, in conclusion, that the Austrian Parliament recently decided, on the initiative of the social democrat Transport Minister, to invest some ÖS 60 billion in transport infrastructure in the near future. This is a measure which should set an example to all the Member States of the European Union.
Mr President, ladies and gentlemen, the outcome of the conciliation procedure can be viewed in various ways. For me, the glass is not half full: it is more than half empty. An overall assessment must be made, and I believe that, for a number of reasons, the legitimate expectations of the citizens of Europe have not in the least been fulfilled.
The listing of the priority projects in Annex III is partly not meant seriously by the Council - please listen, Mr Farthofer - partly overtaken by events, and partly incomplete. It is partly not meant seriously because neither the Austrian nor the Italian Government is prepared to provide the necessary resources for the genuinely European project of the Brenner Tunnel in the next few years. They will not provide the resources! I agree with you, however, that it is a disgrace that the European Union has not included the extension of the West-East high-speed train via Karlsruhe to Munich and Vienna, with a continuation to Budapest. That is why I regard this listing as completely unacceptable. It is no surprise, however, that it has been incorporated in the text in this way, since the Council was not prepared to negotiate seriously with Parliament about the list of priority projects and to take a joint decision. As previous speakers have already explained, the Council simply said that we should refer to the Essen list. Unfortunately, the majority of Parliament's delegation was satisfied with that. In my view, that is completely unacceptable, firstly since the Council - or at least the majority in the Council - has denied Parliament the right of codecision conferred upon it by the Maastricht Treaty, and failed to agree to a single paragraph of Parliament's relevant amendments and additions. And, secondly, the Council has failed to provide the citizens of the Union with a clear and honest decision as to which are, in that case, the priority projects that are soon to be launched. According to the statements by the President-in-Office of the Council, the Essen list is henceforth fixed and immutable, and thus we have allowed ourselves to be deprived of the right of codecision on these essential projects.
However, let us move on from the institutional questions. A second point of criticism concerns the fact that, at the recent Florence summit, the majority of Member States made it clear that they have no intention of following up their fine words with deeds. The Member States' governments neither agreed to make additional resources available for the development of the transport network through the redeployment of funds in national budgets, nor even took the fundamental decision to release further resources through the transfer of funds in the Community budget.
Whilst we repeatedly remind our citizens that 95 % of the finance for these European transport projects will come from national budgets, including loans and private-sector transactions, and that only preliminary studies, interest rebates and small subsidies will be funded from the Community budget, it is becoming clear that the Member States' governments wish to content themselves with merely designating priority projects - on the basis, moreover, of the 1994 evaluation.
Parliament should not lend this political manoeuvring by the Council the appearance of success through its consent in the conciliation committee. Our citizens are expecting that, following the decision on the transEuropean transport network, work will now actually begin on the construction of the genuinely priority European projects in the near future. Only in this way will it be possible to combat the impending collapse of transport systems, enhance the safety of transport users, reduce environmental pollution and contribute to job-creation and growth. However, none of this is contained in the compromise, and I can therefore only agree with those colleagues who say that it should be rejected.
Mr President, it is now almost two years since the Essen European Council meeting. Little, if any, progress has been made in the development of the trans-European transport network which, as we understand it, forms the backbone of the European transport infrastructure into the next century. I am thinking of my own constituency of Connaught/Ulster in which five of the counties are border counties where we require a much improved infrastructure. In view of the fact that in those peripheral areas we depend very much on an improvement in our road infrastructure, it is vitally important that this work should commence at a very early date.
I welcome the appointment by the Irish presidency of a former Director General of Fisheries, Eamon Gallagher, who has been appointed by the presidency to break the deadlock over funding of the trans-European networks. I believe his experience as a negotiator at the highest EU level will bear fruit.
But while we speak of TENs, I would also like to refer very quickly to the responsibility which we have for all parts of the Union. I am thinking in particular of the west and the northwest of Ireland where we require a major investment to bring our road networks up to an acceptable level. Until we have this, we will not be in a position to provide much-needed jobs in those areas.
Mr President, there are four comments that I should like to make.
I should first of all like to congratulate Mr Piecyk on his powers of endurance, together with all those who have provided their political and administrative support.
Secondly, I would point out the simple fact that once this procedure is concluded, the TENs will finally have been adopted. I think it will still take a long time before we get the genuinely lasting and coherent European transport policy that we want. It will take a good deal of hard work and there will be many barriers to bring down, barriers between countries and regions, and also between transport techniques and in the way people think, because transport affects more than just economic growth.
My third comment concerns the conciliation procedure, which I think would certainly benefit from being given a little more substance and weight, particularly in the informal phase. The parties involved, the Council, the Commission and Parliament - but in this case particularly the Council - need to have more confidence in each other and put their arguments forward in open debate. Once this happens, the formal conciliation procedure can be kept purely as a safety net and will really hardly be needed, which will be a great advantage when you think of how much trouble it causes, not to mention how much it all costs.
Finally, I would just say that I think there is no point in voting against at the moment, since that will not help anyone, nor indeed the environment. If we do vote against, the world will not stop and wait while we go away and think again. The compromise should, in my opinion, be the start of a whole new approach with the emphasis on policy rather than procedure, because we still have a great deal more to do.
Mr President, when Parliament votes tomorrow on the joint text from the conciliation committee on Community guidelines for the development of the trans-European transport network, a long legislative process will come to an end. This will provide proof that the codecision procedure is workable, even for the most difficult issues.
We all know that it is in the very nature of a compromise that, in many areas, solutions will be reached which do not completely satisfy everyone concerned. As a Member of the European Parliament, I am certainly not happy with the way in which the Council acted. The European Parliament must not be excluded from participation in decision-making on transport issues. However, we must not forget our responsibilities with regard to these projects or, in particular, with regard to the citizens whom we represent in this House. A quick decision will mean, I hope, the rapid start of construction - and with it, an important boost to the labour market. And in view of the fact that there are 18 million unemployed people in Europe, the Union is urgently in need of such a boost.
In the case of Austria, two projects are very much to the fore. Firstly, the extension of the Brenner axis - the importance of which cannot be stated often enough or overemphasized - is essential for our country. In the interests of our hard-pressed neighbours, a rapid start to construction is vital, to say nothing of the environmental problems which can to some extent be resolved by the building of this route and the introduction of combined transport.
I would draw attention once again in this context to the special problems hitherto involved in long-distance transport and the particular geographical situation of the Brenner pass. The transalpine Munich-Verona route must be a matter of concern to the whole European Union, not only to the countries immediately affected.
Of equally great importance to Austria is the construction of the high-speed route for combined transport from Paris, via Munich, to Vienna and Budapest. This project does not figure among the fourteen Essen priority projects, but must be dealt with as a matter of urgency. At a time when the enlargement of the Union to include the countries of Central and Eastern Europe is taking concrete form, infrastructure projects which bring this region closer to the existing Community must be particularly encouraged.
I would point out in this respect that Austria has only been a Member of the European Union since 1 January 1995, but that its legitimate demands must be taken seriously.
If we are to be able to pursue effectively the objectives laid down in Article 2 of the EC Treaty in the countries of Central and Eastern Europe, there is an urgent need for a modern, fast and economical transport network with appropriate capacities, which also reflects the modern attitude towards the environment.
The trans-European transport network represents a great challenge to the European Union, but also an opportunity: through targeted investment, projects which are urgently needed can be realized. In this way, Europe will grow a little closer together and become more competitive, and jobs will be created.
The decision on the trans-European networks can be a major step towards the further development of the Union. Let us seize the opportunity offered to us!
Mr President, I have two comments. Firstly, there is the institutional side. Many Members have congratulated one another today on the result we have produced and will be voting on tomorrow. To my mind, the praises should be muted. On the other hand, that is how things are: this is a compromise, and I shall naturally vote in favour of it.
At the weekend, I had the pleasure of visiting a trans-European project from the old Roman Empire, the first road from Rome to the Adriatic, and touching the wall built by Caesar Augustus out on the Adriatic coast. One cannot help thinking of the Treaty of Rome and the trans-European networks when one visits such a historic monument. One cannot help thinking about what we decided at Maastricht. And I cannot help thinking how we spent time doing battle with each other over our own projects, the so-called 'imby' projects - in my own backyard. We were not thinking in a very European way, and the same thing happened in the Council. These 14 projects have been created to bind Europe together and to sell the scheme. So, ladies and gentlemen, let us now stop flexing muscles which perhaps we do not have. That was my first point.
My second point is that the trans-European networks are also connected with employment. It is not just a question of building a road or a tunnel, or whatever it may be, but of binding Europe together, just as in the Roman Empire, but in rather different terms. I do have my own pet project, though it is a European one. I am pleased that in this discussion, we have succeeded in raising the profile of the maritime sector. I know that the Commissioner and the Council agree that the maritime sector is an area of potential in the development of the trans-European networks. Let us build on that together. It has the environmental angle, it has the right element of European policy. We should take the decisions together - Council, Commission and Parliament. My wish is that the increase in traffic should benefit Europe, and not just individual countries.
Mr President, Commissioner, ladies and gentlemen, this conciliation will leave a bitter taste in the mouths of all those who have taken part in it. We believe that codecision is an essential instrument for reducing the democratic deficit, but one that means little or nothing to the Council or the Commission - which sadly, in this case, has been its over-enthusiastic follower. We are not going to pull our punches here. The Council has repeatedly tried to wreck the codecision process by imposing an unreasonable number of conditions for identifying projects of common interest, thereby depriving the agreement of any substance.
I would also take the Commission to task for being, in the words of an illustrious British stateswoman, the Council's lap-dog. Barely a fortnight ago, Commissioner, on 1 July, you sent a letter to the chairman of the Committee on Transport and Tourism in which you said, firstly, that Parliament should be involved in any changes made to the list of priority projects; secondly, that your intention was to consider whether such an amendment to the guidelines for the network would be appropriate - which means, if that last phrase makes any sense at all, that you wanted to consider whether or not an amendment to the list of priority projects was required; and, thirdly, that this amendment should be approved by codecision. Now you tell us, in your letter of 12 July, that in the event of any possible changes to the Essen list being proposed, you would ascertain whether or not these had been identified in Annexes I and II. If this is indeed the case, then any changes to the list would be carried out without Parliament's involvement. What kind of a joke is that!
Mr Simpson said that we must not call you a liar. I have too much respect for parliamentary customs in Britain not to comply with his request. Instead, I will talk about hypocrisy and lack of integrity. But in spite of everything, we shall vote for this text because we know that too many people are waiting to castigate us for our lack of commitment to the networks, with a view to opposing any extension of codecision. But in voting for it, we cannot forget the humiliation to which we have been subjected. I am a Christian Democrat and, to quote François Mauriac, ' I forgive trespasses, but I remember the dates' .
Mr President, Parliament wanted a binding clause on environmental protection in this legislation, as reflected in our second reading amendments. I want to thank Mr Piecyk and Commissioner Kinnock for their help in winning this clause. We want an emphasis on rail and water networks rather than massive motorway building and we want rigorous environmental impact assessments.
It was astonishing to meet such blinkered resistance on the part of the Council on this crucial issue. We have ended up with just the bare minimum which can be accepted. Having sat through all those long nights of negotiations, I have to say that it is a grudging and minimalist concession on the part of the Council. It is not as good as we would have liked but, in the spirit of conciliation, it is much better than what we started with.
It does not guarantee that Member States will necessarily choose the least environmentally damaging option and therefore it will require extremely tight vigilance on the part of European citizens and environmental NGOs as these networks begin to be planned and implemented to make sure that this happens. It will be up to this Parliament to ensure that there is no backtracking on the environment article, which we have won under such difficult circumstances, by the Member States and we will continue to watch the trans-European networks very carefully.
In the spirit that we have ended up with much more than we started with, this House should approve the networks. Then let us get on with trying to find the money to build them and to create the jobs which we so sorely need in this Community.
Mr President, in this connection I should like to thank Mr Piecyk and the other Members who have succeeded in achieving this compromise. The development of the trans-European transport networks is essential because the networks will further European integration and boost employment. From Finland's point of view, the proposal concerning the trans-European transport networks has got better and better. All the important parts of the network, from the point of view of our country, have been incorporated into the proposal. Due note has also been taken of our speciality, icebreakers. The list of priority measures includes the Nordic triangle, which in Finland involves the construction of the corridor comprising high-quality railway lines, motorways and harbours between Turku and St. Petersburg in Russia. We thank Parliament for its understanding of our special situation.
The Union must now resolve the problem of the funding of the transport networks in such a way that the required investment is not withheld for fear of adding to State deficits. The system for calculating public finances should be changed in such a way that when the productive investment in connection with the trans-European networks is calculated, account is taken only of the costs which give rise to interest and amortization. This would mean that at present those investment costs would represent only one-twentieth of the public investment costs under the current system. Because account would only be taken of 5 % of the cost of such measures, in the form of annual amortization, and because at present full account is already taken of interest-rate costs, the issue is the current focus for the development of the transport networks.
Mr President, according to Article 129b, the trans-European networks must contribute to the strengthening of the Community's economic and social cohesion. The Union's actions in this field are required to promote, firstly, the harmonious development of the Community as a whole, and secondly - and in particular - the linking of the island, landlocked and peripheral regions with the central regions of the Community. From the point of view of the coastal regions, this second requirement was not at first given adequate consideration.
In the end, the Committee on Regional Policy managed to ensure that it was taken more into account. The joint text now provides for the sea-side continuation of transport infrastructure, in accordance with the 'road to sea' concept, which includes the integration of seaports and short-sea shipping. From the point of view of regional policy, this is a success.
These two aspects of the guidelines must now be translated into action. If just the major projects are implemented, only the economically strong regions will be interlinked. That will mean that the economically weak and peripheral regions will miss out on the economic boost that is intended to result from the development of the trans-European transport network.
Furthermore, provision must be made for an adequate number of stopping-off, approach and departure points. This is the only way to prevent a large number of regions from becoming purely transit areas. In the view of the Committee on Regional Policy, this is a classic conflict between transport policy and regional planning policy, which can only be resolved by means of solidarity between the regions. However, there is also a need for solidarity with regard to the codecision procedure. The impression has been strengthened that the Member States need to be shaken up in this respect. Parliament will no longer allow itself to be deprived of the democratic rights conferred on it by the Maastricht Treaty.
Mr President, first of all I endorse the hearty thanks to the rapporteur, Mr Piecyk, who has guided us all for so long on this very complex and challenging issue. I would also like to welcome in the most positive terms possible trans-European networks. They are, in my view and that of my group, a clear rejection of the laissez-faire approach to transport policy in Europe which has resulted, as we all know, in record congestion and pollution and cost ECU 100 billion a year in delay costs alone.
In its place now, because of trans-European networks, we have the framework for a planned, coordinated attempt to switch traffic from the roads to the railways, the maritime sector and to inland waterways. We are doing that by harnessing the resources of both the public and private sectors. I would like to welcome all of that.
Secondly, I condemn the resistance of some Member States to our positive proposals to put our environmental concerns at the very heart of the trans-European network guidance. But I would, in so doing, like to thank the Commissioner for his positive contribution to this very issue. I think he would agree with me that its a real pity that some Member States at least say one thing in public about the environment, but do another when it comes to Council meetings. The debate today represents real progress, a real attempt to take the environment into account. For the first time ever we are committing ourselves as a European Union to a strategic environmental assessment. Yes, it will take three years to influence the revision of the guidelines, but that major progress which was resisted for so long by the Council should be welcomed by us all. Yes, we must all remain vigilant, but we must also all work together positively to make sure TENs meet our objective of ensuring we have environmentally sustainable transport policies to pass on to future generations.
Mr President, how can we fail to greet with optimism the launch of the fourteen projects now under discussion? Without doubt, the trans-European transport networks will represent the main arteries of a modern, competitive and job-creating European Union. At present, there are few such arteries, and they are relatively congested. Transport is an economic, social and political factor of the utmost importance, and not only is there a need for transport networks that are geared to realities, but those networks must function at a European level, with the interoperability that is necessary and only logical. Furthermore, we should not dismiss the result of this trial run of the codecision procedure.
I have to say that my personal observation of the Commission leads me to believe that it has been engaging in double talk on this issue. According to its discussion partner, it has been using double talk - although, of course, in the wake of the relative failure of the conciliation procedure, Parliament does not have the best possible perspective.
Financing, Commissioner, is another key aspect of the trans-European transport network project. The financial perspective is inadequate: it lacks balance in terms of the priority given to the objectives that we are setting. And this will have to be put right, if we do not wish to fall into the kind of rhetoric and populism which talking a great deal and failing to provide the necessary resources ultimately represents.
Let me end with a warning, however: the Community's infrastructure policy, Commissioner, its trans-European networks policy, is not contributing to the strengthening of economic and social cohesion which is required by the Treaty. According to the Treaty, all policies are to contribute to the strengthening of economic and social cohesion. I have to say to you today - and I hope to be able to speak with you at greater length on another occasion - that this policy is not helping to strengthen the European Union's economic and social cohesion.
Mr President, Commissioner, ladies and gentlemen, for my part I should like to congratulate our rapporteur and the Members of the European Parliament who are members of the conciliation committee chaired by Nicole Fontaine, for the competence, balance and good political sense demonstrated in these difficult negotiations, bearing in mind that the agreement reached was overall a positive one and that we now have the conditions for making decisive progress in the process of constructing the trans-European networks in the transport sector, something which is vital for the proper functioning of the internal market, for strengthening economic and social cohesion and for creating new jobs.
The achievement of these projects constitutes an important contribution to efficient and diversified links between the peripheral regions and the centre of the European Union, a vital condition for the existence of equal opportunities for all the citizens and undertakings in the Community.
Some aspects of this issue have to be emphasized, however: first of all the financing of the trans-European networks must be carried out outside the structural funds and the Cohesion Fund which had already been allocated for other purposes. For us it is quite clear that we should now earmark extra credits and add those to the ones which have already been agreed upon. Secondly, the priorities to be given to the projects must be borne in mind within a perspective of political dynamics and we should also apply the philosophy proposed in the report which we are now analysing.
In the case of Portugal, the proposal presented at the last European Council in Florence to integrate the project for a motorway from Lisbon to Valladolid into the inter-modal links between Portugal and Spain seems to us far more in keeping with the philosophy approved by the European Parliament and will actually contribute to a more balanced development of this region.
I therefore think, Mr President, ladies and gentlemen, that we should vote in favour of this agreement and I call upon the Commission to put it swiftly into execution.
Mr President, it is not easy to shape a policy of economic and social cohesion. Sometimes we take several steps forward, at other times we go through a phase of stagnation; in this case we have taken a small step forward. That is my assessment of the conciliation procedure. Nevertheless, we should commend the successful work of the Commissioner and the rapporteur, as well as the Committee on Transport and Tourism and the technical teams supporting all their efforts. Our task now is to find the financial resources to ensure that this document can be appreciated by our citizens, so that economic and social cohesion can become real and tangible.
In spite of the meagre resources, we have to fight an important battle: the continual references to private funding could in some ways be ideologically inspired, in that to my mind, major infrastructure networks linking areas which include some on the periphery have a real need of public resources, and these can be made available through joint efforts from the EU budget and national policies. There is much that we can do in this respect, I believe, to invest in jobs and take due account of the environment. Planning decisions have been made: for the first time, we have projects which are defined as being of common interest, whether they are priority projects or not, and they are binding on the national governments. In this context, I welcome the statement by the Commission that it wishes to prioritize projects with a lesser impact on the environment and which promote combined transport. Here, I think that certain projects to link north and south would correspond with the Commission's principles. I wish you every success in your work!
Mr President, the conciliation procedure on the trans-European networks has produced little in the way of results, particularly on the subject of priority projects. Despite all its fine words, the Council has done its best in this particular case to flout the codecision procedure agreed at Maastricht, and we shall now have to consider very carefully whether we can accept the poor results which have been produced. In order to do so, we must look at the political implications.
Firstly, rejecting the compromise would mean postponing the implementation of the networks and thus delaying the anticipated benefits for the economy and employment. This is certainly not what people want. Secondly, it would seriously damage the attempts being made to find more funding for the networks from the Union's budget and other sources. I therefore think that it would be better to hold the Council and the Commission to their promise to involve the European Parliament in an appropriate way if the priority projects are to be substantially amended. I would refer to the statement made by Mr Dini during the debate on 3 July, I think it was, and to Commissioner Kinnock's letter of 1 July, both of which are quite clear on this point.
I would point out that the budget procedure offers us a very practical way of ensuring that these promises are carried out to the letter.
I should like to make one further comment about the air crash at Eindhoven. The President of the House this morning sent his condolences to the families of the victims who were killed or injured when a military aircraft crashed at Eindhoven airport. I hope the relevant authorities will carry out a detailed investigation into the causes of the crash, and I should like to ask the Commissioner whether he thinks that the Commission should be involved in the investigation, simply so that we can learn as much as we can from this tragedy in which 32 people lost their lives.
I should like to end by thanking the rapporteur, Mr Piecyk, and Mrs Fontaine and Mr Imbeni for all their hard work in the conciliation committee, and of course our thanks also go to Commissioner Kinnock for his tireless efforts to find a compromise.
Mr President, I should like to begin by supporting Mr Cornelissen, speaking on behalf of the Committee on Transport and Tourism, in offering the condolences of the Commission to those bereaved by and injured in the appalling air tragedy in Eindhoven yesterday. In response to the question raised by Mr Cornelissen I have to say that I confirm that the Commission does not have the legal competence to undertake investigation. However, he can be absolutely certain that, as on all occasions, we seek to secure the fullest possible information and analysis in order to learn any lessons to be drawn from air disasters of any description.
On the issue of the trans-European transport network guidelines, I would begin by expressing my appreciation for the constructive efforts made by Mrs Fontaine and other members of the conciliation committee from all parts of the House on this important piece of legislation. As rapporteur, Mr Piecyk clearly had a special responsibility - and I commend him for his work - over a time span that turns out to have been two months longer in total than the gestation period of an elephant. I know that he has produced something which, in the European context at least, is not as beautiful but is certainly more functional than the average elephant.
The process of adopting the guidelines for the trans-European transport network is now moving towards its conclusion and, as the House may know, the Council gave its agreement yesterday. I am sure that everyone who has had direct involvement will share my view that, quite apart from the significant interinstitutional issues, efficient trans-European transport networks - as several Members have said in the course of the debate - are vital for jobs, growth, competitiveness and economic and social cohesion. They must be developed systematically and in the interests of the Union and, indeed, the whole of our continent, as some Members also reminded us in the course of this and other debates on the guidelines.
It is no exaggeration to say that the adoption of the guidelines is a significant event in the history of our Community. For the first time and in accordance with the Treaty, the Community has established, legislated policy for the medium and long-term development of the overall international transport infrastructure network. That will prove to be a practical binding process for our Community, as Mr Sindal suggested.
In addition, this is the first occasion on which the Member States, through the Council, have considered transport infrastructure networks in a codecision process with the European Parliament. I am certain that will prove to be an important development in the relationship between the democratic institutions of the Community and, as several Members have suggested, this should be regarded as the beginning of the evolution and not in any sense the end.
It is a matter of fact that in general the Member States have to secure the provision of over 90 % of the funds needed to undertake projects and the codecision process only covers the guidelines for the TENs, not their implementation or financing. It is also clear that subsidiarity is properly secured by the provision under Article 129 of the Treaty that guidelines and projects of common interest which relate to the territory of a Member State shall require the approval of the Member State concerned.
The task of codecision, therefore, had to be undertaken against the background of those legal, economic and political realities. And whilst that naturally increased the complexity of the work, the joint text on the guidelines, as it now stands, is a satisfactory result for the whole Community.
In the course of achieving that joint text, there have been significant changes, as Members reminded us, in the course of the debate. First, the principle of specifying environmental considerations in the guidelines has been achieved in a new article, and that provision opens the way to the development of two new means of ensuring adequate environmental safeguards: strategic environmental impact assessments and corridor assessments. Naturally, the Commission takes these provisions seriously and will strive to ensure their useful implementation.
In answer to Miss Eriksson and Mrs van Dijk, under Article 7 of the Financial Regulation I have to remind them that the projects financed under this regulation shall comply with Community law and Community policies, in particular in relation to environmental protection, competition and the award of public contracts. Of course, the habitat Directive, which was referred to by Mrs van Dijk, is the law of the Community and must be complied with on pain of prosecution. In both respects, therefore, and whilst I would not claim an immaculate provision to save the environment in the context of the TENs guidelines, very significant progress was made, thanks largely to the work of Parliament so far as the safeguards for the environment are concerned.
The second change concerned the identification of projects of common interest and the amendments to the maps in Annex 1 and the specifications and criteria of Annex 2, where the Council accepted 18 further amendments in the conciliation procedure, in addition to those accepted after first reading.
Third, on the remaining amendments, the Council and the Commission made a joint declaration with Parliament that they take note of projects supported by Parliament in second reading with a view to the future development of the trans-European transport networks.
In addition, the Commission has declared that it will examine the projects voted for by Parliament in second reading and that examination will be undertaken as part of the revision procedure which is set for July 1999.
On the subject of ports, which I know rightly exercise several Members of this House, there are clearly very real questions of competition between these essential parts of the maritime infrastructure and, for that reason, it has not yet been found possible to achieve an approach to ports which is similar to that established for airports. The Commission intends, therefore, after consultation with the interested parties and naturally the Member States, to present a report next year to identify eligible ports and consider whether it is appropriate to make a proposal that is comparable to that relating to airports in the Community.
Parliament also achieved changes in another area, where there was significant contention: the so-called 'priority projects' and Annex III.
It is obviously well-known that Member States objected right from the beginning to the setting of priorities for projects in the guidelines decision. They were convinced that the setting of priorities for projects of common interest is strictly a matter for national governments. I know that Members of this House understand that view when more than 90 % of the costs of these major infrastructure developments have to be financed through the action of Member States.
Through negotiation in the conciliation procedure, Parliament succeeded in including a special provision - Article 19, referring to Annex III and the 14 projects of common interest to which the Essen Council attached particular importance. Another provision - Article 20 - is directed towards projects of common interest in combined transport and new traffic management techniques. As Members will know, they can take satisfaction from those developments and from the joint declaration by Parliament, the Council and the Commission calling on Member States to give the greatest importance to the implementation of these projects.
Members of the House will know that at the recent Florence European Council the new Portuguese and Spanish Governments proposed modification of Project No 8 on the Essen list. No-one will need to be told that this is a multiple development and it is clear that consideration of the issue must be undertaken with strict observance of the letter and the spirit of the compromise achieved in the conciliation committee and now recommended to this House.
We in the Commission will naturally be examining the project further and clearly we do not yet know what the political orientation of the European Council will be. If some modification of Article 19 and Annex III of the guidelines decision was to appear to be appropriate the Commission would have to consider whether to make a corresponding proposal. The procedure for amendment in that event, as Mr Dini for the presidency has already suggested, would be codecision.
I heard Mr Bourlanges' contribution on this point. Indeed I took a note of it. I think the kindest thing that I can say about his rather immature intervention is that the name-calling that he indulged in did nothing at all to enhance his reputation. All it did, indeed, was to demonstrate that in politics at least, it is possible to be both heavy and empty at the same time.
In conclusion, I think that the work involving Parliament, the Council and the Commission has produced an outcome for the trans-European transport network guidelines that is generally positive, economically realistic, socially responsive and helpful to the needs of the peripheral regions and to environmental protection. Clearly the guidelines are, as I and Members have said - wisely in my view - in the course of this debate, a first attempt for the Community and no doubt there is capacity for improvement as policy evolves. When we undertake the first revision of the guidelines over the next three years - indeed we shall be reporting in three years' time - I am certain that the lessons from this initial experience will offer valuable instruction. Meanwhile, for the sake of the Community in all its parts, I believe that we must make progress with the implementation of the transEuropean transport network. I therefore strongly commend the guidelines to this House as worthy of strong support.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Biology and medicine (Bioethics Convention)
The next item is the report (A4-0190/96) by Mr Pelttari, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Draft Convention on the protection of human rights and the dignity of the human being with regard to the application of biology and medicine (Bioethics Convention).
Mr President, the drafting of this report has been a long, laborious process. This stemmed from the fact that I had to consider whether the European Community had acceded to the Convention on Human Rights and Biomedicine, whether it is in a position to accede to the Convention or not and what the Community's position is under this Convention which is the responsibility of the Council of Europe and which is being drawn up by that body. Then again, the Council of Europe's Bioethics Steering Committee (CDBI) had to settle the issue of the working of the Convention.
The explanatory statement to my report illustrates the problems inherent in the Community's position as a possible party to the Convention. The opinion delivered by the Court of Justice of the European Communities on the Community's possible accession to the Convention on Bioethics, the statement made in Committee by Commissioner Edith Cresson, who is present here, and the opinion on this matter delivered by Parliament's legal service clarified the Community's position as regards the Convention. Consideration of this important matter took time and in my opinion it was unfortunate that the Community could not accede to the Convention. The Community's admittance at this early stage would have been important not only from the point of view of the Community but also in terms of the Convention itself. The focus switched to the substance of the Convention only in Spring and it is regrettable that the CDBI's final version was submitted on the same day that our Committee voted on the report. The Committee had to speed up its work so as to ensure that there was enough time for the report to be considered in plenary and before the Council of Europe's institutions give their final approval. The Convention on Bioethics has been in preparation in the Council of Europe since 1990, in other words for some six years.
The aim of the Convention is to consolidate the regulations dealing with human biology and medicine in force in Europe and to help fill what is for the most part a legal vacuum as far as these issues are concerned. Bioethics was already a difficult concept, and as a political matter it is even more difficult. The issue is one of drawing a moral and ethical line between the new possibilities and dangers stemming from the rapid developments in medicine and biology. The Convention defines how far that development can go, what is generally acceptable and what is not. No restrictions can be placed on scientific development but efforts can be made to steer it in an ethically and morally acceptable direction. The fundamental aim is to protect the dignity of the individual from the violations made possible by the development of knowledge. Street children are robbed of their internal organs in order to save the children of the rich, or fathers sell one of their kidneys to provide for their families, purchased egg cells are fertilized for the purposes of foetal research, mental health patients are used as guinea pigs. The world offers enough gruesome examples of this modern reality.
Abortion and euthanasia have been left outside the scope of the Convention, even though the latter, among others, is increasingly becoming a subject for public discussion as the population ages. However, because European countries differ from one another in historical, religious and cultural terms, and because the principles underlying their laws are different, the challenge is to lay down joint minimum standards on bioethical issues which are acceptable to all countries. In particular, the Catholic countries and Germany and Austria differ from other countries in their attitudes to embryos, under-age persons, the human genome, abortion and euthanasia. It is important to note, however, that the Convention lays down minimum protection standards for the citizens of countries acceding to it. Countries are free to enact stricter provisions to protect their citizens. In addition, it is important to note that if the Convention becomes unrealistically strict, the consequence may be the relocation of research from countries which are parties to the Convention to the developing countries. It should be noted that the matters dealt with in the Bioethics Convention affect all citizens. Unless they are kept properly informed, citizens feel threatened by the ever more rapid developments in this area. It is therefore extremely important that these matters should be the subject of a public discussion before decisions are taken on the basis of advice from experts. It is therefore important that the European Parliament, which represents the people of the Union and which has an important role to play in the allocation of research funding, should consider and discuss standards for the areas of biology, biotechnology and medicine which are based on respect for human dignity. On 7 June 1996 the Committee on Legal Affairs and Citizens' Rights adopted 23 amendments to the report and, in addition approved the opinion delivered on the matter by the Committee on Research. The report stresses the fact that protection of the dignity and rights of individuals is more important than any benefits to society or third parties and that the results of human genome research should be freely available. It also highlights the need for ethical committees dealing with medicine and medical research to be set up on the basis of fully democratic principles. The report focuses chiefly on four topics: patient's consent, the protection of persons not able to give their consent, manipulation of the human genome and human embryo research. The Committee on Legal Affairs and Citizens' Rights is urging strict legal protection with regard to precisely these matters. The Liberal Group does not want to see overly tight restrictions. It is already clear today that the manipulation of genes is a treatment of the future. For that reason, we should not be too critical of the fact that genetic technology is subsequently used to cure genetically inherited diseases. This view is clearly illustrated by Amendments 11, 12 and 14, tabled by our group. Finally, may I draw your attention to the first section of the report in which the Committee on Legal Affairs and Citizens' Rights calls on the Commission, as the guardian of the Treaties, to consider whether the Treaties allow for accession to the Convention. Should this be impossible, the Committee calls on Intergovernmental Conference to consider this matter and devise an amendment to the Treaties which would make that accession possible.
Mr President, ladies and gentlemen, the planned Council of Europe convention also has implications for research within the European Community. Research will be made subject to legal limitations, especially in areas in which social or third-party interests might be given priority over the protection of the dignity and rights of individuals.
Consequently, as long ago as last April, Parliament's Committee on Research, Technological Development and Energy delivered its almost unanimous opinion. The committee responsible has agreed to all the most important aspects of the Research Committee's proposals, and considers it essential for the European Parliament - partly in view of its role in the allocation of research funds - to monitor critically the work on this Council of Europe convention.
The European public has been taking an increasingly lively interest in the development of this text. It is therefore all the more regrettable that access to it has at times only been possible as the result of indiscretions. In response to this situation, the Committee on Research is calling in its opinion for the broadest possible public debate and participation in policy-making, as well as the holding of public hearings and the establishment of publicly accessible data bases. This request has been incorporated into the report of the committee responsible. It will be further emphasized in an additional amendment tabled by my group.
The present draft convention represents a considerable improvement on the 1994 proposal. Nevertheless, it still covers only a small proportion of the issues that need to be regulated, and it will have to be supplemented. Care must be taken to ensure that this process of adopting supplementary protocols does not undermine the actual objective of the convention, however. There is also a need for a stricter legal framework for research on persons who are incapable of giving consent, and to ensure that such research is permitted only if it is closely linked to the illness of the person concerned and likely to benefit his or her health.
Finally, with regard to in vitro embryo research, the draft convention represents a compromise - a compromise which is less stringent than the legislation in force in Germany and other European countries. In any event, at least the production of human embryos for research purposes will now be prohibited. The European Parliament should call for a ban on any type of consumptive embryo research, as well as for more precise rules on embryo protection in the case of in vitro fertilization.
The report by the Committee on Legal Affairs and Citizens' Rights makes an important contribution to the debate on this issue, and Parliament should adopt it by a large majority.
In conclusion, I should like to point out for the record that I was not amongst the signatories of Amendments Nos 16 and 18, as is wrongly indicated in Document A4-0190/96.
Mr President, we have before us today the Council of Europe's important and ambitious draft text which seeks to establish a general framework for the protection of human rights with regard to the application of biomedicine - which, if I have understood it correctly, has since become a convention on bioethics. I should particularly like to draw your attention to the dangers of over-ambitious titles, which might lead one to believe that all the problems associated with bioethics are dealt with in this document, which is obviously not the case.
The Member States have had as much trouble in reaching agreement on these issues as our own Members. The difficulties have been accentuated by the enlargement of the Council of Europe - and hence the scope of the convention - to cover Central and Eastern Europe where, as we know, some dubious medical and genetic practices may have been followed on occasion. This, however, provides an additional reason for establishing a common reference framework. I would even go so far as to say that it has become the principle aim of the convention - all the more so since we shall not be acceding to it.
In my view, the opinion delivered by the Court of Justice on 28 March 1996 ruled out any possibility of accession. Even though this opinion relates to the European Convention on Human Rights and not to the draft convention on bioethics, it seems clear to me that the grounds identified by the Court of Justice in the former case apply mutatis mutandis to the draft bioethics convention, in particular paragraph 27 of its opinion: ' No Treaty provision confers on the Community institutions any general power to enact rules on human rights - in this instance bioethics - or to conclude international conventions in this field' . To my mind, this applies just as much to the field which concerns us here as to the more general one of human rights.
In fact, both Parliament's legal service and the Commission have confirmed my view of the situation. I am referring here to the Commissioner's statement to the Committee on Legal Affairs and Citizens' Rights. It would be helpful if she could let us know today what she now thinks, after looking at the matter once again.
That is not to say that our opinion is redundant or that we are no longer concerned about the issues. But because its consequences have lost some of their immediacy, it will be regarded as being more academic in nature and carry rather less weight. And I am not sure if this may not be the best outcome. Despite the considerable efforts of the rapporteur - and I pay tribute to Mr Pelttari, who took over from Mrs Rehn, for all the hard work he has done - there seems to have been a kind of reverse development in the quality of the texts. To my mind, the Council of Europe's draft convention improved on successive readings, whilst the quality of Mr Pelttari's text gradually deteriorated as it was voted on in the Legal Affairs Committee.
We have found it very difficult to reach a consensus, to establish a delicate balance between respect for life, the dignity of human beings and the demands of advances in medicine, women's liberation and their control over their own bodies. We are only too well aware of a renewed assault from a reinvigorated, hard-line right, which in America operates under the banner of the Christian Coalition, in France as the anti-IVG brigade, and which is even finding an echo in Rome in the form of a return of obscurantist theories.
All of this calls into question the advances made during the 1970s in the field of women's rights. The amendment relating to the origin of life which was very nearly approved in the Legal Affairs Committee, and was in fact only rejected on a tied vote, is just one illustration. A second example is to be found in the amendment on in vitro fertilization, typical of certain views, which condemns both the principle of IVF and those women who wish to make use of modern medical techniques in order to become pregnant.
In this context, the new wording proposed by the Green Group in Amendment No 25 does not seem to me to be acceptable as it stands. It should allow for enough embryos to be preserved so that a reasonable number of attempts at implantation can be carried out without subjecting women to unnecessarily traumatic, painful and possibly dangerous interventions to remove more eggs.
As a result, my group believes that the text adopted in the Legal Affairs Committee is unacceptable in its present form. Despite the efforts of Mr Pelttari, it seems to represent a retrograde step, in the etymological sense of the word, and we therefore cannot approve it. If these amendments were to be upheld in plenary, we would vote against Mr Pelttari's report without any hesitation, though with apologies to the author.
Mr President, the draft Council of Europe convention on human rights and biomedicine has rightly met with criticism from associations for the disabled and the Church, as well as many parliamentarians throughout Europe. I welcome the fact that the European Parliament is examining and delivering an opinion on the draft convention, even if the legal situation is far from clear.
Mr Pelttari has submitted a good report. I should like to thank him for his work. His report uses clear wording and undoubtedly gives greater emphasis to the protection of human rights than does the Bioethics Steering Committee's draft convention. It is to be regretted, however, that Mr Pelttari's own group wishes to remove some of this clarity, and has tabled a number of amendments which would water down the report. As regards the content of the report, the PPE Group supports it in the form in which it was adopted by the Committee on Legal Affairs and Citizens' Rights. We believe in clear wording and the absolute primacy of human dignity. Firstly, I should like to address the controversial issue of modification of the germ cell line. It is to be welcomed that the Steering Committee has pronounced itself against intervention on the germ cell line. However, in my view and that of my group, the necessary clarity is lacking. The European Parliament must declare its clear support for a ban. We do not wish to see a moratorium - which may be technically justified - but a ban based on fundamental ethical considerations. Modification of the germ cell line is not a question of therapy but of the breeding of humans, and under no circumstances can we accept the vision of humanity which underlies this. The technique itself must also be rejected, since research into modification of the germ cell line requires embryo research in which embryos are consumed on a massive scale. And the Steering Committee's draft is also insufficiently clear on the question of embryo research itself. Reference is made to adequate protection, but consumptive embryo research is not unequivocally prohibited. I ask myself: what sort of protection is it when the object of that protection ultimately dies? How we can talk about adequate protection then? We therefore wish to see clear wording here as well.
Nevertheless, the rejection of consumptive embryo research - and on this point we are agreed - requires consistency. We must take care to ensure, I believe, that surplus embryos are not produced. These would then either be used for research purposes or - and this also raises ethical problems - would have to be allowed to die. Many universities are currently faced with the dilemma of what to do with the hundreds of thousands of frozen embryos on their hands. A number of Member States have rules designed to address this problem, and these rules have not met with the opposition of women's movements - at least, I have not heard of any such opposition, although I have asked colleagues to provide me with evidence of it on several occasions. Consequently, I believe that the wording of paragraph 12.5 - as adopted by the Committee on Legal Affairs - is extremely important. As regards research on persons who are incapable of giving consent, I wish to say that the original 1994 version of the draft convention rightly gave rise to protests. I also ask myself why it was not made clear from the outset, by means of a ban on discrimination against disabled persons, that no abuses would be permitted in this respect. The Committee on Legal Affairs is calling for such a ban, and I believe that we should endorse that call.
The PPE Group is not opposed to a ban on research per se , but we wish to see strict rules. That also applies with regard to persons who are incapable of giving consent. Indeed, if we were to advocate a total ban, research in the fields of childhood diseases or Creutzfeldt-Jakob disease, for example, would not be possible. In my view, therefore, we should adopt the report in its present form, with a few changes of wording, but no changes of substance.
Mr President, ladies and gentlemen, I should first of all like to congratulate Mr Pelttari on his excellent work. His report is notable both from a legal point of view, and because it respects the dignity of human beings. However, as a biologist and still more as a doctor, I am unable to endorse all its recommendations. What is the role of a biologist, if not to advance medical research without prejudicing those who are sick? What is the role of a doctor, if not to comfort those who are suffering and to soothe the anxieties of patients and their families, while respecting the medical code of ethics?
The legislators may believe, in all sincerity and with a clear conscience, that this draft convention will do good, whereas in point of fact it will impede medical progress in several areas. I support most of the rapporteur's proposals in relation to obtaining consent for therapeutic tests on persons who are mentally incapable. I must, however, draw my colleagues' attention to one particular point, namely how to deal with adults who do not have the capacity to give their consent. Are we to deny ourselves the possibility of making progress in the treatment of serious mental disorders such as Alzheimer's disease?
In the treatment of sterility or lowered fertility in couples by means of assisted pregnancies, the rapporteur's proposals for limiting the number of embryos produced during the same cycle for implantation appear totally unrealistic to the eyes of any reasonable and enlightened expert.
In our present state of knowledge, given the number of fertilized eggs that will inevitably perish early on in their development, the measures proposed will definitely adversely affect in vitro fertilization with transfer of the embryo, and increase the already heavy constraints on women who wish to have children.
Lastly, there is the ban, in itself commendable, on interventions which have the aim of bringing about a change in the germ line. Are we, however, going to deprive patients with testicular or ovarian cancers of radiotherapy or chemotherapy, as the report suggests?
These various examples clearly show that even if we share the concerns which lie behind the provisions suggested by Mr Pelttari, they nevertheless go too far. Therefore, the report would only be acceptable if we approve at least four oral amendments. If not, it should be referred back to committee.
Firstly, the inability of the seriously mentally ill to withhold their consent should be taken into account; secondly, there should be an exception to the ban on research on embryos where this is designed to enhance their subsequent development; thirdly, no limit should be placed on the production of embryos for implantation in the mother, only on the number of embryos to be implanted; and fourthly, genetic therapy for the purpose of changing the germ line should be prohibited except in the treatment of hormonal cancers.
By approving these amendments, the House will be taking account of public health concerns while respecting the dignity of the human being, and will bring credit upon itself for responding to the expectations of patients and their families while respecting the rules of biomedical ethics.
Mr President, ladies and gentlemen, the resolution which has resulted from the committee's work is a clear step backwards in several respects compared with the draft convention. Firstly, in the area of scientific research, the resolution envisages the setting of absolute limits before any new research work is undertaken, in other words an obscurantist moratorium on science. The majority in the committee thus believes that there should be no further research into genetic diseases until the convention has been adopted and then ratified by a majority of the states concerned. This would mean a delay of five or six years in combatting diseases. All advanced research would come to a halt, and we would lose out to Japan and the United States, not least in the field of patents.
With regard to in vitro fertilization, the text approved in committee is unacceptable, as has already been stated. It imposes theoretical limits on the production of embryos for reimplantation, when in fact it is still not possible to avoid over-production of embryos. Above all, however, it imposes a virtual ban on the conservation of embryos by deep freezing, except where there are medical grounds for doing so. All research on embryos is also prohibited.
I should like to ask one simple question. Who are we, the legislators, often geographically far removed from the people we serve, to say what is good and what is bad with regard to what most intimately affects a person, namely his or her sex life and reproductive activities? At a time when, quite rightly, we are calling for equality of the sexes, how can we simultaneously deny women control over their own bodies? If there is a surfeit of embryos, then we should let women have the choice of whether to preserve or destroy them, or donate them to science.
Lastly, the almost complete ban on tests for predicting genetic diseases is also unacceptable. The possibility that such information might be misused could be avoided by authorizing such tests for medical or research purposes, and with the consent of the person concerned.
In fact, this opinion contains two serious defects. Firstly, instead of devising a framework for controlling research, it seeks only to prohibit it. To put it simply, those who are afraid because of some of the horrific experiments carried out during the past 50 years should remember that these only took place because they were authorized and even encouraged by inhuman and perverse policies. But in today's political democracies, controls exist, research is done openly, new discoveries are published and medical ethics committees abound. So we need have no fears concerning research, which is a source of progress, as long as there are clear markers to prevent abuse.
Secondly, would 626 Members of Parliament seriously claim they had the right to define what is morally correct private behaviour for men and women? When establishing general rules to ensure the smooth running of a liberal society, there should be no interference in individual choice, when it evidently does not conflict with the established social order.
Like the two previous speakers, I would say that if the amendments which we in particular have tabled are not taken into account, that will be what the European Parliament has done. In which case, I hope the Council of Europe will reject Parliament's opinion.
Mr President, one can easily concur with the central theme of Mr Pelttari's report. The development of biology and medicine demands that certain borders be drawn within the legal system for the protection of human dignity. Great caution is necessary in dealing with genetic material. People must have the right to be different. We should today be directing much more of our efforts towards changing society to enable people to live life as fully as possible in spite of their individual illnesses and disabilities.
However, arbitrary limitations should not be placed on discovering the origins of diseases and disabilities, and on curing and preventing them. Paragraph 12.10 of the report is in my opinion ill-considered. This paragraph proposes that tests which are predictive of genetic diseases or which may identify genetic predispositions to disease or disability should only be authorized for life-threatening conditions for which effective treatment is currently possible. What tests are being referred to? If the proposed wording were adopted, would many existing tests have to be discontinued? For example, it is already possible to predict certain conditions by means of blood tests, and thus to prevent the person developing symptoms even if only by changing his or her lifestyle. For example a predisposition to adult (II type) diabetes is highly hereditary as is a predisposition to many other diseases. It is already known that if one parent has diabetes, the child has a 40 % chance of having II type diabetes. If both parents have diabetes it is known that the child has a 60 % chance of having diabetes. However, this form of diabetes is not regarded as life-threatening although if untreated it can, like many other diseases, lead to premature death. Such hereditary diseases are frequently the result of 'genetic defects'.
In this way, it has been possible to eradicate many diseases from the world. They have caused a great deal of suffering, and much still remains to be done. Should the use of insulin have been forbidden 75 years ago? Was not the administration of bovine or porcine insulin to human ethically dubious? Would it be permitted today? Fortunately it was permitted then. These questions require deep consideration. I hope that Parliament will not adopt the first sentence of point 12.10 but will adopt, for example, Mr Pelttari's amendment instead.
Mr President, ladies and gentlemen, upholding and protecting the universal validity of human rights is one of the political priorities of our times. The difficulty of this task lies in the fact that this validity is not only global and horizontal, but also individual and vertical: it extends from the Nobel Prize winner to the totally defenceless embryo, from the brain to individual body and gender cells. Whatever form this protection takes, it must satisfy a fundamental requirement: the task of our society, which lives with the realities of nuclear physics and molecular biology, is not to establish a new code of ethics, but to confirm and clarify the consensus on the absolute validity of human rights - reached in reaction to the barbarity of world war and genocide - in the area of biotechnological research and therapy.
This draft convention on human rights and biomedicine contains exemption clauses in the areas of the right to consent, research on persons incapable of giving consent, germ cell line and embryo research, and organ transplants. These exemptions jeopardize the physical and genetic integrity of the persons concerned. Furthermore, in comparison with the European Convention on Human Rights, the draft convention is characterized by a striking lack of actionable binding force, in that it confines the jurisdiction of the Strasbourg Court of Human Rights to supplying preliminary opinions.
Biologists, doctors, lawyers, philosophers and theologians have a great deal of work ahead of them to uphold the horizontal and vertical validity of human rights in the area of biomedicine.
Mr President, Mr Pelttari's report deals with an extremely important and sensitive subject, namely bioethics or the ethics of life sciences. More precisely, this report constitutes an opinion on the draft convention currently being drawn up by the Council of Europe.
I should first of all like to comment on the working methods of the Committee on Legal Affairs and Citizens' Rights. It carried out its work on the basis of a preliminary draft text of the Council of Europe dating from 1995. Since then, the Council of Europe, through its Bioethics Steering Committee, has carried out further work which, on 7 June this year, appeared as a new text differing somewhat from the previous version. It is a pity that the European Parliament has carried out its own work on the basis of an already largely outdated text.
In particular, the June 1996 text, which marked the conclusion of the work of the Steering Committee - before it goes to the Committee of Ministers of the Council of Europe, probably next autumn - to a large extent takes account of the criticisms which had been made, for example in Germany, where translation errors had distorted the debate. The misunderstandings have now been cleared up, and the June text was adopted almost unanimously by the Steering Committee consisting of experts from all the Member States of the Council of Europe and representing all shades of opinion.
My second comment deals with some fundamental issues. Clearly, Mr Pelttari's report or, more precisely, the amendments adopted in committee, represent a certain moral standpoint which is not shared by all of us here. This applies to some of the provisions concerning the very sensitive subject of embryos. It also applies to protecting people who are incapable of giving their consent to research. And, finally, it applies to genetic therapy and interventions on the human genome.
On all these points, Mr Pelttari's report appears more restrictive than the 1995 version of the draft convention. Naturally, we must protect human rights and exercise caution, but the report appears too restrictive, not to say a step backwards. I regret this, just as I regret that the report criticizes the Council of Europe's intention of preparing additional protocols on those issues which could not be included in the convention itself. The Council of Europe knows what it is doing. It knows that when dealing with such difficult matters, one has to move forward slowly, so as not to rock the boat. A basic convention with additional protocols is the best approach.
Mr President, research in the fields of biology, biotechnology and medicine and the applications of this research offer untold possibilities, while at the same time confronting us with fundamental ethical questions. It is therefore most welcome that the Council of Europe should be working on a convention for the protection of what is referred to as human dignity. We must not say yes to every possibility: science, research and medicine must have their limits.
The proposed Council of Europe convention offers an excellent opportunity to establish the necessary legal framework for this, but it appears from the draft text that the Bioethics Steering Committee has wasted this opportunity, since the provisions on crucial points such as the protection of those who are unable to give their consent, the protection and use of embryos and the question of genetic therapy are entirely inadequate.
We are pleased that the European Parliament is stating its position in this report by Mr Pelttari. However, we do not think that the European Union should accede to such a convention, since this must be a matter for the Member States to decide.
The Pelttari report makes substantial improvements to the draft convention, working on the basic principle that the direct protection of the dignity and rights of the individual must come before the interests of society or third parties, whatever they may be. The report does not have all the answers, but certain clear limits are established as matters of principle. Human dignity must be the first consideration, in acknowledgement of the fact that man is a unique creation of God. This means that every life is entitled to total protection and respect from the very beginning to the very end, irrespective of whether or not it is perfect or able to give its consent.
I would therefore urge the House to adopt the Pelttari report as it stands, and to vote against the amendments which restrict the protection provided.
Mr President, in the final version, the term 'Bioethics Convention' has been replaced by 'Convention on Human Rights and Biomedicine' . It thus becomes clear that the draft under discussion is based on the primacy of the human being, excluding techniques relating to animals and plants. The fundamental principle of the patient's welfare, in the broadest sense, in any kind of intervention is generally welcomed, but on this note we would recall, firstly, that no medical intervention may be carried out without the free and informed consent of the person undergoing it; and, secondly, that no research may be carried out on a person incapable of giving consent, unless it is for that person's certain and direct benefit. This position is in conflict with legislation and current practice in many European states, where the majority opinion is that the requirement for direct benefit would make it impossible to carry out a great deal of basic research on conditions relating to child development, childhood diseases or mental illness. In any event, we do not consider these systems to be strong enough to permit any major advances.
Genetics is the most promising discipline with regard to combatting disease, in particular cancer. For this reason we maintain that an intervention on the human genome may only be undertaken for preventive, therapeutic or diagnostic purposes, and only as long as there is no intervention in the human germ cell line. Although some consider that this prohibition is based on fundamental ethical considerations, for others it is an elementary precaution in view of the fact that we are a very long way from possessing sufficient expertise to ensure acceptable safety conditions.
Having said that, we are broadly in favour of the draft convention for the protection of human rights and dignity of the human being with regard to the application of biology and medicine. We particularly welcome two passages: recital L, which reads 'convinced that such forms of treatment should be prohibited because no technical controls on their effects are possible for the foreseeable future, there is no possibility of securing the consent of future generations and such forms of treatment would finally push open the door to eugenics - using humans for specific purposes' ; and paragraph 11: ' considers that the direct protection of the dignity and rights of individuals is of absolute priority as compared with any social or third-party interest and that the results of human genome research work must be freely available' .
As it is now Question Time the debate is adjourned, and will continue at 9 p.m.
Question Time (Commission)
The next item is Question Time to the Commission (B4-0681/96).
Question No 29 by Maren Günther (H-0529/96)
Subject: EC humanitarian aid to Iraq in the light of Iraqi oil exports to finance humanitarian aid
The Commission spends an annual sum of approximately ECU 22 million on humanitarian aid to Iraq. Further amounts are set aside for 1996. Does the Commission intend to release these resources in view of the fact that Iraq has now been authorized to export oil to the value of $ 2 billion per half-year in order to finance humanitarian aid for its suffering population?
The Commission is following the steps taken towards implementing resolution 986 of the UN Security Council which permits the sale of petrol in order to allow the purchase of food and humanitarian products. The implementation of this resolution will require that all conditions, such as establishing purchase programmes and setting up adequate structures, are fulfilled several months in advance. With this in mind the Commission will maintain its humanitarian aid to Iraq throughout 1996. ECU 9m has been allocated in the first budget and the second amount of ECU 14m could be allocated, if needed, depending on the availability of ECHO funds. When resolution 986 actually comes into effect the Commission will examine the need to revise the programme and Member States and Parliament will be informed.
The question arises of what will happen to the humanitarian aid in that case, Commissioner. Since Iraq will now have far greater sums of money at its disposal, the resources could be made available for other international emergencies. Or are there plans to take much more specific action, in view of the fact, for example, that the rate of child mortality in Iraq is alarmingly high?
For the moment the money is not in place and, as I have said, there are quite substantial conditions that have to be fulfilled. When those conditions have been fulfilled the moment will come to consider re-ordering the programme whether in Iraq or elsewhere.
Question No 30 by Gerard Collins (H-0560/96)
Subject: Europol
Can the Commission indicate the amount of financial support it is making available to Europol, the amount of funding Europol is receiving from the Member States and when it expects this agency to become fully operational as an information resource on the illegal drugs trade for the national authorities charged with direct responsibility for combatting international drugs smugglers?
Mr President, neither the Europol Convention nor the joint action on Europol's extended mandate, which was adopted in March 1995, provides for financing from the Community budget. On the contrary, both these documents state explicitly that the expenses of both EDU and Europol must be borne by the Member States, in proportion to their Gross National Product. The Commission has no information on exactly how much each Member State is paying. That question must be put to the Council.
The European Parliament has created a special budget item in the 1996 budget for EDU. The reason for this is that at the Essen summit the Heads of State and of Government expressed the wish that the EDU mandate should be extended to cover not only drugs but also trafficking in human beings, radioactive material and stolen vehicles, plus associated crime. A decision to this effect was also taken at the Council of Ministers of Home Affairs and Justice which took place on 9 and 10 March 1995. The amount that the European Parliament has set aside for EDU's new areas of responsibility comes to a total of ECU 7.5 million, half assigned to the budget item and half placed in the reserve. In accordance with the Treaty it is the Council of Ministers that is to decide whether these resources should be used or not. No such decision has as yet been taken.
I naturally welcome the fact that a solution to the jurisdiction question was found at the Florence summit. I now hope that the Member States will ensure that the Europol Convention is ratified as quickly as possible, as this will determine how soon Europol will be able to start working seriously.
I thank Commissioner Gradin for her answer. This clarifies the situation very considerably for me.
Question No 31 by Graham Watson (H-0397/96)
Subject: Uniform electoral procedure for elections to the European Parliament
What measures is the Commission taking to ensure that the undertaking given by the signatories to the Treaty of Rome on the establishment of a uniform electoral system will at last be honoured?
In its opinion for the Intergovernmental Conference, the Commission underlined the fact that, in its view, the introduction of a uniform electoral system for the European Parliament was an important matter. But the procedure laid down in Article 138 of the Treaty is quite clear that it is Parliament and not the Commission that exercises the legislative initiative, and that has been done, as the House knows. After that, the Council has to take a unanimous decision after receiving the assent of the European Parliament. Unfortunately, the necessary unanimous agreement in the Council is not at present forthcoming.
I am grateful to the Commissioner for his answer. I realize that the Commission recognizes, firstly, that the current balance in this House is skewed by the operation of the electoral system in just one Member State, so that we do not reflect here the will of the people of Europe when they vote. I am sure that the Commission also recognizes that we may well go into the next European election with 15 Member States and 16 different electoral systems.
I am grateful to the Commissioner for his assurance that he recognizes the de Gucht report as Parliament having exercised its initiative.
Will the Commission, as guardian of the Treaties, consider taking action against the Council for its failure to act on this matter?
I do not necessarily agree with every comment the honourable gentleman has made in the supplementary question, but it is the case that Parliament has exercised its right and functions as prescribed. I am not persuaded, however, that there is any legal obligation on the part of the Council of Ministers that has not been met. It has simply failed to reach an agreement by the necessary provision of unanimity. That is not unique. If every time the Council failed to have unanimity and a proposition was not agreed to, it was taken to court, we would have to have a hundred courts sitting every day of the week.
I wonder if the Commissioner could clarify what is meant by uniform electoral system. Is it the intention to have exactly the same system in every Member State, which is clearly neither achievable nor desirable, in which case it will probably be best to amend the Treaty of Rome?
As for Mr Watson's point about the balance of the house being skewed by the electoral system in one Member State, would the Commissioner agree that there is no proportionality across the European Union as a whole, nor any intention of having proportionality, because smaller countries get proportionally more seats than bigger countries, in which case the position in the United Kingdom is not the main factor skewing the balance of the House?
I did not say anything about skewing the balance of the House, I merely said that there was a commitment and belief that there should be a uniform electoral system. As to what a uniform electoral system is, there may be some room for argument but the Parliament put forward a proposal which certainly we recognize as containing a uniform electoral system. The question of over-representation or under-representation of particular countries seems to me to be a wholly separate matter.
It does seem to me to be extraordinary that this Parliament, which keeps making a song and dance about having more powers given to it, fails to address the fundamental democratic deficit at its heart, which is that it does not represent properly the political views across the continent of Europe. I take issue with my colleague there from England, who seems quite complacent about this, and I do trust that the Commission does not share this complacency, that frankly it does not matter very much. I suspect there are those in the Council of Ministers who do feel that, who feel that the less democratic legitimacy Parliament has the better, and one way of demolishing our democratic claim is to point to the fact that there is not this spread of opinion. Nor equally in those countries which do not have any kind of territorial aspect of the electoral system is there any fairness built in, because it is quite possible that the French delegation would not contain a single Breton or single Corsican. It is only now for example that French Guiana has representation in this House because of membership of that list. I cannot believe that this is in the interest of Parliament, but I would like the Commission's reassurance that it is not complacent about this democratic deficit.
When electoral matters come to be discussed by parliamentarians the temptation to range wide and far is irresistible and I can certainly plead guilty to not having resisted it on various occasions in the past, but as far as the Commission's position is concerned, we have not taken up broad positions relating to every aspect of the points that have been raised by the honourable gentleman who has spoken, but have underlined our view that, on the simple question on the introduction of a uniform electoral system, we think that that is desirable. It does not deal with all the problems that have been raised and it has been difficult enough to get agreement on that one, so let us focus on that and see how we get on, if necessary, in the Intergovernmental Conference.
Question No 32 by Luciano Vecchi (H-0520/96)
Subject: Revision of the medium-term social action programme
What are the Commission's plans for revising the medium-term social action programme on an annual basis? What form will the action programme take? What consultations has the Commission entered into and what procedures have been followed for revising the action programme?
The process of updating this programme, which was adopted in April 1995, is currently under way in the Commission. The Commission welcomes the views of interested parties as contributions to this work. That includes the views expressed by the other European institutions, for example, in their respective opinions and debates on the programme and of the social partners. The views of CEEP, ETUC and UNICE in this respect have already been communicated to Commission officials and I understand that contacts on the matter are in progress between my colleague Mr Flynn and the Committee on Social Affairs, Employment and the Working Environment. The outcome of this process will be published after the summer.
I take it from your laconic reply, Commissioner, that the Commission is not yet in a position to provide a substantive answer to my questions, that only consultations are under way, and therefore no decisions have been taken as yet.
I am sorry if I was laconic. By some standards I was rather lengthy. But the position is very simple. It is exactly as the honourable Member understands it. We are in the process of taking people's views for this updating and, when we have heard them and considered them, will come to a conclusion and announce it.
Question No 33 by Juan Colino Salamanca (H-0517/96)
Subject: Dismissal of a senior Spanish official
Can the Commission explain the reasons for the dismissal of Mr Fernando Mansito, a senior Spanish official?
Has his dismissal anything to do with the 'mad cow' crisis?
A restructuring of the responsibilities of the deputy directors-general in the Agriculture Directorate-General is under discussion. It is not linked to the current discussions on BSE. No decision has yet been taken by the Commission on the position of Mr Mansito.
Notwithstanding the Commissioner's answer, I should simply like to point out that this matter has hit the headlines not just at any time, but precisely when the Standing Veterinary Committee is discussing the 'mad cow' crisis. Until his dismissal, Mr Mansito chaired the Standing Veterinary Committee, and now he is being replaced by a new official, without any kind of explanation being given. Consequently, we cannot avoid connecting Mr Mansito's dismissal with the 'mad cow' crisis.
In any event, I welcome the fact that a wide-ranging restructuring of DG VI is under discussion. Naturally, we hope to receive more detailed information in this respect.
The proposed new organigram has been sent to Commissioner Liikanen who is responsible for staff matters. It has not been finalized. When this has been done it will be announced in the normal way.
Question No 34 by Irene Crepaz (H-0567/96)
Subject: WTO
There is some movement on the issue of child labour, in so far as the United States (see Financial Times of 13 June 1996) has now also proposed to extend the rugmark label to sectors in which the problem of child labour continues to exist.
Does the Commission think this should be interpreted as a sign that the United States will take a positive view on discussion of the social clause at the WTO Conference in Singapore?
The United States is amongst those countries advocating discussion in the WTO framework of this issue and the setting up of a working party. Their proposals on this point are quite close to the Commission's ideas, that is to say, the need to promote internationally recognized labour standards in order to bolster every country's economic performance in the long term and the link between trade liberalization, economic development and social progress, as part of an open and nondiscriminatory trading system.
Thank you for your answer, Commissioner. I should now like to ask you what form the Commission believes the treatment of social issues at the WTO Conference in Singapore might take, and whether the Commission intends to advocate the establishment of minimum social standards - for example on the question of child labour - within the framework of the WTO agreement. There is a proposal for a Council directive on a four-year scheme for a generalized system of preferences. This proposal provides for the possibility of granting preferential treatment to third countries which endeavour to protect workers' rights, prohibit child labour, and so on.
What measures is the Commission taking to secure acceptance of this social clause at international level, for example in the framework of the WTO?
The Generalized System of Preferences is, of course, something that we apply autonomously. The European Union has the right to decide on what principles it will confer preferential treatment of a unilateral kind to developing countries, and the broad principle that account should be taken of their observance of labour standards of that kind is certainly one of the common features of such an arrangement. Within the WTO, however, what we are talking about is the discussion of a link between trade and the observance of fundamental labour standards. We do not regard low pay as an unfair trading practice: it is a natural advantage of poorer countries. But, on the other hand, observance of internationally agreed norms with regard to such matters as child labour is a legitimate subject for discussion in the WTO. It is a very sensitive question. The European Union as such has not formulated its position; it was discussed in the Council of Ministers only this morning. The Commission will, in due course, put forward its views. We hope then that the Council of Ministers will adopt them and that that will be the basis for the position taken by the European Union in the Singapore Conference.
Question No 35 by Wolfgang Nußbaumer (H-0570/96)
Subject: Protection of intellectual property
The danger that protection measures for intellectual property will be circumvented persists, particularly in developing countries.
What measures does the Commission have at its disposal to protect the intellectual property of European enterprises?
What sanctions can the Commission apply to countries which do not respect European intellectual property rights?
Following signature of the Uruguay Round, how much progress has so far been made in reducing tariff rates and removing non-tariff barriers in the developing countries?
European industries and enterprises can complain to the Commission pursuant to the trade barriers regulation in relation to alleged obstacles to trade which involve the protection of intellectual property rights. Then, after investigation, commercial policy measures can be taken vis-à-vis the third country in question. Such measures must, of course, be compatible with existing international obligations and procedures, but they may include the suspension or withdrawal of concessions resulting from commercial policy negotiations, the raising of customs duties and the introduction of quantitative restrictions.
Individual problems of European industries can also be brought to the attention of our trading partners during bilateral meetings with the Commission, and we have negotiated cooperation agreements with a substantial number of countries containing special provisions relating to the protection of intellectual property rights. In the framework of the WTO we can launch formal consultations and request a panel if there has been a breach of the TRIPS agreement.
It should also be underlined that European industries are granted protection of their rights in third countries through the existing network of international conventions. And, of course, the individual enforcement of property rights as private rights is something which the rightholder himself can undertake by appropriate judicial or other action.
With the conclusion of the Uruguay Round negotiations, developing countries undertook significantly to extend the part of their tariffs subject to bindings and also to reduce duties applied to imports. The reduction commitments will be implemented by stages over a period of five years, starting from January 1995. Two-fifths of the reductions have already been made on non-tariff measures. Adoption of the results of the Uruguay Round meant that all developing countries adhered to all the codes and became subject to the stricter WTO disciplines, so that the majority of non-tariff measures were addressed.
Thank you for your answers to my questions, Commissioner.
Amongst the developing countries, I should like to refer specifically to the current problem with China. What measures does the Commission envisage taking as regards the violation of intellectual property rights by the Chinese or Chinese undertakings?
With regard to the answer to my question concerning the progress made in reducing tariff rates and removing non-tariff barriers to trade in the developing countries, I should like to make the following point: the meeting of the Trade Ministers of the Asian-Pacific Economic Forum on Monday of this week made it clear that the developing countries are only prepared to reduce their protective tariffs on European industrial products if the European Union simultaneously makes further concessions regarding the import of agricultural products from those countries. However, Commissioner, is there not a danger that if the European Union makes further concessions as regards the reduction of barriers to trade in this area, irreparable damage will be caused to Europe's already shattered agricultural sector?
The position is very simple. There is no obligation to commence negotiations with regard to agriculture until roughly the turn of the century, and we have no intention of doing anything before then. On the other hand, it means that we cannot expect other countries to lower their barriers in relation to our industrial products over and above what they have already agreed to in the Uruguay Round unless we are able to make some kind of special arrangement with them in a particular sector which is regarded as mutually beneficial. I do not think we should exclude that possibility because it might be in our interest to do so.
As far as intellectual property is concerned, China is not a member of the WTO. We seek to make China a member of the WTO to negotiate that, and then the full obligations will have to be kept. Nonetheless, China is committed to the protection of intellectual property and at every meeting that I have with the Chinese, whether in Europe or in China, I underline the importance of their complying with the agreements that they have entered into.
In addition to stressing and repeatedly stressing the importance of compliance with what they have agreed, we also have to help them. I myself signed an agreement giving them technical assistance for complying with intellectual property rights, which is not always easy for developing countries, and I hope that, too, will ease the situation.
If the honourable gentleman has in mind particular complaints with regard to the chemical industry, it may be that those are ones that we are already familiar with. If by any chance he thinks we may not be, I would very much like to have the details so that we can take the particular complaints up if we have not really done so.
Question No 36 by Magda Aelvoet (H-0587/96)
Subject: Low-level military flights over the territory of the Innu people in Canada
Various Member States of the European Union - Germany, France, the United Kingdom, Italy, the Netherlands and Belgium - take part in low-level military flying over the territory inhabited by the indigenous Innu people in Labrador, Canada. In so doing, they cause noise and air pollution that is a serious threat to the way of life of this indigenous people. Has the Commission ever considered this matter, and have alternatives to low-level flying over this area been sought?
The Commission has no jurisdiction to deal with this matter. It is solely for the national authorities concerned.
I was afraid that would be your answer, Commissioner. However, I would draw your attention to the fact that the EU Treaty clearly provides for protection and respect for human rights to be one of the aims of the common foreign and security policy. Later this morning, we shall be debating the report by Mr FernándezAlbor, which states - and the entire Committee on Foreign Affairs is in agreement with him - that the Commission is taking far too few measures in this particular field, and I think this is a perfect example of what he means.
Everybody is entitled to their own views, but I find it very difficult to believe that the decisions of individual Member States, as part of their defence arrangements, to engage in flights of this kind over a nonEuropean Union country is something which the Commission has jurisdiction over. We are not normally accused of being lacking in ambitions to extend our competence, but I think this one really goes beyond what we could be expected to do.
We turn now to questions to Mr Liikanen. I shall be reasonably indulgent because we are running ahead of time because of the excellent and short answers by Sir Leon.
As the author is not present, Question No 37 lapses.
Question No 38 by MaLou Lindholm (H-0568/96)
Subject: Equal treatment of men and women
The Union says that it wants to achieve equal treatment of men and women and that the Member States should improve their legislation. Does the Commission think that the EU's own institutions, which can take independent decisions, meet the standards that the Commission requires of the Member States in this respect? If not, what does it intend to do to improve the situation?
The Commission regards promoting equality as a very important objective and wishes to promote it in its recruitment policy too. The situation has not been good as regards the number and position of women officials. The proportion of women has been particularly low in category A. To remedy this situation, the Commission decided in 1995 to set annual targets for increasing the number of women in category A and particularly in leading positions. The targets related to both the new and the old Member States. I am glad to be able to state that since the beginning of last year there has been clear progress. There were far too few women directors-general. There are still too few of them. At the beginning of last year, there was only one - now there are three. At the beginning of 1995 there were five women at director level (A2), now there are thirteen. At middle management level, that is heads of department and senior experts, there were around 10 % of women. The new Member States have brought about a notable improvement in this situation: 41 % of those selected as heads of department and/or central advisers were women, whereas the old Member States only achieved 15 %. The reason is that the appointments had to be made from those officials who were already serving. The percentage of women among the applicants was only 10 %. In the new Member States, on the other hand, it was possible to hold a competition open to all, and in these countries the position has been better than in any of the original Member States. The position has improved most of all for young officials. By this I means officials in A7 and A8 positions and it is at this level that recruitment has been busiest. The proportion of women from three new Member States among the staff recruited was 51 %, more than half. The proportion in the old Member States was 28 %. All in all we can say that the trend is clearly in the right direction as regards the recruitment of category A officials, officials in the A grade pay bracket, but it will take some time before the overall figures change because recruitment has of course taken place over several decades. The Commission will monitor the achievement of the targets closely and will continue to promote equality in its recruitment policy to enable the proportion of men and women in various career brackets to continue to be evenly balanced.
Mr President, I should like to thank Commissioner Liikanen for that exhaustive reply. There has certainly been an improvement in recent years, not least since the accession of the new Member States. This issue is an old one, however. Equality has long been a priority issue in the EU. The question of positive measures to promote equality between women and men was taken up as long ago as the 1980s. I wonder somewhat whether it is intended that these measures should be more specific and whether there might be some positive discrimination - in the broadest sense - as regards the appointment of women in the future?
It is our intention, in addition to recruitment, to promote other measures to facilitate women's recruitment and career development. I wished to deal only with the recruitment of officials into A grades because I know that the low proportion of women among these officials (only 15 %) has been an uncomfortable fact for the Commission and that it is this situation which must be changed first. We are currently discussing with the staff organizations and in the Equality Committee what special measures would be appropriate to enable equality between women and men to be improved at all levels. It is also characteristic of the Commission that the proportion of women in C grades - secretaries and auxiliary staff - is 85 %, which is also a negative feature. We must go on thinking. We must promote the position of women among officials with a degree, while in the C grades, for which A levels or equivalent, are mostly required, we should try to increase the number of men, so that both sexes are in an equally favourable position in all categories. I am sure that to support these measures as a whole, the Commission will also have to draft a new equality promotion programme when the last one is finished and that it will wish to find the best means of putting it into practice.
I should like to thank the Commissioner for fighting - despite the Kalanke ruling - for positive measures and firm quotas. I am also familiar with the figures, and I know of course that for women, the glass ceiling will be reached at some point, and that despite the Commissioner's efforts, not everything has yet been achieved. There is another source of bitterness which I would ask the Commissioner to address. There are age limits for recruitment to the Union's institutions, and those age limits should undoubtedly be abolished. Considering that the retirement age is being raised from 60 to 65 in virtually every Member State, I believe that we must also eliminate these age limits for recruitment to the Union's institutions.
The question of age limits is extremely tricky. The first problem is that when we last arranged a general competition for A grade officials, there were 50 000 applicants in all the Community languages in spite of the age limits, of whom a couple of hundred could be placed on reserve lists. When the next joint competition is held for 15 Member States there may be even more applicants and even fewer posts available. We must rethink the whole competition seriously. I am prepared to reconsider the age limit openly. It is however notable that there is not necessarily any direct correlation between the age limit and equality between the sexes. When we looked at the recruitment policies in the new Member States it appeared that slightly less than half of those recruited were under 35 and slightly more than half over 35. On examining these figures it appeared that the majority of the under-35 group were women whereas, disregarding the age limit, the majority were men. This is because in these societies the position of young women is clearly completely equal. On average, indeed, women are slightly better educated than men. When we look at the older age groups the social equality situation is not quite the same.
Question No 39 by Lis Jensen (H-0601/96)
Subject: Relations between the Commission and the Court of Auditors
On 14 November 1995 Commissioner Liikanen made the following comments in Plenary with regard to the Court of Auditors' annual report: ' .. relations between the auditor and the auditee are never easy. With the European Union they are particularly sensitive.. the new Commission has made it an immediate priority to improve relations between the two institutions. Improvements were required in style as much as in substance' . Can the Commission explain what is meant specifically by the terms 'style' and 'substance' in this context? According to a report in the Danish newspaper on 12 March, at a meeting on 11 March 1996 the new President of the Court of Auditors and the Commission apparently agreed a type of code of conduct based on the idea that 'in future the Court of Auditors will write its reports in such a way that the figures cannot be distorted for political ends as at present' . Does the Commission not think that its influence on the conduct and report writing of the Court of Auditors is unacceptable both morally and in terms of the Treaty?
At the beginning of 1995 the Commission and the Court of Auditors agreed on the Court's initiative, the main substance of which was, as I see it, how to improve the dialogue on the Court's annual report, known as contentious proceedings (procédure contradictoire) between the two institutions. The objective was to develop an approach based on expertise and impartiality. For this reason both the form and the content of the Court of Auditors report and the Commission's reply were examined. A joint effort was thus made with the aim of giving the authority granting discharge, in this case Parliament, more precise documents concerning the Commission and the Court of Auditors.
The honourable Member also asked in particular what I meant by 'style' and 'substance'. By 'style' I mean that only two or three years ago there were considerable tensions and perhaps too much sensitivity in the opinions and exchanges of letters between the Commission and the Court of Auditors. This was not a natural relationship between an authority exercising public power and an external auditor. We have tried to remove this tension and create a businesslike cooperation. As regards the substance we tended sometimes in the past to defend everything irrespective of whether it was defensible or not. Now we have tried to ensure that the failings and shortcomings which have appeared in our activities are acknowledged and we will try to remedy them in future. If we consider that the Court of Auditors report contains political views, we will defend the Commission's - and the Parliament's and the Council's - right to decide on political guidelines. These are the changes relating to the substance.
I should like to thank the Commissioner for his rather unspecific reply. I am obliged to ask whether what the Commissioner calls initiative is the same thing as entering into a kind of code of conduct? To my mind, that is a central issue. I would also draw the Commissioner's attention to Article 188b(4) of the Treaty, which reads: ' The members of the Court of Auditors shall, in the general interest of the Community, be completely independent in the performance of their duties. In the performance of these duties, they shall neither seek nor take instruction from any government or from any other body.' I have to ask the Commissioner if he does not regard the Commission as another body?
I should like to state that my aim has been to make the Court of Auditors' position easier. For example, the Court proposed cooperation in order to obtain all the information it needed in the most appropriate form. We are prepared to help it in this matter. The matter is currently under discussion. Concerning the discussion on procedure held at the beginning of the year I can say that if the Court of Auditors wishes to add its remarks to the preliminary comments and discuss the matter with a Member of the Commission, we will arrange a meeting at which it can put forward urgent questions and additional explanations. It is up to the Court of Auditors' what it writes in its own report. It is of course important that all the facts put forward are accurate and that both sides are heard. Conversely we are entitled to write what we ourselves see fit by way of comment on the Court of Auditors report. It is to the advantage of both sides that there should be no errors of fact either in the report or in the comments. Such errors can be avoided by holding this kind of discussion. I can assure the honourable Member that the President and Members of the Court of Auditors are sufficiently independent and reliable that we cannot influence their reports. They decide what they write, but it is of course important to them to be able to avoid errors of fact in advance.
Question No 40 by Vassilis Ephremidis (H-0426/96)
Subject: Funding of an unplanned conference centre in Liberty Park (Parko Eleftherias), Athens
The Commission intends to fund an 'Athens Conference Centre' under measure 7 of the culture and tourism programme of the second Community support framework, with the Organismos Megarou Musikis as the organization responsible. The measure includes the construction of a multi-purpose hall for conferences and ancillary rooms to support conferences, etc. The aim is to upgrade conference tourism with an attendance of 190 000 delegates a year.
Is the Commission aware that the last Presidential Decree on the subject (Official Journal 1061/95) does not make provision for the conference centre in question and the Greek authority responsible for tourism policy (EOT) has not received any application to fund or approve the operation of a conference centre in Liberty Park (as also stated in parliamentary answers on the subject made by competent ministers)? Does the Commission intend to fund a project which is not envisaged, whose creation and operation has not been approved, for which the source of national funding is unknown and which, as local organizations and inhabitants complain, will have a catastrophic impact on the environment and congestion in the centre of Athens.
Mr President, ladies and gentlemen, the Commission confirms that it intends to co-finance the building of the cultural centre referred to in the Presidential Decree mentioned by the honourable Member, within the framework of the culture and tourism operational programme. The Commission's contribution will serve exclusively to fund the equipment and facilities necessary for the holding of conferences. This function is explicitly provided for in the Greek law on the founding of the 'Athens Concert Hall' organization.
According to our information, the approval of the EOT is not necessary. Greece's financial contribution to the project, moreover, will be funded from the budget of the Ministry of Culture, and not from the budget of the Greek authority responsible for tourism policy.
With regard to the project's environmental compatibility, it should be said that the relevant Community provisions are being applied. Furthermore, the underground car park that is currently under construction will contribute to relieving traffic congestion in Athens city centre.
Madam Commissioner, you have said that the Commission confirms the funding of this project. When we speak of co-financing we have to be sure that there is a source of national funding for you to co-finance with.
In my question I say, and I will say it again in case you have not fully understood, that over the course of these developments two competent ministers have stated categorically in the Greek parliament that they are unable to lodge any document on the matter because there is no provision for the creation and operation of this project and that there is absolutely no funding.
I request you to give a precise answer to this question: are you planning to fund a project for which Greek legislation makes no provision? For which the relevant decrees make no provision and for which there is no national funding? Moreover, when the project has provoked great resentment in the specific area of Athens because it will destroy...
(The President interrupted the speaker) ... give a precise answer because the whole of Athens is up in arms about it.
I should like to make two comments on the honourable Member's remarks. Firstly, Greece's financial contribution will be funded from the budget of the Ministry of Culture. The honourable Member did not say if the Greek Minister of Culture has stated otherwise. If that is the case, we shall have to investigate the matter - and I shall see to that.
Secondly, with regard to the question of traffic problems, I have already indicated that the co-financing of the construction of an underground car park will undoubtedly help to resolve some of these problems.
Question No 41 by Hugh McMahon (H-0539/96)
Subject: Delays in agreement of the URBAN initiative
With the exception of Northern Ireland no URBAN projects have been agreed for the UK. Can the Commission inform Parliament when agreement will be reached? What advice does it give to local authorities which are awaiting URBAN funding, in order to implement community projects for the long-term unemployed and socially excluded in many cities and large towns?
Will the Commissioner seek on urgent meeting with Minister David Curry in an attempt to ensure that local authorities are not impeded in implementing projects by Eurosceptic attitudes within the UK administration?
Mr President, there have indeed been certain delays in the approval of the URBAN initiative in the United Kingdom. Initially, this was because the British authorities had to decide which towns and cities should be chosen for the initiative, and what funding those towns and cities should receive.
In the subsequent negotiations on the individual programmes, the Commission sought to ensure above all that the latter would concentrate on the needs of the disadvantaged towns and cities themselves. We therefore endeavoured to make sure that the local authorities concerned would themselves be able to decide on the use of funds. The Commission and the British authorities are at present discussing the establishment of administrative rules that will make possible both a new approach to decision-making and adequate control of the spending mechanisms. The Commission is endeavouring to secure an agreement on these rules, so that all the URBAN programmes can be signed as soon as possible.
I thank the Commissioner for her answer. I think the Commission is being very leisurely in this. After all, given that the final discussions, between the Commission and the Scottish Office were in November 1995 and they were perfectly satisfied with the scheme, and as I understand the Welsh Office are also satisfied with the Swansea scheme, would the Commission be in favour of allowing those schemes where there has been agreement between the local authorities and the civil servants to go ahead? Scotland and Wales should not be dragging behind because in certain areas of England there have been problems between the UK Government and the Commission. Would the Commission treat this matter with some urgency, given that Parliament did increase the amount of money for Community initiatives at a recent plenary session in Brussels.
Mr McMahon, the problem lies in the fact that we must of course also reach agreement with the British Government, and there was indeed an extended exchange of letters on this subject, during which, in the interest of the inclusion of the local authorities, amongst other things, the Commission requested changes. On 22 April, the Commission once again made its position clear. At the end of July, further discussions took place, and we hope that the British Government will now give a swift answer, so that the programmes can finally be approved. Nevertheless, I would ask the honourable Members to appreciate the fact that we also wish to ensure that the local and regional authorities and local partners are included in the implementation of these programmes as far as possible.
I too want to thank the Commissioner for the work that she has done in this area. Indeed I think other Members of this House, if there were any here, might want to know whether there is a fundamental cultural problem with the UK Government's attitude to structural funds and regional policy? Is this another aspect of the policy of non-cooperation? I think it is very difficult for many people in our inner city areas to understand why they cannot get access to money - over 120 million pounds - which is very badly needed. I have just come from a committee meeting where we voted on the principle of partnership and involving local partners. I would like to encourage the Commissioner in her work in this area, but of course the reality is that in inner-city areas it is the voluntary sector, the community groups which are taking the strain of the government's lack of commitment to urban areas. For us it is not just the principle of involving the local partners - it actually makes good sense because they know the issues on the ground. So I would like to encourage the Commissioner to ensure that we get a speedy agreement. I also think it is rather bizarre that last week the DTI produced a press release celebrating the massive amount of funding they would be getting from Objective 2 - a bumper share of funds - when in fact they seem incapable of spending it. This kind of behaviour in spending funds strains subsidiarity to the limit and, because of the inaction of Member States, inner cities are not benefiting from funds. It strains my belief in the principle of subsidiarity.
I can only express my thanks for the support for our position. I do not believe that this has anything to do with the general political climate, but that we have problems agreeing on a procedure which will include local representatives in such a way as to ensure that they are able to promote their main interests in the implementation of the programmes, whilst guaranteeing, above all, that the neediest sections of the population and the urban areas gain the greatest benefit from the programmes. We shall continue with our efforts in this respect.
Taking up what the Commissioner has said in the last few moments, the problem seems to be not so much with the Scottish or Welsh Offices which have both agreed to the projects submitted. On the other hand she mentioned that in the interests of the local bodies, the Commission would be asking for changes. I would hope there would be no request for changes with the Swansea or the Scottish submissions. In other words it is an English responsibility.
I am unable to give a direct answer to your specific question at present. However, we shall look into the matter and, in keeping with the views expressed by the honourable Members today, continue to seek a reasonable settlement. I hope that we can achieve such a settlement in the near future.
Question No 42 by José Apolinário (H-0540/96)
Subject: Bureaucratic delays on the part of the Commission in transferring Community funds to Portugal
In the first few months of 1996 there was an intolerable delay in transferring Community funds to Portugal, for bureaucratic reasons. One of the most badly affected programmes/initiatives was INTERREG. What is going on? How does the Commission justify this situation?
Mr President, generally speaking, this criticism does not hold good for Portugal. On 15 July 1996, Portugal was the chief beneficiary in the commitment of funds for Objective I regions, and in the front rank in terms of payments. Hence the payments to be arranged by DG XVI alone amount to more than ECU 1 billion. That is a considerable sum, in my view.
However, the transfer of funds is subject to numerous requirements. As far as INTERREG II is concerned, the amounts indicated in the requests for payment submitted by the Portuguese authorities are not yet sufficient for the 1995 tranche of the programme to be opened and for payment of the first and second advances for 1995 to be effected. For these payments to be made, spending for the programme as a whole - and this means for Portugal and Spain - must reach the amount required in the current regulations.
In general terms, the Commission is currently examining the possibility of speeding up its internal checking procedures, so that in cases where all the requirements are met, payments can be made more quickly. This forms part of our joint efforts in the context of SEM 2000 - although it is also a general matter of concern, since we naturally wish all funds to be transferred as swiftly as possible, once all the checks have been carried out.
Madam Commissioner, thank you very much for your reply but we should look here at three political points.
First of all, there are delays in transferring Community funds to Portugal. In respect of the second Community support framework the processes should be unblocked after two months and at this moment in time there are processes involving around 109 million ECU, in other words 21 billion escudos, processes which have been pending before the Commission since July 1995.
Secondly, and again in respect of the first Community support framework, there are at this moment in time processes still pending worth around 35 million ECU and that first Community support framework was concluded in 1993 - yet the process for presenting some of them was meant to be completed in 1994 or 1995.
I acknowledge the efforts made by the Commissioner and her departments in speeding things up but I think that the Commissioner must understand that unless there is a further speeding up of processes in DG XX, the Commission will have to be responsible for the lesser use of Community funds and the lower rates of execution in the second Community support framework.
I hope that we can manage to resolve the problems which exist without engaging in mutual recriminations. During Mr Cravinho's last visit, we explained when the next payments could be expected. However, I must ask the honourable Member to appreciate that in managing the enormous amounts of money involved in the Structural Funds, we give priority not only to flexibility and speed, but also to rigorous financial control. The Commission and Parliament cannot, on the one hand, constantly attach importance to the necessary checks being carried out with the utmost care and, on the other, complain about those checks when amounts are owing. We are endeavouring to speed up our procedures but, unfortunately, careful checks sometimes take longer than we would wish. We acknowledge the problem, and we have discussed the outstanding difficulties with the Portuguese Government. In these talks, moreover, I had the impression that there is complete understanding for our position.
Question No 43 by Mihail Papayannakis (H-0546/96)
Subject: Diversion of the River Acheloos
The diversion of the River Acheloos is one of the 'major projects' which will be financed in Greece from Community funds. In response to a number of questions I have tabled over the last seven years regarding the environmental compatibility and economic usefulness of this project, the Commission has systematically postponed giving a definite answer, stating that its assessment would depend on the findings of successive studies, ongoing negotiations with the Greek Government and even the final form of the project which is sometimes presented as an irrigation project, sometimes as an energy project and sometimes as a water supply project. It has been announced over the last few days that the Greek Government is at the last stage of the decision-taking process concerning the final approval of the project.
Can the Commission say whether it considers that all the legal procedures concerning the drawing-up and approval of the project and the awarding of the construction contract have been respected, what this project consists of exactly and what (sustainable...) development strategy it forms part of, whether the overall assessment of its environmental consequences is positive and, finally, whether its economic profitability is ensured, both at national level and as regards the development of the regions concerned?
Mr President, I am afraid that I must disappoint you once again, Mr Papayannakis, since the Commission still does not have a complete file on this subject, and therefore cannot make a definitive statement on the possible co-financing of the River Acheloos project under the second Community support framework for Greece. This concerns in particular the results of the comprehensive environmental impact assessment commissioned by the Greek Government and a cost-benefit analysis of the project. I must ask for your understanding, therefore, since these are first and foremost matters which the Greek Government has to clarify. Then the Commission can adopt a position, and not the other way round.
You say, Madam Commissioner, that you have absolutely nothing to hand which permits you to judge the project. I take note of that, but just for your information I can tell you that in Greece we are hearing that everything is ready and that the project will shortly be presented to the Greek parliament for approval. It is one of the major projects. I should like to ask you whether, in view of the fact that the amounts provided for in the older plans for the Acheloos which were discussed with the Commission are enormous and roughly equal to the amounts that the Greek Government is unable to find for completion of all of the major projects of the Community support framework, you would agree that it would be a good thing to abandon this project, for which no one wishes to assume responsibility, so that a healthier level of funding can be provided for the other major projects?
Mr President, it is indeed true that there are a host of unanswered questions with regard to this issue. And I am quite unable to say when those questions will be answered, let alone whether the answers will be satisfactory. That is why we have asked the Greek Government to reconsider the priorities for the second Community support framework. I would underline the fact, however - and this is the point the honourable Member is making - that the Community support framework is, in any case, at present totally oversubscribed. This means that, one way or another, we shall have to reconsider which projects are most important and must definitely be carried out. The honourable Member will be aware that the two major motorway projects - Pathe and Via Egnatia, as well as certain others - are still unresolved. Consequently, I believe that the right approach is to establish the priorities and determine what can be funded successfully up to the end of the support period, and what needs such careful clarification that it is perhaps no longer feasible. We are currently engaged in such discussions with the Greek Government.
Question No 44 by Sören Wibe (H-0550/96)
Subject: Changing regional support arrangements
Administering the structural funds and Community initiatives will require considerable changes in Sweden's regional policy arrangements. The fragmentation of structural fund programmes, among three funds and one financial instrument (fisheries), has led to a corresponding fragmentation between various authorities at Swedish national level. These authorities have yet to achieve the coordination of their activities. It is to take place at regional level (county authorities). This however brings its own complications, as our objective areas do not coincide with administrative borders. At the same time we are attempting to avoid creating new administrative structures.
I believe that the EU's regional policy arrangements are far too complicated. Would it not be simpler if the Member States were granted a sum of money allocated on the basis of per capita GNP, taking account of levels of unemployment, population density and climatic conditions? It would then be for the Member States to apportion it among what they regarded as the most appropriate purposes and regions. Would this not be a much simpler arrangement than the present muddle?
Mr President, administering the Structural Funds is undoubtedly far from easy: firstly, the Structural Fund system has developed over a period of time; secondly, what are sometimes very different problems in the various Member States have to be addressed by means of the Funds; and thirdly, the Structural Fund regulations represent a political compromise and must be adopted unanimously by the Council. The aim of Community structural policy is to promote sustainable regional development. This requires an analysis of the economic situation of the different regions and their endogenous development potential, as well as concerted action on the part of the European, national and regional authorities. That is why the Commission attaches such great importance to the participation of local and regional players and the representatives of the social partners in the planning and implementation of structural measures in the advisory committees.
Simply equalizing the budget, as advocated in the honourable Member's question, would not achieve this aim and is not wished for either by the Commission or Parliament. Furthermore, the legislation in force would not permit it. In the new Member States, moreover - and this is also true of Sweden - the Commission's structural policy experiences have been absorbed in a very positive way: they have been felt to enrich national regional policies and transposed to local conditions - although creating appropriate national and regional structures for this purpose has certainly given rise to problems on occasion.
However, I am convinced that it is in our common interest to simplify the administration of the Structural Funds. The Commission is currently trying to simplify and speed up its own procedures. We should all be aware, however, that in view of the large amounts of money involved in the implementation of structural policy, there is a fine line to tread between simplification, transparency and flexibility on the one hand, and optimum financial management, efficient control and effective evaluation on the other.
I would like to thank the Commissioner for her answer. I must say that the Commissioner's answer was both concise and to the point. I am not really used to that but I consider it a good thing in this context.
There were two considerations which gave rise to my question. Firstly, I have seen at close quarters how the Structural Funds are operating in my country and have thus witnessed the enormous administrative burden imposed on our authorities. I believe in fact that the administrative costs could amount to a large percentage of the support received by Sweden. Secondly, there is the analysis of the effectiveness of the Structural Funds which was recently presented in the Committee on Regional Policy, which concluded that their effectiveness was exceptionally poor; with the exception of Objective 1, the resources involved did not to any great extent go to regions of high unemployment or regions with a low per-capita income. I believe the funds need to be reformed and I also consider that they should be reformed in the manner that I have suggested, that is to say that they should be brought closer to those who manage the money.
My question to the Commissioner is thus the following: should the simplification which you are now talking about and which you are endeavouring to achieve not go in the direction I have outlined, that is to say ensure that those most directly involved in decisions are given a greater say in how resources are used?
In the first place, the Structural Fund regulations are valid until 1999. They were approved by all the Member States and cannot by changed by a stroke of the pen from the Commission.
Secondly, the new Structural Fund regulations have been in force since 1994: in other words, they only recently came into full effect, after a difficult period of approval. I believe that is important to gather experiences first, before making changes on the grounds of initial difficulties or problems of adaptation.
Thirdly, it is indeed our aim to integrate the local and regional levels into structural policy to a greater extent. In this respect, however, there are problems within Sweden which we cannot resolve, but which can only be sorted out by the Swedish Government, in partnership with the local players. As far as any administrative muddle is concerned, we must always bear in mind that there are two kinds of muddle: that caused by the Commission, which we are now trying to clear up within the framework of the regulations currently in force; and the muddle at national level. After all, nowhere is it stipulated that, for example, four ministries must be involved in managing a Structural Funds project. There is clearly room for simplification at national level in this context too.
Thank you, Commissioner. That was certainly a specific and convincing reply, but there is a minor sticking-point in this respect: there is the tendency of the Member States to work out precisely what each of them can get - and this is circulated in the form of lists - and act as if it were their share of the money. Would it not be appropriate to take a further step in this direction and, after 1999, to develop the principle of partnership in such a way as to introduce direct cooperation between the Commission and the regions concerned, without the various Member States setting up yet another special intermediate body?
That is possible in theory. In practice, however, I doubt that the majority of Member States would allow structural policies to be agreed between the Commission and the regional or local authorities alone. The interpretation of the subsidiarity principle hitherto has, of course, principally concerned subsidiarity between the Commission and the Member States. However, we have always laid great stress - admittedly, not always with success - on the need to extend application of the subsidiarity principle from the level of central government to the lower levels, and to establish a genuine, practical partnership in the implementation of the Structural Funds. And this is not because the Commission is interested in bypassing anyone, but because our experience has shown that the more the people on the ground for whom these policies are devised become involved, can contribute their ideas and also help to monitor efficiency, then the more success we achieve.
Question No 45 by Edgar Schiedermeier (H-0551/96)
Subject: Future of the Structural Funds
What are the prospects of support from the structural funds for the post-1999 period?
Mr President, I wondered whether I should say that we had a very intensive discussion on this matter at the last meeting of the Committee on Regional Policy, since this is indeed an issue which would warrant a statement of at least an hour. Leaving aside the discussion in the Committee on Regional Policy, however, I would simply say that the Commission's proposals for the future of the Structural Funds can certainly not be expected before the end of 1997 or early 1998. Naturally, this applies to the financial issues as well as demarcation of the assisted areas.
For the moment, the Commission will produce its report on economic and social cohesion in the European Union in late autumn of this year, thereby creating a basis for further discussions at national and Community level. I am sure that we shall debate this report extensively in the Committee on Regional Policy - and possibly also in plenary - and that we shall be able to take the necessary elements from these debates and incorporate them into structural policy for the period after 1999.
Mr President, I readily admit that I enjoy listening to the charming Commissioner, as well as seeing her here. When I tabled this question, however, I was unaware that she would be speaking on this subject in the Committee on Regional Policy.
I should like to put a very specific supplementary question: will the Commissioner seek to ensure that, when the Structural Funds are reorganized, the Objective 1 regions lose some of their spare fat? I come from an Objective 5b region, and I am concerned that those regions sometimes lose out because all the other regions insist on keeping what they have.
Mr Schiedermeier, if by the 'spare fat' of the Objective 1 regions you mean support for achieving or surpassing the goal of having a GDP which is 75 % of the Union's average, then I believe that we must examine very carefully how we are dealing with these regions. Indeed, the aim of structural policy is clearly to help the disadvantaged regions - and one way in which we define being disadvantaged is in terms of a percentage of the Union's average GDP. If this criterion is to be retained in future, then we must draw the necessary conclusions. I believe that we must have a far wider-ranging debate on this subject. This is one element of that debate, and we shall have to discuss it further.
Question No 46 by Joan Vallvé (H-0563/96)
Subject: Cohesion funds and public deficits
The failure by Member States to comply with the convergence criterion laid down in the Maastricht Treaty concerning public deficits as a percentage of GDP will entail a suspension of Cohesion Fund aid as a means of mitigating the adverse effects thereof.
How does the Commission intend to introduce this measure? Will it temporarily halt the aid which comes under this fund until the criterion is complied with once again?
Mr President, the legal situation is clear. Pursuant to Article 6 of Regulation 1164/94, decisions on the continuation, suspension or resumption of Cohesion Fund payments are taken on the basis of the yearly targets for public deficits recommended by the Council under Article 104c(7). It should be pointed out that the Council addressed corresponding recommendations for 1995 to the governments of Greece, Portugal and Spain.
The Commission examined the budgetary situation for 1995 in the Member States concerned, and established that the public deficits of all three lay within the targets for 1995 recommended by the Council. Consequently, the Commission is continuing to authorize new Cohesion Fund projects or project phases in Greece, Portugal and Spain. A new assessment of the public deficits of the Member States concerned will be made in autumn 1996, and subsequently every six months.
I thank you for your answer, Commissioner, but my question went a little further than that. It did not refer so much to the legal situation as to the criteria which the Commission is currently applying for the suspension of Cohesion Fund aid, if Member States fail to comply with the criteria for convergence.
Mr Vallvé, the payments will only be suspended if the reference values laid down by the Council in its recommendations are exceeded. For 1995, those values were - as a ratio of public deficit to GDP - 10.7 % for Greece, 5.8 % for Portugal and 5.9 % for Spain. All three Member States stayed below their respective reference values, and it was therefore not necessary to block the funds. However, the Cohesion Fund regulations do contain an element of conditionality, and so we have no choice but to act accordingly if the reference values are exceeded. The Commission has no other decision-making options.
Question No 47 by James Nicholson (H-0574/96)
Subject: Special support programme for peace and reconciliation
Is the Commission satisfied with the progress of the Peace and Reconciliation Programme for Northern Ireland?
Is it satisfied with the financial controls and monitoring of the programme?
Mr President, the Commission takes the view that the progress of the Peace and Reconciliation Programme for Northern Ireland has been satisfactory. Unfortunately, the same cannot be said of the political aspect of the peace process.
It is true that the programme approved by the Commission on 28 July did not give rise to a great deal of expenditure in 1995. This slow start was mainly due to the fact that a network of decentralized bodies had to be set up to distribute the funds. Not until December 1995 was the Commission able to sign the corresponding contracts with the intermediate financing institutions and, as the honourable Member will be aware, agreeing on the composition of the partnership committee for Northern Ireland and the regional partnerships was also far from easy. According to our estimates, ECU 70 million of the total ECU 240 m of Community funding for the programme for Northern Ireland should be disbursed in 1996. A further ECU 28 m out of a total ECU 60 m should be disbursed in the Irish border regions. So we believe that almost a third of the total funding for the programme will be committed by the end of the year. Apart from the figures for expenditure effected, the Commission is satisfied with the progress of the programme's implementation on the ground. Thus the progress made with regard to the 26 partnerships is particularly encouraging, in the sense that people who were previously unaccustomed to discussing and taking joint decisions on the future development of their region are now working together in this context.
With regard to the financing, I would underline the fact that the bodies appointed to run the programme have carried out numerous financial controls. The quality of these controls has been satisfactory. The ability to carry out adequate financial management was, moreover, a key criterion in the selection of these bodies. The Commission and the relevant governmental departments are providing those who are less familiar with the Union's financing methods - the intermediate financing institutions and the partnerships, for example - with technical assistance where necessary.
I wish to thank the Commissioner for a very full response on this particular fund. Of course, when I tabled the question a number of weeks ago, Commissioner, times were different. However, I would prefer to deal with this at this moment of time.
You would probably agree with me that it has taken a long time to get the fund up and running and for it to be seen as real finance that is coming into the province.
It also seems to me that there is excessive officialdom and red tape. Some of that is the responsibility of the United Kingdom Government, but some of it is also the responsibility of Brussels. There appears to be a difficulty in arriving at a meeting of minds which leads to a tremendous degree of confusion, and projects are slowed down as a result.
Will you ensure, as the Commissioner, that European officials - which is your responsibility and my responsibility - do not make unrealistic demands on projects, ultimately rendering them useless? Is the Commissioner further aware that substantial amounts of the funds are going to consultants to prepare glossy brochures and reports? Surely this is not the aim and object of the exercise?
Mr Nicholson, you will be aware that I personally have been pressing strongly for swift action, and that I also take great pains to ensure that we actually decide on projects. I therefore regularly ask to see the lists of approved projects, which then lead to corresponding payments. When I look at the host of activities that are now being initiated - and I asked to see a schedule of the decisions once again today - my feeling is that we have been making considerable efforts. I would even go so far as to say that we are acting more swiftly in the case of Northern Ireland than in the case of other regions.
A short while ago, we were discussing the implementation of the URBAN initiative in United Kingdom, where the approval and implementation of the programme for Belfast, for example, is viewed with some envy. You will see, therefore, that there is a considerable difference between the normal procedures and the efforts being made to implement the programme for Northern Ireland. Nevertheless, I shall continue my endeavours, and I should be grateful to the honourable Member for any specific indications as to where snags may be occurring. And if he thinks that these snags are the fault of the Commission, then he must let me know directly.
With regard to the question of consultants, we are, of course, frequently faced with the problem that those who do not know their way around so well depend on the help of consultants. I would stress, however, that enlisting technical help does not necessarily mean employing consultants and spending part of the funds on consultancies and similar bodies. On the contrary, the local partnerships and community groups, for example, can use the technical assistance which is available to help them draw up their proposals.
I listened to the Commissioner with interest and of course to Mr Nicholson beforehand. Today like other Members I received a copy of the priorities for the Irish presidency. There are chapters in this entitled 'A Europe based on Equity and Tolerance' and 'A Europe contributing to International Peace, Security and Solidarity' . Like Mr Nicholson's question, this was written before the recent developments. Does the Commissioner feel that greater priority ought to be put into the peace initiatives in Northern Ireland by the Irish presidency than hitherto and will the Commission lend its support to specific programmes to assist the situation in Ireland as a whole?
Mr Evans, you will be aware that the Commission's programme for peace and reconciliation in Northern Ireland and the border regions of Ireland is geared to rapid help and support for the peace process. We know that the people of the region want that process, and that with the help, amongst other things, of the Commission's programme, they are learning to cooperate with one another. And even if it has sometimes taken rather a long time for the funds to become available on the ground, the process of bringing together groups from different religious and cultural backgrounds to engage in joint discussions has already helped to create a substantial part of the structures which the funds are designed to support. I shall therefore greatly welcome it if the Irish presidency - and, in view of the events of last week, I am sure that it will do so - places a new, additional emphasis on these initiatives and gives them its full political support.
Question No 48 by María Izquierdo Rojo (H-0579/96)
Subject: Specific support and advice for human resources projects for women in disadvantaged regions
Although there is a clear will to extend the application of the equal opportunities principle, women in disadvantaged regions in practice receive less favourable treatment with regard to benefiting from regional support policies; a lack of entrepreneurial tradition, a climate of social precariousness and a lack of knowledge of complex procedures between different administrations are some of the major obstacles which make it difficult or impossible for many European women from disadvantaged areas to benefit from these support measures.
Would it therefore be possible to provide specific technical support, direct advice services and simpler administrative procedures? What action could be taken?
Mr President, access to information and services is indeed very difficult for undertakings in the Union's disadvantaged regions, which are the priority target of Structural Fund assistance. In these regions, women as a whole participate in working life to a lesser extent than in other parts of the Union. In rural areas, moreover, they are included to a lesser extent in agricultural groupings and professional associations. In Spain, for example, the supply of financial services and services for undertakings is particularly limited in rural areas.
However, the entrepreneurial tradition is not necessarily less pronounced in the countries of southern Europe than in the north. The proportion of self-employed women in the southern Member States - Spain, Greece, Portugal and Italy - in the agricultural and services sectors is actually higher than the Community average. In Denmark, for example, only 3 % of working women are self-employed, compared to 21 % in Portugal, 20 % in Greece, 18 % in Italy and 16 % in Spain. So with a view to incorporating the equal opportunities dimension into all Community policies, Structural Fund assistance must be geared to harnessing this potential, by encouraging and helping women to set up businesses or become self-employed.
The support measures in favour of women are aimed at bolstering their entrepreneurial spirit and providing incentives for business initiatives. Hence in the regional development programmes, as well as at inter-regional level, there is provision for specific measures to facilitate women's access to information. In certain countries of the Union - for example, Sweden - this is already more or less a reality. Experience with such advice centres in Sweden - as well as in Ireland and Spain - has shown that specific advice is especially important in the startup phase, and that the dissemination of positive experiences has an encouraging and motivating effect.
The Commission is endeavouring to identify and encourage practices whose effectiveness is proven. It therefore recently published, for the first time, a brochure on women as players in regional development, so as to demonstrate what can be successfully achieved in the various countries and regions of the Community. The Commission's guidelines for the new Objective 2 period refer for the first time to equal opportunities as one of four key goals of support policy. Furthermore, in the context of pilot projects, the Commission will promote the setting-up and expansion of regional information and business centres for women. In the URBAN pilot projects, under Article 10, there is provision for specific measures to promote equal opportunities through the strengthening of partnerships and involvement of the public.
The URBAN II Community initiative includes support measures for the promotion of equal opportunities and the creation of jobs for women. And although equal opportunities are not specifically referred to in the pilot projects under Article 10 in terms of regional planning, I have instructed my services to take this criterion into account in the process of selection and evaluation. In future, consideration could also be given to promoting, through the Euro-partnerships, the development of commercial cooperation between undertakings owned or run by women, and placing particular emphasis on these businesses in the list drawn up for such arrangements. I believe that over the last few months, we have demonstrated that we are not simply using the concept of 'mainstreaming' as an embellishment for our policies, but also wish to translate it into practice.
I should like to thank the Commissioner for her positive answer to my question. Indeed, the problem with which we are faced is how to make this support for women a reality. I agree with what the Commissioner said, but I should like to draw attention to something else: in these very disadvantaged regions - those covered by Objective 1 - there is a prevailing culture of 'machismo' . The situation of women in these regions cannot be compared to those of women in Denmark or the other Nordic countries, where 'machismo' is less pronounced. Furthermore, they live in the poorest regions of the poorest Member States. Everything is stacked against these women, who are in need of this support. So I believe that the Commissioner's answer will pave the way for a joint effort - an effort which, as far as the regional aspects are concerned, the women of Andalusia must carry out jointly with the Commission.
Thank you, Commissioner, for your positive reply, which makes clear your readiness to promote the situation of women.
I should like to make one specific comment: the extent to which a region is disadvantaged is naturally taken into account in deciding the amount of Structural Fund aid to be provided, and Andalusia - which the honourable Member mentioned at the end of her speech - therefore rightly receives a large proportion of the support funds. If I see things correctly, however, there are many very enterprising women in Andalusia - not least at the political level - and I have come to the conclusion that it cannot, in general, be said that the women of the southern Member States are less active in certain fields than those of the northern Member States. I believe that in terms of the Union's support policy in this area, the important thing is to create networks so that women can learn from one another. This also facilitates exchanges of experience as regards successful projects and the ways in which the activities of women in quite different situations in both rural and urban areas can be supported. If the honourable Member looks at the brochure to which I referred, she will see that it contains some good examples not only from the northern, but also from the southern Member States, and we shall continue to take advantage of this situation to promote these policies and support women in their endeavours.
Question No 49 by Inger Schörling (H-0598/96)
Subject: Support for businesswomen
In connection with Commissioner Wulf-Mathies' visit to Sweden, there have recently been reports in the Swedish press of a promise of fresh support for businesswomen. The scheme was to be set up this autumn and the aid paid direct to women's networks by the Commission.
What form will this support take? Who can apply, and what amounts will be involved?
Mr President, on 14 June 1996, a Community seminar on the scope for supporting businesswomen was held in Luleå, Sweden, in the context of the Euro-partnership 1996, within which small and medium-sized enterprises meet regularly in order to forge partnerships. This was the first event of its kind to be held within the framework of the Euro-partnership. It was announced in Luleå that support will be provided for the setting-up of help and advice centres designed to exploit the potential of women's labour and to promote the integration of women into working life. For this purpose, invitations to submit pilot projects - which, pursuant to Article 10 of the ERDF Regulation concerning inter-regional cooperation, will receive Community funding - will be published in autumn 1996. The Community funds of the order of ECU 110 million earmarked for the period 1996 to 1999 will be distributed among the following five fields of action.
Firstly, exploiting the particular local potential for creating long-term jobs; secondly, enhancing the access of small and medium-sized enterprises in the areas concerned to the European market; thirdly, improving the supply of services for SMEs, from foundation to innovation; fourthly, the setting-up of help and advice centres for women; and fifthly, protection and improvement of the environment, with the aim of achieving sustainable development through the use of renewable energies and energy-saving. Decisions on the distribution of the funds available will be taken following the selection of the proposed projects, on the basis of their quality. The honourable Member will be able to see from the measures outlined that, besides the one which specifically concerns the setting-up of help and advice centres, the others will clearly accommodate women's interests and many of their practical activities.
Mr President, I should like to thank the Commissioner for her reply. Unfortunately, I was unable to attend the conference in Luleå but I understand that a great many exciting issues were discussed there. As I wrote in my question, various reports have appeared in Swedish newspapers concerning the promised support.
As a parliamentarian and former advisor to small businesses and cooperatives and to businesswomen and women's networks I receive many questions concerning what kind of support exists and now of course also about this new support. I have been unable to provide any correct answers as to what support exists. I must therefore have a clear answer: is there new support? Has new money been made available or has 'old money' been reallocated and turned into a new form of support? If so, should this money be paid out directly by the Commission and not through the Member States?
The funds for the specific pilot projects to which I referred are resources which are at the Commission's disposal in the context of Community initiatives and pilot projects. They represent new resources for the Member States in that they have not been distributed hitherto, but have been released in tranches. However, in view of the fact that we have at our disposal around ECU 170 billion for the period 1994 to 1999 for the Union's structural policies overall, they do not represent new resources as such. In any event, they do not form part of the established programmes for the Member States; the Commission will publish invitations to tender for these resources in the Official Journal of the European Communities, which will then make it possible to apply directly to the Commission.
That concludes Question Time.
Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.20 p.m. and resumed at 9 p.m.)
Biology and medicine (Bioethics Convention) (continuation)
The next item is the continuation of the debate on the report (A4-0190/96) by Mr Pelttari, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Draft Convention on the protection of human rights and the dignity of the human being, with regard to the application of biology and medicine (Bioethics Convention).
Mr President, ladies and gentlemen, some people have questioned whether the European Parliament should become involved with the draft Bioethics Convention on which the Council of Europe has been working for so many years. Some people have also said that we could save ourselves a great deal of time and unnecessary work, since the convention will, in any event, have no legal force. Both these views are wrong. The Committee on Legal Affairs and Citizens' Rights did not undertake to produce this report lightly. On the contrary, despite our different experiences of life and our different political standpoints, we all agreed that Parliament has a certain responsibility in this area.
The Bioethics Convention establishes certain pointers and guidelines in important scientific and medical fields. Many people have placed great hopes in these fields, so we must ensure that the pointers and guidelines are the right ones. As the only directly elected representatives of 370 million people in the European Union, it is our duty to say what we think about protecting human rights and human dignity in applying biology and medicine, and to try to influence what a convention like this actually says. This is why this detailed report by Mr Pelttari is so important. My group will be voting for the report, provided one thing is clear: that human dignity is paramount.
It will not do to leave fundamental questions open. It would be criminal if we allowed for even the possibility of unscrupulous human testing. Consider the question of tests on people who are unable to give their consent. They could be sick, disabled or young children. Let me give you an example from the past. In my home town in Germany, there is a children's home run by the Church. At the beginning of the 1940s, 50 gypsy children living there were tested to identify any special racial characteristics. When the doctors were satisfied with their results, the children were taken to a concentration camp and killed.
There are various points in the Council of Europe's draft Bioethics Convention where the possibility is not entirely ruled out that such terrible things might be repeated, and Mr Pelttari has not come down on these points heavily enough. Some of the amendments he proposes even take a more moderate line, and the Group of the Party of European Socialists refuses to go along with this. We have tabled amendments with three basic objectives. We wish to see unconditional protection for human dignity; we wish to prevent life in any form from being treated as a commodity; and we want a public debate on forward-looking ethical issues in the fields of biology and medicine.
What does unconditional protection for human dignity mean in practice? It means, for example, that we will spare people terrible pain if it is of no benefit to them. It is therefore right that we should allow medical tests to be carried out on those who cannot give their consent only in certain clearly defined and exceptional cases, as specified quite clearly in paragraph 12.1. Parliament must make it quite clear to the Council of Europe that there can be no way round this.
Next, what do we mean exactly when we say that human life must not be allowed to be treated as a commodity? I am thinking here, for example, of in vitro fertilization, which places an enormous physical and psychological strain on women. This is where we need to tighten up Mr Pelttari's proposals. We must make it quite clear that the embryos produced are only to be used for the treatment of the individual woman concerned. This should not mean, however, that a woman has to go through the whole medical procedure every time she wants to attempt an in vitro fertilization, which is why it must be possible for as many embryos to be created as are necessary to complete the woman's treatment. If we do not specify this, there is a risk that any embryos left over will be used for tests, so we must make it clear that this is not allowed.
The third of my group's demands is for a public debate on the Bioethics Convention. The people of Europe must be allowed to have their say on matters of such importance. The secrecy which has surrounded the work on this convention in recent years is extremely suspicious, and we, as the elected representatives of the citizens of the European Union, must make this point quite clear. There will then be a good chance that the Bioethics Convention produced will be one to which the European Union is prepared to accede later. My group has proposed amendments to clarify the commendable work already done by Mr Pelttari, and I would ask you to support them.
Mr President, it is important that the Council of Europe is drawing up a convention on the protection of human rights and human dignity in the application of biotechnology. It is also good that the European Parliament is taking up a position on this matter. Biotechnology is an up and coming area of science, research and industry. We must support its development in the interests of increasing Europe's competitiveness in its fight for markets with Japan and the United States. In this connection it is important to take account of the common European ethical viewpoints and the respect of human dignity, because biotechnology combines both ethical and economic interests.
I should like in this connection to thank Mr Pelttari for his very good report and for the amendments which he has made. This reflects the Finnish ethical view which quite unambiguous and transcends party boundaries. At the same time it also generally reflects the views of my own EPP Group.
The Council of Europe's conventions acquire the force of law when the States have ratified them. They create guidelines for worldwide activity and in my opinion they have an important role in laying down the foundations and the framework for the way in which legislation in this area should develop. The European Union cannot accede to this convention as a legal entity, but this could still be changed, for example at the IGC. In my opinion the Parliament should stress this possibility, as Mr Pelttari mentioned in his speech today.
The drafting of legislation on biotechnology is currently a topical and indeed urgent subject, because the applications of biotechnology are arising at an ever increasing rate both in medicine and in other areas of research which make use of biotechnology. Similarly in many countries, including Finland, legislation is currently being drafted on this subject. Applications of biotechnology, for example genetic technology, are used in medicine to help people, e.g. cancer patients. One of the best known applications is in-vitro fertilization or artificial fertilization outside the womb. It has helped many childless families to overcome their problem. Biotechnology has also opened up many new prospects for the early diagnosis of particular diseases at the embryo stage and for treatment at the same stage. This possibility must not be overlooked.
Biotechnology, when used in accordance with legal and ethical standards, is a great boon to humanity, and benefits mankind in many ways. Used in the wrong way it presents many threats, which at worst could lead even to the manipulation of the human genome. This gives rise to fears among the general public and must be prevented without delay. We know that, in accordance with the Hippocratic oath, doctors on the whole have high moral and ethical standards and accept their duty to protect human life and promote health by all possible means. But there are those working in biotechnology who are not bound by that oath. That being so, common standards must be created.
The Council of Europe's convention and the opinion being drafted by Parliament are founded on an ethically and morally sustainable basis in contemporary form. However, they do not go so far as to hinder, for example, the applications of genetic engineering from being used to prevent and treat diseases. That being so, from a medical point of view, this proposal provides a basis inter alia for the work of doctors and at the same time it protects patients and society from the abuses they fear. In my opinion, this reflects the opinion of the EPP and public opinion in Finland.
Mr President, ladies and gentlemen, on behalf of the Union for Europe Group, I too should like to congratulate Mr Pelttari on his work in conjunction with this report on the Bioethics Convention.
In committee, we voted in favour of this report, because we believe that certain crucial aspects of it deserve our full support. I shall mention some of these: trading in human embryos, foetuses or foetal tissue must be forbidden by law, as must research into human embryos and production of them for the purposes of research; only as many embryos should be produced as are required for transplanting, and not more than three; the preservation of embryos by deep freezing should be permitted only in exceptional circumstances for medical reasons; intervention in the human genome for the purpose of changing, or bringing about a change in, the germ line must be forbidden by law; any transmission of the findings of genetic tests should be prohibited; predictive tests should only be authorized for life-threatening conditions for which effective treatment is currently possible; research on persons who do not have the capacity to consent should only be permitted in exceptional circumstances, if the legal representative has given his assent freely and in full knowledge of the facts, if the person concerned does not object, if the research is closely linked to the subject's illness, if the research cannot be carried out on persons able to give consent and if the research is likely to benefit the health of the person concerned. Further, the protection of the dignity and rights of individuals is of absolute priority as compared with any social or third-party interest, and the results of human genome research work must be freely available. Finally, as the report states, it is desirable to establish publicly accessible data bases containing details of the legal texts and revealing the existence of research.
My group fully agrees with all these points; therefore, just as it did in committee, it intends to vote in favour of these principles in plenary too. Naturally, much will depend on which amendments are adopted: in fact, our group disagrees with some of these.
In conclusion, I would commend the rapporteur once again and thank him on behalf of the Union for Europe Group for all his hard work.
Mr President, the application of human rights and the construction of a body of ethical standards for biomedicine, which is a new, rapidly developing area, is challenging but difficult. I should like to thank the rapporteur for his successful work in this problematic and important area and I hope that his amendments will be adopted. In the application of genetic technology, a high level of protection must be guaranteed. In this area people naturally have many fears and a high level of protection will be able to provide security. It must be possible to prevent the possibility of abuses by law. Technology and research in this area must be in the service of life, and medical progress in this area arising on this basis should not be hindered. From a human point of view science may render great services to humanity if it is possible to prevent the symptoms of grave genetic disorders or to promote recovery, thereby alleviating human suffering.
However, in the light of current knowledge, we should refrain from the manipulation of gametes because the long-term effects of this cannot be assessed. The patient's own consent to treatment, and the protection of those people who cannot give their own consent, must naturally be the basis for deciding whether measures are permissible. The protection of individual dignity and rights must come before economic concerns. The trade in human embryos and living organisms should therefore not be permitted.
I am also in favour of the principle that in cases of artificial fertilization a woman should be able to decide herself on the fate of her superfluous embryos in accordance with national law. A woman's rights over her own body must not be called into question. Research and science have advanced so far that mankind now has in its grasp such powerful tools that it is quite crucial to determine the value basis on which decisions are made. The responsibility this imposes calls for a clear examination of values. We should seriously consider whether the education and training we currently receive provides us with the skills and the value basis needed to act responsibly in exploiting the possibilities of science and research.
Mr President, I should firstly like to say that the Confederal Group of the European United Left-Nordic Green Left supports this report in principle, provided certain amendments which seek to safeguard human dignity and the right of women to decide for themselves with regard to this issue are adopted.
Secondly, we believe that this report represents a step forward. However, two sets of considerations have to be balanced: on the one hand, the interests of the biotechnology industry, which wishes to patent genes and a whole series of processes - and here we can set an example to the United States as regards respect for human dignity, taking the United Nations as a reference point; and on the other, the need to safeguard the right of women, of human beings, to decide their own future, without being subjected to tyranny of any kind.
Mr President, ladies and gentlemen, it is worth reminding ourselves that we are discussing an own-initiative report, and hence a resolution with no legal value whatsoever. In other words, there is no legislative procedure under way; this House is not commenting on a proposal from the Commission. No, this is merely an opinion offered by the European Parliament to the Council of Europe, which is drawing up a convention on bioethics. What prompted Parliament to express its views? Was it perhaps to encourage the Council to conclude its work without delay, in order to have the convention as soon as possible? Unfortunately not. If one reads the text approved by the Committee on Legal Affairs, despite the dissenting votes of the PSE Group - to which I have the honour of belonging - the Greens and the United Left, and the abstention of the ELDR Group, including the rapporteur, the spirit of this resolution becomes crystal clear. The intention is to place a series of restrictions on scientific research, focusing in particular on artificial insemination: limitations and restrictions inspired by a moral code which not all of us share.
The Council of Europe will follow its own course; it will, in its wisdom, leave in the protocols anything which cannot easily be accommodated in the convention itself. The convention will be approved - as soon as possible, we hope - and, like all conventions, it will undergo the usual signatures and ratification by various Member States. In the meantime, what purpose will this resolution have served? Unfortunately, if it is approved, and especially if drafted as at present, it will merely serve to lend weight to attitudes which I do not hesitate to describe as reactionary, and to die-hard attempts to reopen the debate in our countries regarding legislation on abortion - for which women have fought long and hard - and to limit access to artificial insemination. If that is the case, with the greatest respect and esteem for the rapporteur, Mr Pelttari, and above all for the commitment and passion of Mrs Gebhardt, it will be far better if this resolution, especially in its present form, is not adopted.
Mr President, the Pelttari report is a good one: it is just as rigorous and thorough as the European Parliament's previous resolution of 16 March 1989. In this field as no other, ladies and gentlemen, the texts of the European Parliament and the Council of Europe are taken as guidelines for national legislation. In fact, the sensitivity and difficulty of the subject, scientific uncertainty, the unprecedented nature of the moral questions confronting us all, and the risk of restricting and sacrificing research, confer on the two European parliamentary assemblies an extra degree of responsibility and trust, for the very reason that they are broadly representative of different cultures, diverse sensibilities and the richest, widest-ranging ethical values.
Mr Pelttari's report has the merit of not avoiding the most insidious question: might not this convention and its protocols place too narrow a strait-jacket on medical research, in view of the purpose of such research, which after all is beneficial to mankind? The answer is no. The age in which we live, so rich in achievements in every field, confronts us with an alarming discrepancy between what is technically possible and what is ethically acceptable - namely what does not damage human dignity, rightly defined by the rapporteur as indivisible. There is of course no intention to halt scientific progress, just as science was not halted by the Nuremberg Code or the Helsinki Declaration. It is a question not of pitting ethics against progress, but of preventing the misuse of technical potential from rebounding against mankind. That is why, in most countries, ethics committees are drawing up what are real ethical protocols and - as in Italy within the past few days - a legal statute of the embryo, which at last is no longer ambiguous, setting out the need for the legal protection of embryos, equal to that for each and every one of us.
We know that a parallel humanity exists in refrigerators the world over, which is waiting to be welcomed into our midst. It is difficult to come to terms with an entity so tiny and complete as an embryo. But only if we acknowledge the human wholeness of the embryo, a purely scientific and thus objective concept, will we be able to define its human dignity, the legal protection to which it is entitled and, ultimately, the respect which it deserves from all of us, including researchers.
Mr President, ladies and gentlemen, is the human embryo a fully-fledged human being? The Italian bioethics committee has declared that the embryo is one of us. So there we have it: it is a form of life and deserves protection, rights and respect. The committee has produced and published a document entitled 'Identity and statute of the human embryo' , and for the first time, we in Italy can state decisively that the embryo - or the female egg fertilized by male sperm - is not a thing, but forms part of humankind, and that its personal identity exists from the moment of fertilization, in other words as from conception.
As always, the question arises: when does an embryo start to be one of us, a European citizen in fact, and in what ways can it be used? Once again, the committee repeats that a human being becomes one at the moment of conception, and allows science to work only with dead embryos. Although many people think that an embryo is human as from the fourteenth day, the document drawn up by this Italian committee of experts states that the various nuclei of life which precede the formation of the single embryo are themselves already individuals and are therefore untouchable; right from the moment of conception, that is to say.
I think that the Pelttari report merits a good deal of attention: in a very responsible and capable way, it outlines the arguments for life and the need to protect the embryo; for my part, I shall vote in favour of it as it stands. Nevertheless, we have to catch and run with this ball once and for all, go beyond the bounds of this report, and resolve to draw up a statute and a law designed exclusively to protect the embryo.
Again and again, of course, we are confronted by the problems of industry which, in championing the cause of human health and our right to treatment, urges us to come out in favour of the directive which would make it possible to patent living and non-living beings, including man, by enticing us with arguments about increased employment and raising the spectre of an invasion, in the field of biotechnology, by American and Japanese multinationals.
Yet again, however, the European Parliament is refusing to face the facts, namely that in the UK 9000 embryos - 9000 human beings - are soon to be slaughtered like mad cows, if no one comes to their rescue.
I did ask for an urgent resolution on the subject at this part-session, but my request was completely ignored. What is certain is that we must come to a final decision, in all consciousness, as responsible citizens. Certainly, once we decide that embryos are human beings, we shall have to revise our attitude to abortion and - why not - begin to clamp down on all moves towards euthanasia.
Mr President, ladies and gentlemen, the Pelttari report looks, amongst other things, at the dilemma of freedom of research and the ethical restrictions imposed on it. The question remains as to whether everything that is technically possible in biological terms is also desirable, both from the point of view of protection and the rights of the individual. The report contains two points, paragraphs 12.5 and 12.10, from the opinion of the Committee on Research and Technology, both of which place the rights of the human embryo above those of the individual, in other words the genetic parents. In my view and that of the Liberal Group, this is going too far. Paragraph 12.5 states that the preservation of embryos by deep freezing should be permitted only in exceptional circumstances, and only on medical grounds. This means that women will be forced to undergo further painful medical treatment unnecessarily even where multiple fertilization has occurred. A clear case of male morality.
If we approve biomedical techniques such as in vitro fertilization, then we also have to accept the consequences and give parents the right to self-determination when it comes to the preservation of embryos. Paragraph 12.10 denies future parents the right to have genetic tests to detect serious congenital defects, and we have to wonder whether this is really in the interests of the unborn child.
Mr President, the idea of establishing a regulatory framework for biomedical research applications which will ensure that, as they are developed, the rights and dignity of persons are taken into account, undoubtedly represents a step forward.
The aim of the convention which is the subject of this report is to remove from the discretion of the major pharmaceutical and health industries the ability to set the limits of those applications, on the grounds that they may be tempted to do so on the basis of their own interests.
However, there are still some loose ends, to which attention should be drawn: for example, the encouragement of technological research and development is not made totally subordinate to the need to protect the rights, independence and freedom of choice of persons. Certain amendments would severely restrict that freedom of choice - and especially the freedom of choice of women - as regards the ability to benefit from scientific progress. Moreover, not enough consideration is given to the harm which may be caused by genetic engineering, and this concern cannot be dismissed with the argument that technological backwardness which is damaging to industry must be avoided. Science is a means, and not an end.
Mr President, ladies and gentlemen, I am speaking in my personal capacity, but reflecting on a very intense discussion of this report within the delegation of the Partito Democratico della Sinistra to the Socialist Group. I must confess that I feel a deep sense of unease. It is my impression that we, the European Parliament, have embarked on a road which could lead to a hasty and inadequate result, and which with no doubt at all will bring us face to face with a complex set of issues and questions which are in all our minds. As I see it, at least, these are issues and questions which do not and cannot have any immediate, easily identifiable, clear-cut political or legal value. One cannot discuss these matters without bearing in mind, in general terms, the current state of scientific research, without taking account of the moral dimension, of religious and philosophical beliefs, and of our culturally determined, intrinsic sensibilities and points of view, which caution us all to be circumspect and respectful in a Europe made up of religions, sensibilities and points of view, and which has not one but many cultures, many outlooks, to cherish and protect.
I wonder, then, if it might have been more worthwhile to await finalization of the draft currently being drawn up by the Council of Europe, and then to subject it to careful appraisal. Is it a good idea to become involved here and now, on the basis of a draft which has not yet gone before the Assembly? Is this a good idea, given that a Parliament might take - or believe that it has taken - highly complex decisions on the basis of political alignments or votes, cast perhaps without full knowledge of the facts, or in any event in ways which leave inadequate scope for personal conviction? I believe that full freedom of conscience should be allowed in the vote on the report which is before us, bearing in mind - as far as the so-called statute of the embryo is concerned - that nothing can be done while some claim that embryos are mere clusters of cells, to be produced and used at will, and others recognize them to all intents and purposes as persons, with a statute and rights equal in all respects to those of fully-formed individuals. In any case, we must be aware that our vote will not put an end to this debate, which will remain open and which is above all a matter for cool and reasoned appraisal.
Mr President, Commissioner, ladies and gentlemen, as shadow draftsman for the PPE Group in the Committee on Research, I should like to comment on some of the amendments which secured a majority. The Bioethics Convention is the first international agreement to give a clear definition of the limits of research and medical intervention in humans and to confirm the rights of the individual in relation to science. It also guarantees that medical and scientific ethics are respected. But although every country might be calling for a proper balance between human rights and scientific progress, the different philosophical and cultural sensitivities involved make it very difficult to produce rules which are universally acceptable.
This is evident from the very fact that the title of the convention has been changed to the Convention on Human Rights and Biomedicine. Biomedical research is not an end in itself, it is for the benefit of mankind. The preservation of health and the reduction of suffering are high ethical values which form worthy objectives. It should be made clear that these ethical values are being upheld.
Biomedical research on humans is normally carried out only on those who have been clearly informed about what is involved and have expressly given their consent. Only in exceptional cases does research have to be carried out on those who are unable to give their consent, mainly in paediatrics, psychiatry, neurology, and in the case of research into age-related diseases. In such instances, it is often not possible to use people who are able to give their consent, so the tests must be carried out on those who cannot. If we want to help those suffering from Alzheimer's or Parkinson's disease in the future, for example, we need to be able to do tests on patients with these diseases. They may be just blood tests, a computer tomography or simple psychological tests, and these really should be allowed.
The problem here is how to distinguish between ethically justifiable tests and improper tests in a legal document which is necessarily very general and inflexible. Would it not be better for the wording of the convention to be more liberal, and to have implementing provisions which go into possible abuses in detail, rather than for the convention alone to be formulated so inflexibly? These are considerations which I have covered in my amendments.
On in vitro fertilization, the motion for a resolution says that no more than three embryos should be implanted into a woman in a single menstrual cycle, and that the preservation of embryos should be permitted only in exceptional circumstances if the planned implantation within the cycle is not possible for medical reasons. This is the same wording as is used in Germany's Embryo Protection Law of December 1990, which Germans have found entirely acceptable.
I would also stress in this context that only research which is for the direct benefit of the embryos concerned is justified, and that consumptive research of any kind using living embryos should be totally prohibited. We support Mr Pelttari's report and his motion for a resolution.
Mr President, ladies and gentlemen, I am delighted to have the opportunity to say a few words on a subject as important as bioethics. In particular, I should like to thank Mr Pelttari and Mr Tannert for having raised the issue on which I addressed the Committee on Legal Affairs and Citizens' Rights at the end of April.
This subject calls for reflection on our part as the scope of biological technology is extended. These new technologies are already bringing us - and promise to bring in the future - many new products in the health and agri-food sectors. As a result of advanced research, our industries are already having a decisive influence on the quality of life of European citizens.
Together with the advent of information technology, the developments in this sector are amongst the most important of the late twentieth century. We must take account of all their implications in order to keep abreast of them and control them effectively. In particular, this means considering the ethical questions which they raise and monitoring them continuously.
The European Parliament has always devoted the utmost attention to these difficult issues. When required to do so, it has also helped the Commission and the Council to take account of this aspect of our society. The fact that there have been several initiatives by the Union in this field is largely due to Parliament's prompting.
There are two main points I should like to make in respect of your motion for a resolution on the forthcoming Convention on Human Rights and Biomedicine of the Council of Europe, first of all on the accession of the Community to the convention and, secondly, on the way in which the Commission always seeks to incorporate the demands and basic principles of bioethics in its measures.
As its title clearly states, the draft Council of Europe convention primarily deals with human rights. At present, however, the Community does not have the competence to accede to the Convention on Human Rights. The Court of Justice has just reminded us of this quite clearly in its opinion of 28 March 1996.
However, your motion for a resolution asks us to state our position on the possibility of accession. All I can say today is that the issue is currently being examined by the Commission's legal service. The delay caused by this essential move will not interfere with the timetable, however, since the draft convention still has to be approved by the Council of Europe's parliamentary assembly. I would add that the Intergovernmental Conference may also cause some changes to be made to the Treaty.
I shall move straight on to my second point. There is no need for formal accession to the convention for the Union and the Commission to be guided by the important principles it contains. This has been their practice for several years, particularly where scientific research is concerned.
I would remind the House that the framework programme and the specific programmes on biotechnology and biomedicine are explicitly required to respect the provisions adopted internationally in these fields. To make the situation quite clear, any research aimed at changing the germ line or on the cloning of embryos is specifically forbidden.
All the research programmes in life science and technology under the fourth framework programme allocate a substantial portion of their resources to the ethical, social and legal issues to which they give rise.
The same concerns are also reflected in the Union's regulatory measures, which are increasingly taking account of the main principles of bioethics. Before leaving the subject, I would stress that, since 1991, the institutions have been able to seek the opinion of the group of ethical advisers set up by the Commission.
Mr President, ladies and gentlemen, bioethics-related issues are both very important and complex. Their complexity increases as one tries to deal with them on a Europe-wide basis. We have to take account of cultural differences which can result in different approaches to the problems. Consequently, our perceptions are not always the same.
For all these reasons, the draft convention of the Council of Europe certainly represents progress from which we should all benefit. It should enable us to establish common reference points which we are currently lacking in certain areas. I therefore congratulate the European Parliament for having organized this debate, and would end by thanking you for inviting the Commission to take part in it.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Annex I of the Rules of Procedure - Lobbying
The next item is the joint debate on the following reports:
A4-0177/96 by Mr Nordmann, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on the amendment of Annex I to the Rules of Procedure concerning transparency and Members' financial interests; -A4-0200/96 by Mr Ford, on behalf of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, on lobbying in the European Parliament.
Mr President, here we are, or rather, here we are again, since this is in fact the second report of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, following my request last January for referral back to committee because of the problems raised by Mr Ford's report.
Since January, work has been done: a working party made up of representatives of the various political groups and chaired by Mr Cot, whom I should like to thank, drew up guidelines for our committee. In fact, a broad consensus is what is required for this kind of discussion, since we shall only be able to reform our Rules of Procedure and introduce greater transparency if we obtain 314 votes tomorrow! We therefore need the support of the groups and, to make the point quite clearly, the support of the two large groups whose vote will determine this majority.
The Committee on the Rules of Procedure, the Verification of Credentials and Immunities has carried out its work with this end in view and on the basis of the guidelines that were presented to us. I think I can safely say that it has respected the guidelines drawn up by the working party and even improved their wording, since some of them were rather obscure in places, not to say contradictory.
This has led us to make the following proposals. Firstly, the scope of the declaration should be extended, not only to cover professional activities, but also any support from which Members might benefit, whether financial or in terms of staff or material, provided by third parties not belonging to the institution; both the support and its origin should be disclosed. Secondly, there should be a ban on accepting other gifts or benefits. Thirdly, the declarations should be entered in a public register; and, finally, national legislation should be complied with as regards declarations of assets.
These are the essential ingredients of this report and its conclusions. I am aware that these proposals present difficulties for some people, particularly as regards the ban on accepting gifts other than declared income. Some of them, whose opinion I respect, wonder if it would be appropriate to establish a threshold above which the ban would take effect. We did not wish to become involved in a debate that has been the source of Mr Ford's difficulties, and we have therefore settled on a more general form of words.
Yesterday, during the kind of mini-debate which marked the reintroduction of my report, some people called for the Bureau to be responsible for resolving any difficulties. To this effect, I have tabled a proposed form of words which could extend the powers of the Bureau provided for in our report. That proposal is now on the table, its only purpose being to secure the support of the two major groups.
In Rules 162 and 163, provision has been made not only for changes, but also for ways of applying and interpreting the Rules should anyone try to reduce the proposals to absurdity, for example by evoking the famous case of the cup of coffee that it would no longer possible to offer one's visitors. But let us not go into that tonight.
While our proposals are too tame for some people, for others they go too far. No doubt they strike a happy medium. I would therefore appeal to the House's sense of collective responsibility. If we fail to achieve a positive result, Parliament's image will be seriously tarnished. That is why I hope we can forget ulterior motives and wrangling between political groups. Above all, I hope that in tomorrow's vote each Member will at least have the courage not to abstain!
Mr President, as my partner in crime, Mr Nordmann, said, the Ford and Nordmann reports are back! They have returned to this House after Parliament shied away from making a decision in January. This time Parliament generally is agreed that we cannot afford to fail again. We are now under the scrutiny - and rightly so - of the media and, more importantly, through the media, of the people of Europe who expect us not only to have a House that works properly, but one that is seen to work properly.
Let me make it clear that we do not need these reports because there are any great scandals in this House. There are no problems, like in the United Kingdom, of cash-for-questions or anything else. Maybe there is the odd resolution for a trip, but the worst you can say here is that 98 % and more of the Members conduct themselves in a perfectly fit and proper manner.
But what we have seen is this institution evolve from the first direct elections back in 1979, when the argument that it was a talking shop had some merit, to become a legislative arm of the European Union that actually helps and assists the Commission and the Council in preparing legislation. The Single European Act and the Maastricht Treaty have given Parliament real power in a number of areas: single market legislation, environment, research and social affairs. As we well know, the Commission accepts the majority, 80 % I have been told, of our amendments, in whole or in part. As a result of Parliament's growing influence we have become the focus of increasingly intensive lobbying.
It is not our intention to stop this process. After all, it is our job as Members of the European Parliament to listen, to engage in dialogue with representatives of consumers and producers, employers and employees, environmental and public interest groups. We are here to give an ear to those people. But what we must do is to make sure that this process is open and transparent and that dialogue is not in any danger of turning into ownership.
My report is very simple indeed now. It is essentially a framework document that establishes a public register of lobbyists. It is founded on the elements agreed by this House in January - because most of my report, as you will recall, was voted and a large number of elements were accepted. In my view, Parliament should have no difficulty in approving it. If Parliament does not bring itself to approve my report and that of Mr Nordmann, we are in danger of bringing the whole House into disrepute. For without it the follow-up reports already demanded of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities by the Conference of Presidents, will be meaningless.
As members of the Committee on the Rules of Procedure are aware, we are already committed to further reports on intergroups, where we will lay down, I presume, appropriate criteria for recognition. These should include a public list of Members and an annual report on resources and finances received from outside this House. There should be a report on assistants to make a distinction between those who devote their full-time work to a Parliamentarian or Parliamentarians and those supernumary assistants - collaborators maybe - who combine Parliamentary work with working for lobbying organizations, in my wide definition of the term, ranging from professional bodies through to voluntary bodies. Then the other report that has not yet been started on a code of conduct for lobbyists will have to be undertaken. This I hope will stop the coldcalling on Members' doors, as if you are canvassing in a British by-election, going down the street and knocking on doors one-byone, and the harassment by organizations like the Iranian National Resistance, who appear to be unable to take no for an answer.
With respect to the Nordmann report, it has our support. Firstly it makes it clear that this will be a public document with no hidden codicils, that there will be no declaration of assets in sealed envelopes, and that what is not declared is fundamentally not acceptable. Things will be open and public. In addition, it enables the Bureau of Parliament to interpret any points of contention.
We hope that tomorrow we will have the support of the vast majority of the House, not only for my report but for the Nordmann report as well. If this institution wants to be taken seriously, if it wants to have more power - I am very much in favour of that - then we not only have to do things properly, they have to be seen to be done properly.
Mr President, in an opinion which was unanimously adopted, the Committee on Social Affairs and Employment declares itself in favour of the regulation of the activities of pressure or lobby groups, on the basis of the following points.
It should be stressed that these groups enhance the fundamental role of mediation and political representation played by the political parties, by providing Members with information and helping to bring Europe's citizens and the European Parliament closer together. Consequently, the Committee on Social Affairs and Employment does not a have a negative attitude towards these groups, which contribute to the dialogue to which Mr Ford has referred. However, it wishes to underline the fact that increasing the transparency of the activities of these groups is essential to ensuring that their contribution is a genuinely positive one.
By the same token, our committee emphasizes the need to facilitate the activities of non-profit-making lobby groups, not only for reasons of equal opportunities, but because it is right that these groups should be able to operate in this House. It recommends a gradual approach to the issue - starting, that is, with the establishment of certain basic rules regarding conduct, identification and movement, which will make it easier for the activities of Parliament, its Members and officials to be carried out and ensure that the lobbies themselves behave responsibly. This is the approach advocated in the report submitted today by Mr Ford, whom I would congratulate on achieving a result that will enable the first steps to be taken down a long road: namely, establishing a register of natural and legal persons who wish to have permanent access to the premises of the European Parliament in order to provide Members with information, and making those persons subject to a code of conduct. The Committee on the Rules of Procedure is asked to draw up that code, so that it enters into force at the same time as this new text. In this way, the activities of the lobby groups will be made subject to serious and responsible rules.
The Committee on Social Affairs and Employment likewise supports Mr Nordmann's report on transparency and Members' financial interests, which is also being debated in plenary for the second time today. Both reports must be adopted, since they adequately reflect our committee's views, which I have expressed as draftsman in the firm belief that the European Parliament must take this step towards increased openness and transparency.
Furthermore, this decision cannot be postponed. We have all made a great effort to achieve formulas which are capable of securing a broad consensus. Now those formulas must be applied. Time will tell if they are suitable or if they have to be improved. Like all rules, they will probably need to be supplemented - as indicated by Mr Ford a few moments ago - and improved and adapted. But that is not the main point. The main point, Mr President, is to begin taking steps down the road that will ensure Parliament's credibility and moral authority.
Mr President, as draftsman of the opinion of the Committee on Civil Liberties and Internal Affairs, I would point out that in recent years there has been an enormous increase in lobbying of the European institutions, with some 3000 to 10 000 lobbyists now said to be working around the European institutions in Brussels. Clearly, if there are no rules, this kind of thing is bound to mushroom, and that is why my committee feels that regulation is urgently needed. On behalf of the committee, I should like to thank the rapporteur, Mr Ford, for the solutions he has put forward and all the hard work he has done. His second report meets all the objectives our committee had in mind and takes account of criteria we felt should be met.
Lobbyists must now be entered in a public register, follow a certain code of conduct and carry a personal pass. There are three comments I should like to make here.
Firstly, the cornerstone of this entire set of rules is, of course, the code of conduct, which needs to be drawn up as quickly as possible, otherwise none of the rules can be put into practice. I therefore think we must aim to reach a decision on this by the end of 1996.
Secondly, if these rules are to work they must be applicable and enforceable in practice, and there must be checks on how they are applied. These are three aspects that are going to have to be organized here in the House.
Thirdly, it is absolutely essential that parliamentary assistants should be given a proper status, but the question is whether this should be extended to include lobbyists. I think this is something else we shall have to look at very carefully.
I should like to turn now to the Nordmann report. The proposed amendment to the Rules of Procedure concerning transparency and Members' financial interests is, I think, a successful compromise, on which I should like to congratulate Mr Nordmann. I wholeheartedly support this compromise. I feel it is essential that there should be total clarity as regards the professional activities and all other paid functions of Members of the European Parliament. Secondly, Members must also refrain from accepting gifts or other benefits in the performance of their duties. And thirdly, it is absolutely vital that a careful record should be kept of all these details in a register.
Then there is the declaration of assets. Pending the introduction of a uniform statute for all Members of the European Parliament, we have, I think, no choice but to go on declaring our assets in accordance with the national rules. It should be pointed out here that the Belgian Council of State has taken a different view of this matter, but I hope that the Belgian legislation currently in the pipeline will make this possible. Speaking for myself, I shall certainly be making my declaration of assets in accordance with this forthcoming legislation.
Like earlier speakers, I too would point out that this is the moment of truth for the European Parliament. We cannot afford a second postponement. This is our chance to let the people of Europe see that we want nothing to do with corrupt practices, and that as Members of Parliament we wish to stand up for the general interest, not for the interests of pressure groups.
Some people have said that there are still details to be worked out, but this is no reason to vote against the proposal. There may not be rules covering bunches of flowers or bottles of wine, but the most important thing is that these reports we are discussing today lay down rules on everything else.
Mr President, it is finally beginning to look as if we are at long last going to have an official register of lobbyists and a code of conduct for them, seven years after I first proposed this to the Bureau. As it stands, however, the Ford report does not provide very much more than a framework. The code of conduct needs to be spelled out in detail in another report, but this is not such a great problem, since we can carry on using the unofficial register and code of conduct that the quaestors have introduced for the time being.
The next report needs to tighten up the existing code and establish a legal basis for it. In my view, it should cover at least what is desirable and what is unacceptable behaviour for lobbyists, with an absolute ban on the use of excessive pressure, with or without material inducements. Lobbyists should also be required to submit an annual report in order to have their passes renewed, giving details of who they have lobbied, on whose behalf and using what financial or other means.
Although there is to be another special report on parliamentary assistants and intergroups, certain rules already apply here too. Registered assistants are required to declare at least any secondary activities they carry out, such as lobbying, and other assistants will be classified as lobbyists and must be registered as such and agree to respect the code of conduct. Unfortunately, this is a very relevant requirement, since it appears that untold numbers of assistants are being paid by interest groups. I myself do not think that this is a very desirable development, but introducing transparency could at least help to restrict such practices.
As regards the intergroups, the group chairmen have already ordered that each intergroup must declare whether it has external sources of funding, and which Members from at least three groups are its sponsors. This should shed some useful light on the situation, since intergroups are currently degenerating into a kind of institutionalized lobby within Parliament. Unfortunately, the register is not yet working exactly as the group chairmen agreed, and needs to be improved.
We are quite happy with the Nordmann report as it stands. Firstly, the register of Members' interests is to be public, without any appendices which then undermine the public nature of the information it contains. Secondly, it is to be updated annually, rather than letting the information become outdated. But the most important thing is, of course, what the register contains, since all paid functions and activities and any financial, personal or material support from third parties will have to be declared.
Finally, all other gifts or benefits are prohibited, and thus, in one fell swoop, the European Parliament is exchanging a set of weak and unsatisfactory rules on Members' interests for the most far-reaching rules of any parliament. This seems to me to be a sound basis on which to clean up our image and to tighten up the rules governing assistants and other third parties.
Mr President, I would like to begin by congratulating the two rapporteurs, not merely on the excellence of their reports but on the patience and tenacity with which they have gone about their work. I sometimes have the impression that in certain delicate matters such as that which we are discussing today the European Parliament provides 626 rapporteurs for reports coming from the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. While contributions from outside are always very enriching and welcome it makes the coming to consensus a little more difficult. But I am quite confident that tomorrow we will have come to the end of this particular long road and I think it will be to the great credit of all involved.
I should like to begin by referring to Mr Ford's report and I am sure he will not be offended if I describe it as the less controversial of the two. It is, as he has said, little more than a recapitulation of elements that were already voted earlier in this year and that is the basis on which they will be coming forward tomorrow. We in the EPP have some residual doubts about the appropriateness of referring to assistants in this particular report. But in the interest of bringing the matter to a successful conclusion we will be voting for the totality of Mr Ford's report. We point out that Mr Janssen van Raay will be producing a separate report for the Rules Committee precisely on the question of assistants. We look forward to that very much.
Turning to Mr Nordmann's report I should begin by underlining that as Mr Nordmann himself said, he has faithfully and honourably transposed and implemented the conclusions of the working group set up by the Conference of Presidents. For that reason, if for no other, his report would have the greatest possible claim to be voted tomorrow. I personally will be voting for it even without amendment though I did put down an amendment. I wish to speak briefly about the reasoning behind that.
What has worried me and a number of colleagues in the EPP and other groups as well has been the particular phraseology of Mr Nordmann's report: ' that Members of Parliament shall refrain from accepting any other gift or benefit in the performance of their duties' . I am worried about the possible vagueness and difference of interpretation that such phraseology can provoke. I have spoken to a number of individual colleagues and in some cases they might regard a book given to a Member who has spoken in the constituency of another Member as being a gift and therefore potentially unacceptable. Others would say 'No, it is not a gift. It is simply a courtesy which is offered to a friend within the European Parliament.' I regard that as being potentially undesirable. I have had put to me two possible ways of tackling this problem, one of which has been referred to by Mr Nordmann already: a compromise amendment which would ask the Bureau to set down guidelines as to how this particular proscription is to be interpreted. If that receives a lot of support then I will happily withdraw the amendment which I put forward, which went more in the sense of saying that only those gifts that could potentially compromise the independence of the Member should be regarded as unacceptable: two ways of getting to the same goal. I repeat, even without either of these amendments, I shall personally be voting for the Nordmann report tomorrow but I think it would be a little clearer and a little more precise if we could find some way of making more exact what the Nordmann report has in mind.
In conclusion, let me say a word about transparency. I agree very much with Mr Ford that the enormous majority of colleagues in this House behave honourably, conscientiously, and that what is important is to convince the European electorate that is the case. I do not regard there as being enormous skeletons in the closet, terrible secrets to be uncovered. But we rightly in this European Parliament demand transparency of the Council. We regard the Council as having the obligation to be seen to be acting fairly and constructively. In demanding more transparency of the Council we are not accusing the Council of corruption. We are merely saying that that is something which all the electors of Europe have a right to see and to have firmly established. What is right for the Council, it seems, is right for the European Parliament. That is why I and my group support the general underlying philosophy of the Nordmann report.
One final thought, if I may. Oscar Wilde once said that when two people had the same opinion, one at least of them is superfluous. In agreeing with the philosophy and opinions of Mr Nordmann, I hope very much that I will render neither him nor myself superfluous, but I wish him all the best of luck for tomorrow and I am quite confident he will get the majority he deserves.
Mr President, we have never concealed the fact that we thought the consensus that was reached on transparency, which proved later to be a far from general consensus, was wholly inadequate. We felt that if you want to exercise political control to ensure that political office is not used for personal enrichment, you basically need to know two things: firstly, what other income the Member receives from other functions or activities apart from his parliamentary income and, secondly, exactly what assets he possesses. In the report as it now stands, the activities, functions and so on have to be declared, but not how much the Member earns from them. For declarations of assets, reference is made to national legislation, but we know that thirteen of the fifteen Member States do not have any rules as regards Members of the European Parliament declaring their assets, so in other words the whole thing will be shelved and nothing will happen. With regard to gifts and benefits, the original text says that these are automatically banned, and I hope that this remains the case and that the PPE amendment is rejected.
However, alongside the prohibited gifts and benefits, this second version of the Nordmann report creates a new category of income not provided for in the earlier version, namely financial, staff or material support granted by third parties in connection with a Member's political activities. How can you tell the difference between a gift and financial support? In our opinion, this is deliberately designed to blur the issue so as to make it possible to receive financial, staff or material support from third parties, which is totally unacceptable.
The Ford report as it stands is clearly simply a framework which outlines relations between lobbyists and Parliament in general. We agree that it should be supported, since it specifically states that a code of conduct for lobbyists must be adopted in the current parliamentary term; Parliament may not exactly be helping things along, but it would be disgraceful if we could not draft the code of conduct during this parliamentary term.
Secondly, we can see from the statements made by various Members - just as was the case in committee - that the political will exists to introduce rules for assistants and the intergroups. If all these things are to be sorted out in this parliamentary term, the Ford report is the launching pad, and we are happy to give it our support.
Mr President, the Europe of Nations Group will vote in favour of the Ford report, which regulates the activities of persons and groups from outside Parliament and does not present any special problem.
On the other hand, the Nordmann report, which deals with Members themselves, seems to us to be clearly inadequate, for two reasons. The first is that our group takes the view that, under their mandate, MEPs cannot accept gifts, nor financial support, whether in terms of material or staff. How can one remain independent or claim to be combating corruption if, at the same time, one is in receipt of largesse, obviously with strings attached? It is a question of ethics which, for us, is a fundamental issue. We cannot accept that certain gifts or benefits may be permissible, nor financial support allowed.
The second reason for our dissatisfaction is the complete lack of any real obligation concerning the declaration of assets. Amendment No 3 states that while we are waiting for a statute for MEPs to be introduced - which has now been postponed indefinitely - Members are subject to the obligations imposed on them by the legislation of the Member State in which they were elected as regards the declaration of assets.
Admittedly, my group, which has frequently had cause to state that national identity must not be ignored in the building of Europe, might, just this once, be content to say that it was now up to national governments to do something constructive. But how, in all honesty, can one fail to denounce the hypocrisy of a proposal which shows such a blatant lack of courage? Given the wording, it might as well not have been written at all. In this particular case, our own Rules could have gone further than the provisions in force in individual Member States.
As has been quite rightly stated on page 19 of the annex to the second Nordmann report, the thinking behind the arrangements in the Member States is aimed at enabling the situation of MPs in terms of assets to be judged from the time when they begin their parliamentary duties to the time their mandate expires, in order to ensure that, while they are in office, they do not make excessive profits as a result of the positions which they hold.
That is the approach we should be adopting. We should be guided by the same thinking that produced the first Nordmann report and inspired the working group.
Mr President, we often make anodyne statements, but seldom take decisive action. This new debate on financial interests presents a challenge, which the Nordmann report in its present uncontroversial form does not meet. Our group, however, is ready to do so.
Mr President, broadly speaking, the amendments to the European Parliament's Rules of Procedure proposed in the two reports under discussion today are designed to guarantee the necessary transparency in the activities both of Members and of people interacting with them, in other words lobbyists and assistants.
As far as Members of Parliament are concerned - as other colleagues have already said - they will, in essence, be obliged to declare any sources of funding of their political activities, and must refrain from accepting any gifts that could potentially influence their actions or positions. As for lobbyists, their names must be entered in an appropriate register, they must abide by a code of conduct and must identify themselves by means of a pass, to be worn visibly at all times on Parliament premises.
Such is the matter under discussion. Two questions need to be asked in this context: are these new rules a positive move, yes or no? And, secondly, are they adequate, yes or no? I would not hesitate to answer the first question in the affirmative. Despite the difficulties caused by the coexistence of differing penal and fiscal legislation in the various Member States, the European Parliament is taking the lead in establishing rules on transparency by laying down moral provisions such as the ban on the acceptance of gifts, so as to increase the citizens' trust in their elected representatives. In my view, however, these new rules cannot be regarded as adequate, but merely as a first step towards a more comprehensive and coherent set of provisions in this area. We are aware that opposition from certain parliamentary groups prevented the introduction of more restrictive rules, especially with regard to the provisions governing lobbyists and Members. Unfortunately, we must take account of this and try to remedy the situation in future; to that end, however, those measures capable of obtaining the necessary qualified majority of Members must be approved now. In our opinion, the reports by Mr Ford and Mr Nordmann, as approved by the Committee on the Rules of Procedure, represent a framework which, in the circumstances, is sufficient and satisfactory; I therefore believe that this House would be well advised, tomorrow, to reject all the amendments seeking to alter or distort these two sets of rules, which can now be approved at last, sending out an important signal both within this House and, above all, to our electorate and to public opinion.
Mr President, ladies and gentlemen, Austria is to hold its first direct elections to the European Parliament on 13 October, and there is currently a great deal of debate as regards what Parliament can achieve, what individual Members can achieve, and who are the winners and losers in the European Union.
There is also some discussion in Austria of how Members are paid and who pays them, both of which are, in my opinion - and let me make this quite clear - entirely legitimate topics. He who pays the piper calls the tune, as the old saying rightly has it. So financial transparency is an important issue when people come to consider who is best able to defend their interests.
Both the reports before the House today suggest ways of guaranteeing our citizens the financial transparency that is required. They both have a lengthy history, which has already been discussed. I would simply say here that there were important and objective reasons for the problems that have arisen in drawing them up. The different legal traditions in the fifteen Member States have made it almost impossible to persuade the necessary number of Members to commit themselves to a common solution. Now, however, we have found a common solution, but I have to say that it is far from perfect, not because the main ideas present any difficulties, but because there are still certain side-issues concerning problems of definition.
We hope that the compromise will produce sound, workable and transparent solutions for the future. We also hope that over the coming weeks and months in Austria and Finland - where elections are also to be held - and indeed throughout the Union, people will judge the work done by Members of the House not just on financial criteria, but also on other issues, such as the central question of who best represents their interests.
Mr President, after so much reluctance on the part of so many Members, the Nordmann and Ford reports, determining rules of conduct and further improving the work and the role of MEPs, have finally reached the plenary. I endorse these reports, the aim of which is to achieve clarity and transparency in the way politicians perform their duties; I believe that they should be supported, and perhaps amended to make them more explicit. I am in favour of the proposal to establish a public register listing assets, and I think that what is said in certain dubious amendments - that this instrument of transparency could be exploited by illintentioned people - is not a good premise for demonstrating to public opinion our good will and the propriety of our procedures. For all too long, our citizens have been waiting for us, the politicians, to make a move; for our part, these minor disciplines will allow us thoroughly to rebuild our image as upright politicians, an image all too often tarnished by corrupt or ill-intentioned colleagues in this Parliament or other institutions.
I believe that the additions to Rule 9 and to the provisions governing its application must be as clear as possible, and that these reports do in fact serve this aim. But that is not sufficient; I would emphasize the need for us to equip ourselves as soon as possible with a detailed statute of the MEP. Obviously, in view of the time taken to bring these two reports before the House, I do not harbour too many illusions that such a statute could be drawn up within the near future. If we wish future generations to consider that Members of Parliament perform a socially useful role, worthy of emulation, let us set an example now by voting in favour of these reports. I fully subscribe to my group's recommendation to express a favourable opinion by roll-call vote.
Mr President, basically, the issue we are now debating concerns our credibility as parliamentarians. We are elected to represent those who voted for us. It is vital that we act always in the interests of the voters, using political programmes and our own views as tools. If we allow others to affect or guide our actions, we offend against the spirit of the task we have undertaken. The same can be said if our own economic interests guide what we do. Two things are needed for us to retain our credibility here: the first is openness. Our financial conditions must be accounted for openly. The lobbyists who try to influence us must also act openly. The second requirement is that gifts from lobbyists, to us, towards our equipment or to our staff, cannot be accepted.
Bearing this in mind the draft reports from Mr Ford and Mr Nordmann are a disappointment. The Ford report does not mention the important issue of gifts from lobbyists. This is not good. It should be established here that in order to obtain access to Parliament lobbyists must undertake not to offer gifts. We have submitted an amendment to this effect.
The Nordmann report also has serious flaws. It proposes in practice that the payment of parliamentarians' staff and payments for their equipment by lobbyists should be legalised. This is unacceptable and incompatible with our independence as parliamentarians. Moreover, we already receive generous allowances for precisely those expenses.
The amendment by the PPE Group, which would make it perfectly acceptable to make gifts to parliamentarians but maintains that this does not affect how they vote, is still more unreasonable. It is of course precisely in order to affect votes that such gifts are given.
In order to put right these flaws we have submitted amendments to oblige Members not to accept gifts, whether they are personal gifts or gifts to their offices. We have also proposed that expenses payments should be public, in order to avoid any misuse of travel allowances. If the proposals are not amended in the manner suggested by us it will be impossible for me and for many others to vote for them.
Mr President, it will be really very difficult for us to carry out our work as Members of Parliament if we do not exercise transparency regarding our economic interests. Moreover, it is a very serious problem if Parliament is happy to talk about openness and demands it from other Institutions but has a blind spot in this respect. The worst problem about Mr Nordmann's new report is that it merely increases the range of possible interpretations of the proposals. This leads us to conclude that these proposals are unlikely to be realised even to the extent stated. For example, the report proposes a distinction whereby gifts and services are divided artificially into different categories but whereby financial support obtained in connection with political activities is in a category of its own. This is an artificial distinction and makes monitoring more difficult. On the other hand there is clearly no prospect of any European Parliament rules permitting the notification of MEPs' property. In this connection Mrs Aelvoet already said that only in two Member States are there rules of this nature on the notification of property and Mr Nordmann's report is quite insignificant in this respect.
Mr President - and fellow countryman - being elected by the people is a position of trust, not one of providing services which are for sale to the highest bidder. Those elected by the people should be paid by them as well. We are here because people have put a cross against our names, and we must live up to this trust and work in an open and transparent way, so that the voters can judge whether they have chosen well or need to make a better choice next time. By standing for election, we have declared ourselves ready to work for the remuneration offered by the state, and if we have other sources of income, those earnings should be declared, so that the voters can see what they are getting for their money and what other interests we might represent. Gifts from firms and interest groups are not compatible with positions of public trust. And it should create a scandal everywhere that gifts are now being legalized by the proposal to amend the Rules of Procedure which the majority in the House is recommending should be adopted. On the other hand, it is nevertheless a step forward that openness is being introduced as regards this unacceptable practice, and we are requesting a separate vote so that we can vote in favour of openness and against accepting gifts. It is particularly interesting that the Christian Democrats are able to distinguish between those gifts which have an effect on votes and those which do not. With gifts of alcohol, it may be possible to measure the effect, but how can one decide whether 14 days on a Turkish beach has an effect on votes on torture in Turkish prisons? Perhaps 14 days in a Turkish prison would make a stronger impression, but that can hardly be called a gift.
The June Movement is proposing that gifts should be prohibited, and that a copy of every approach from lobbyists should be supplied to the library, so that there is openness as regards approaches to elected representatives. It is all very well for the tobacco industry to argue in favour of smoking, but the arguments must be accessible to those campaigning against cancer, so that they can provide evidence of the further damage to heath which can be caused by allowing tobacco advertising. Lobbying and closed doors are a dangerous mixture, whilst openness and lobbying from different quarters is a basis for well thought-out legislation.
Mr President, the reports we are now considering concerning the regulation of lobbying and of MEP's economic interests are aiming at a legislation which should be self evident. Lobbying should be open and susceptible of monitoring. At the same time it is appropriate that any economic connections MEPs may have should be listed. It is equally natural that we should start from the assumption that Members should not receive gifts or services for performing their duties. I earnestly hope that Parliament can adopt the Ford and Nordmann reports as they stand. If either report were rejected this would be a regrettable commentary on our inability to draw up common rules. At the same time it would cast a shadow on those Members of Parliament for whom no such regulations are needed. I believe that the vast majority of the Members of the European Parliament perform their duty in a morally unexceptionable manner.
Questions relating to the rules and openness of politics are important for the functioning of democracy. What is just as important is the way in which we are able to hold a sensible discussion with our countries' nationals in the complicated conditions which exist at present. Our nationals have a right to know what view of the world their representative holds and how he or she aims to find solutions to its central problems. The world has changed, and the fact that a person belongs to a particular political party does not, for example, tell us everything about his political philosophy. The boundaries on many important issues cut across party lines.
Since we are now hopefully going to get the question of interest groups and Members' economic interests off our hands, at least for a time, we may perhaps be able to go on to consider how we can develop a genuine national dialogue in Europe. I would wish to include in this discussion the media who are now closely following the discussion of the Ford and Nordmann reports.
Mr President, it is obviously no easy matter to fight your way through issues like this, and I hope and have every confidence that we shall still reach a successful conclusion tomorrow. The solution found for the lobbyists is a reasonable one, provided that the code of conduct is sound, that it is introduced quickly, and that the lobbyists keep to it. The only mistake, as far as I can see, is to include assistants in a report on interest groups, and the assistants' association has rightly asked for this passage to be dropped from the Ford report. Assistants are our personal aids, and are entitled to have rules of their own. As far as our ethics are concerned, I shall be happy with any solution which guarantees transparency, legal security and privacy. If Amendment No 3 is adopted, I would repeat what I said in January: that Members who are not subject to the same requirements as their national counterparts must themselves ensure that they do not slip through the net, and must voluntarily agree to respect the same rules as their national colleagues. This is still the case for Members from my own country.
Mr President, public confidence in the work of Parliament is completely dependent on the system being open and democratic. This applies equally to the relationship of parliamentarians with individual interest groups which wish to influence the decisions of Parliament.
The proposals in the Ford report are good, as far as they go. Lobbying must be regulated, partly to prevent improper influence through gifts and financial advantages but not least in order that all individuals and interest groups should have the same opportunities to influence the work of parliament, irrespective of their size and financial strength. Verifiable passcards which facilitate registration and checks based on the principle of public accountability constitute the only system which meets the requirements of openness, democracy and equal conditions for all. This is particularly important for organisations concerned with issues of principle, which must be given the same conditions as industry and interest groups with considerable financial resources. The proposal does not go far enough, however. There is no need for lists in which donations of money or in kind to Members can be published. Such donations and gifts should quite simply not be allowed over and above a purely token level. There is also some ambiguity concerning the access the general public may have to the lobby register. The solution is just as clear as with the previous point: the register should be open to the public and anyone who so wishes should have access to it.
The Nordmann report is much the same. Strict rules for gifts and other inducements are absolutely necessary if public mistrust of the EU and the advantages enjoyed by MEPs is to be transformed into increased confidence. The Nordmann report too points in the right direction but does not go far enough. It ought, for example to be self-evident that industry and organisations should not be able to offer financial advantage to MEPs indirectly by appointing staff formally to positions within the company or organisation who are in reality carrying our work for individual MEPs.
My conclusion is thus that we have two proposals which are a step in the right direction but do not go far enough. The proposals should nevertheless be supported as an initial measure.
Mr President, a good many people in this House have been angry with the Greens for criticizing Members' undeclared income and the lack of clear rules governing their expenses, and people have been quick to accuse us of currying favour with the public. However, I think that if there had not been criticism from within the House, it would soon have come from outside and would have weakened Parliament's standing.
How can we try to explain why there has been this endless tug-of-war about banning the acceptance of gifts? How can we explain why Members make up to 50 % profit on their travel expenses? How can we explain why travel expenses are paid even if Members have not made the journey and even if they live in Brussels anyway? How can we explain that some people claim allowances for attending meetings of committees of which they are not even members, that meetings are deliberately extended to the following day so that Members can claim a second day's allowance, and that Members employ their relatives as assistants?
I could easily go on with this list of abuses, and only my lack of speaking time prevents me from doing so!
Mr President, ladies and gentlemen, the previous speaker spoke with a great deal of passion, and I have to say that I agree with him. If the provisions of the Nordmann report are applied - and I say if they are applied - we will see that there are three types of Members in this House: those whose parliamentary activities are their only source of income, those who also have another profession or paid job, and those for whom none of this is enough and who feel they need sponsorship as well. This last category should actually not be allowed. People in the Member States are having to work harder, partly as a result of the Maastricht Treaty, yet we allow those who are already handsomely paid for their political activities to receive money from third parties. That is why we should support amendments which aim to ban these kinds of perks, but even if those amendments fail, the proposals put forward by the rapporteur, Mr Nordmann, still represent a step forward, because at least we shall now know who receives what and from whom.
Moving on to the Ford report, Parliament should stand up for its Members' assistants. There have been various calls for general rules to be introduced for aids and assistants, but since neither Parliament nor the national governments have managed to draw up rules for themselves, rules on assistants may be a long time in coming. They are currently required to declare their incomes, and rightly so. But if you impose certain obligations on them, then you could also consider giving them certain rights, such as that they should be properly employed in accordance with all the social security and tax rules, and that Members should give them a pass or at least some proof that their social security and tax position is in order.
Mr President - and fellow countryman, as I can say like Mr Bonde - there are many lobbyists in the European Parliament. They form a natural part of our work and contribute views and information. They probably cannot be dispensed with, but we should have rules governing their activities. The Ford report is a good attempt to create a set of rules which are workable. I should have liked to see the rules made stricter - everything which a business gives a Member ought to be registered, but I appreciate that there is a balance to be struck here, and that it was not politically possible to achieve more, because the right wing in Parliament would not go along with it. The most important thing is that now, for the first time ever, we have rules on the activities of lobbyists, and we can always make them tighter in the future. I welcome the fact that in line with my own amendments, Members will have to declare in a register what financial interests they have apart from representing Europe's citizens. It should be a matter of course that there is public access to this register, in keeping with our idea of openness. We hope that these rules will make the lobbying firms more transparent, but let us be under no illusions. Even the new rules can be got round. If a Member wishes to cheat, that can always be done, but we must hope that the new rules bring into focus the relationship between Members and lobbyists, and that they will also serve as moral guidance for Members. The new rules say to Members that it is wrong to use one's status as a Member for personal financial gain, whether by letting oneself be bribed by lobbyists or by selling information. Openness should prevail. We have waited a long time for these rules. Today we can take a step in the right direction, and I really do hope that the right wing will therefore change its mind and that we simply declare what we are now concealing. Why will they not go along with this? The reason could of course be a guilty conscience. I hope that that is not the case.
Mr President, I did not wish to speak as rapporteur, I was replacing Mr Wijsenbeek, but that was indeed rather ambitious. I think I have three minutes in which to say that the Group of the European Liberal, Democratic and Reformist Party approves the two reports whose preparation it has been closely involved with. It also gives me an opportunity to offer my personal congratulations to Mr Ford for having come up with some provisions which, though they may not go far enough for some people here, nevertheless allow the process of clarification to begin on a sound footing.
In the case of both reports, the Liberal Group is all the more pleased to lend its support because they provide for a general approach of transparency based on trust, rather than on distrust. We do not need procedures for officiously inquiring into anyone's affairs, we need instead to encourage a spirit of openness and confidence. That explains why subparagraph (b) of Article 2(1) is phrased so economically.
We are well aware that financial support or support in terms of staff or material additional to that provided by the institutions is sometimes given. Some of our colleagues are supported by their political party, especially parties which have been institutionalized at European level by the Maastricht Treaty. It would therefore be extremely hypocritical to claim that the only material support is provided by Parliament and its budget.
We in the Liberal Group believe that although this is only a small step, it is not one without significance. We are therefore concerned that those who are calling for a more radical text may be trying to alter or delay the introduction of measures to increase transparency because these might bring to light some means of support which they themselves are currently enjoying.
The best is the enemy of the good. This maxim is especially true where a spirit of moderation is required. The Liberal Group therefore commends the moderate nature of this compromise.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Restructuring in the steel industry
The next item is the report (A4-0213/96) by Mr Caudron, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission to the Council and the European Parliament 'Fresh impetus for restructuring the steel industry in the Community' (COM(94)0265 - C40060/94).
During the 1950s, the steel industry together with the ECSC were the basic elements in the process of European integration. Twenty years later, as a result of the drastic restructuring programmes and their terrible social cost in the 1970s and 1980s, it almost caused the downfall of this same Union. We should be aware that in many areas and for many of our fellow citizens, the damage is irreversible. They have lost heart. As a Member from northern France, a traditional industrial area, I speak from first-hand experience.
May I remind you that in less than 20 years, the number of jobs in the steel industry has fallen from 850 000 to 350 000. Fortunately, the situation today is somewhat better: the market for steel is quite good, even if it is still unstable and continually at the mercy of crises in other sectors - armaments, automobiles, and so on. Nevertheless, the European steel industry is a net exporter and makes a profit. But is this a reason for doing nothing, for allowing the markets carte blanche , for crossing our fingers and hoping that all will be well? This is what some industrialists would have us do, and sometimes they tell us so in no uncertain terms.
For our part, we do not think so, and I refuse to sit back and do nothing. On the contrary, we must take advantage of this respite to plan for the future, to maintain the performance of our steel industry and thus avoid further traumas. That is how we shall be able to cope intelligently and humanely with future changes. That is the approach I have pursued with my colleagues from different groups for nearly a year, and my thanks to all of them. I have also sought the advice of all the economic players, businesses and trade unions.
In my report, I go on to make many specific proposals affecting four main areas. Firstly, the competitiveness of the European steel industry must be strengthened by developing new products and markets, and giving ourselves the means to do this. In a restricted market, Europe's share must not be allowed to contract. It must therefore be expanded. To ensure that the necessary restructuring measures are carried out in a totally transparent way, we must not penalize those who have worked hard, nor excuse those who have been late in meeting their obligations. More money will have to be spent on research to ensure that our industry remains competitive on the global market. That is an absolute precondition.
Secondly, social policy in this sector needs to be improved. A qualified workforce is of prime importance to the European steel industry. We should definitely rid ourselves of the idea that it is a burden. On the contrary, it is an asset! We should therefore reassure our workers in order to avoid further traumas. The effects of future changes should also be managed from within, and it is important to convince the workers of this fact!
Thirdly, as regards relations with third countries, we should remain firm in our dealings with the United States, but be very cooperative in our relations with the countries of Eastern Europe, in order to facilitate their essential restructuring and transition processes. Most of them will be in the Union one day, and now is the time for them to be preparing for accession. Finally, our industry must remain or become large enough to compete worldwide, and we must give ourselves the means to achieve this, including regroupings. We must stop burdening ourselves with constraints that our competitors do not have.
Lastly, we should already be preparing for the post-ECSC era in 2002 in order to ensure a smooth transition, in particular by incorporating measures and mechanisms into the Treaties during the IGC. Such mechanisms are needed to ensure greater transparency in the markets and in state aids and other types of aid, as well as to step up research, with active and intelligent social policies designed to bring about increased productivity and with a long-term commitment to avoid jeopardizing the future for the sake of short-term gains.
Finally, the European steel industry was the driving force behind the Union before turning into one of its worst disasters. Today it is in a good state of health, and with this in mind, we should be planning for the future. That is the essence of my report. I hope it will receive overwhelming support, and also that it will raise awareness and lead to rapid measures so that it can be of lasting value.
Mr President, after all the painful restructuring of the last 20 years and after the loss of hundreds of thousands of jobs, the steel industry is still a sector with a future. That is the message which the rapporteur, Mr Caudron, wishes to convey to us. I commend him for having treated the steel issue with the sensitivity of someone who comes from one of the many areas stricken by unemployment, and for having put forward practical proposals that avoid the pitfalls of unfettered liberalism and sterile economic intervention.
He has come up with a whole series of interesting proposals. I should like to highlight one or two of them. The first advocates an offensive strategy for steel consisting of greater product diversity, a broader range of uses, particularly in construction and public works projects, as well as naturally stepping up research in various areas. Of course, such a strategy will only work if competition is not distorted. State aids, whether open or concealed, are therefore placed under scrutiny. On these issues, I am in agreement with the rapporteur, who defends the code on aid and the policy instruments, but who is opposed to state aid for individual businesses. He does, however, make an exception for regional aid in special circumstances.
Secondly, where restructuring has been carried out, in other words where there has been a dramatic fall in the number of jobs, we must stop the haemorrhaging once and for all. Often, in the wake of the rationalization and the frenetic attempts to increase productivity of recent years, labour has been casualized in various ways. Our industrial policy must safeguard stable jobs, a task always met by long-term renewal through the employment of young people.
Finally, I should like to say a word about the ECSC Treaty, which expires in the year 2002. The crisis in the steel industry showed the value of the instruments it contains. These include the aid code, the statistical system for monitoring market development, the Consultative Committee - of paramount importance for social dialogue in this sector - and the research carried out by using the funds available. We now recognize that this Treaty has a more pronounced social spirit than those which followed. Like the rapporteur, I too believe that in making the transition, we should preserve this spirit as well as the more positive elements in the ECSC Treaty, whilst adapting it to suit recent economic and social developments. In particular, I should like to support the establishment of a structure to accommodate the ECSC reserves, which could be used for joint technological and social research.
In conclusion, Mr President, my group broadly approves this report, which lays down guidelines for a competitive steel industry in the future.
Mr President, we began with a rather weak communication from the Commission, but Parliament and Mr Caudron have transformed it into a vision of the future, a proper industrial policy for the steel industry. I think Mr Caudron deserves our warmest congratulations, and his report should be adopted as it stands.
Everyone knows that as well as making a major contribution to the economies of the Member States, the steel industry is also an extremely important source of employment, both direct and indirect. There is often a misunderstanding here. Businesses do not create jobs, and have only one choice: to operate as efficiently and cost-effectively as possible against cut-throat international competition. In our western society, cost control almost inevitably means job losses. The steel industry has always depended heavily on the regions around it, and I therefore greatly regret that a programme such as RESIDER, designed to help the regions diversify, is drying up. The steel industry is still in the act of developing into much smaller but more widely distributed units, and halting this trend will only harm the industry's competitiveness. The fact is that, internationally, the price competition is absolutely ruthless.
There are a few extremely important elements that need to be included in our industrial policy for the steel industry after the ECSC expires. This is the first report that actually looks beyond that point. First of all, the new aid operations under Article 95 will need to be strictly monitored. Every case of aid under Article 95 is by definition a distortion of competition, in my opinion, and the industry itself has also come round to this point of view. Some Members have already tabled amendments which take quite a different line, and I only hope that Mr Fayot is trying to keep his group in check as I am with mine.
Secondly, the 1997 revisions must introduce more rapid and transparent inquiry procedures, so that effective sanctions can be imposed where the support rules are infringed.
Thirdly, it is vital that European trade statistics should be made available more quickly. Full American trade statistics on volume and average import prices are available within two months, whereas the European figures take eight to twelve months. This completely stymies our dumping policy, since the WTO insists that complaints about dumping must be based on official trade statistics. This is certainly a more important priority than encouraging mergers, which are in any case contrary to the current trend.
Fourthly, the steel industry also feels that it is very important to have a research fund based on the ECSC model for the period after the ECSC expires, in order to promote the dissemination of technological innovations.
And, last but not least, I think the Commission should work hard with the Americans to try to reach a multilateral steel agreement or MSA.
Mr President, ladies and gentlemen, the report we are considering today deals with measures designed to relaunch the restructuring process after the ECSC Treaty has expired in 2002. The aim is to strengthen the competitiveness of the industry, its social policy and its relations with third countries, and to ensure the retention of certain mechanisms contained in the Treaty which is to disappear. It should also be borne in mind that the future of the Treaty and its financial role are due to be examined under the Irish presidency, and that we are expecting a draft text from the Commission towards the beginning of September. In addition, a discussion is currently taking place on the draft aid code for 1997-2002, with a view to a decision being taken by the Council of Industry Ministers in November.
Mr Caudron's excellent report will be endorsed by all our group. It deals with recent developments in the European steel industry and considers its future as effectively as is possible at the present time. A wider definition of steel products put forward in the resolution, such as the declassification of scrap metal as waste, and attempting to reach a bilateral compromise with the United States, with a view to a multilateral agreement, are both moves in the right direction.
Lastly, like the resolution, we too would welcome the creation of a structure to accommodate the ECSC reserves. Clearly, however, these reserves, together with the interest accruing on them, should be used to finance Community steel research programmes and be subject to adequate controls, once the levies on the steel industry have been ended.
Mr President, ladies and gentlemen, this report on restructuring in the steel industry, with some very positive contributions by the rapporteur in respect of this sector, nevertheless reflects an overall strategic orientation about which we have reservations and with which we disagree to some extent.
We do not accept and indeed denounce a Community division of labour which, through concentration, reserves for certain northern countries productive sectors which have to be dismantled in other countries, in the south or in peripheral regions, in exchange for very scanty compensation - a very underhand way of encouraging that very dismantling.
We do not accept and indeed denounce the simplistic perspective according to which State aids are the mother of all competition distortions, an enemy to be brought down in the name of competitiveness, whereas other kinds of support, such as promoting mergers, are allowed. Undertakings subsidised by state funds should be the first to contribute to structural adjustments, to use an IMF expression which is well known for its effects in the so called third world.
Nor do we accept and indeed we denounce the fact that this strategy should be applied in a way which penalises Member States which abide by the rules, as Portugal has done, without taking into account the initial negative effects on consumption and national production. We also feel that the national dimension cannot be played down in restructuring the sector and, indeed, should be enhanced to the same extent as the overall Community dimension. What we have translated into an amendment has nothing to do with retrogressive renationalization - although, with some frivolity, serious attempts have been made to remind people that such a dimension exists and has a real importance in organising a collective society.
The social aspects of restructuring have to be emphasised especially when half a million jobs have been sacrificed and the remaining employment has become much more precarious, and the irreplaceable know-how which that workforce had accumulated is being lost.
The salvation of this sector does not lie in liberalization or any universal panacea, by concentrating this sector geographically or in some trans-national way, by taking advantage of the free circulation of capital. The way it will be saved is if we correctly articulate national and Community plans and decide on the right dimension for them and pay particular attention to social questions in the context of a World Trade Organisation which is not merely an instrument of unfettered liberalisation or unrestricted concentration.
Mr President, ladies and gentlemen, we too would like to congratulate Mr Caudron. His report deserves our support, but it also requires some modification, since there are obviously two sides to the ECSC. On the one hand, it is an example of a robust industrial policy with its own research and social arm, whose carefully regulated and focused long-term strategy has, broadly speaking, succeeded in bringing structural change to the sector.
On the other hand, it is also a prime example of an industrial model which we all know started to give us problems a long time ago. It is highly monopolized, with cartels and a die-hard aristocracy among the workers. It pursues an aggressive external trade policy. These are the less favourable aspects which the Community cannot afford to allow to continue in the longer term.
So what we need to do is to carry on with the positive side of the ECSC while at the same time making it more open and less privileged. The ECSC reserves, for example, cannot be treated as some sort of private fund for the coal and steel industries. Raw materials and energy are more general issues, and we are going to have to discuss exactly how we want them to be used.
Mr President, although the European steel industry is relatively healthy at the present time, let us not forget the debilitating effect of the loss of nearly 600 000 jobs over the last few years.
In 20 years, jobs in the steel industry have been cut by two thirds. As a trade union official at the time of the major restructuring programme in France, I witnessed the havoc which this caused. Whole regions were ruined, and families torn apart. But there were also fiercely determined battles, in spite of everything, to save an industry of which several generations of steelworkers were justly proud.
Today, the steel industry has been modernized. And, if we are to be honest, the increased productivity has largely been due to new technology and new production methods which, in turn, have led to massive lay-offs. Whereas in 1986, it took five hours to produce a ton of steel, nowadays it takes only three.
It goes without saying that the competitiveness of European steel depends to a large extent on our capacity for research and technological innovation. New procedures have been introduced which allow for greater flexibility, both in terms of diversity of supply and production volume. Links between producers of steel products and downstream users have been strengthened, and joint research and marketing ventures have been established. But I wonder how much further this process can go - even though it is one that all modern industries undoubtedly require - without resulting in further massive job losses, unless it is accompanied by a reduction in working hours and by new working methods? Research in the steel industry will also be a campaign which it is essential for us to wage.
The expiry of the ECSC Treaty and the integration of steel research into the fifth framework programme of research and technological development present a serious problem. We should indeed therefore be considering the creation of a structure to accommodate the ECSC reserves, the interest on which would be used to encourage technological innovation and to develop a social policy covering training and working methods. On a more general note, Mr Caudron, whom I should like to congratulate, has stressed that when the ECSC Treaty expires, there must be no systematic abandonment of a sectoral industrial policy. Yet this is what may well happen.
Lastly, the future of the European steel industry is linked to the development of other industrial sectors such as construction, automobiles, and so on. As we know, these are experiencing severe problems, mainly because of restrictive policies imposed by the convergence criteria. I am afraid that such a policy may well force us to sacrifice our Community industry, unless we are on our guard.
Mr President, I shall conclude my speech by highlighting a similar need for vigilance with regard to the United States and its anti-dumping measures. However, I am confident that, in this respect, the Commission will protect the interests of the Community steel industry.
Mr President, ladies and gentlemen, Mr Caudron's interesting report has two themes. It examines the restructuring of the Community steel industry, and outlines the course the industry must take to safeguard its future. As emphasized in the report, the future of the steel industry already depends and will continue to depend on global competition. Today, 320 000 people in the Union are employed in this sector.
We entirely support the guidelines set out in this report for giving the industry a lasting chance of success. To this end, everyone, including our competitors, must abide by the following rules. State aid must never be used as a subsidy to artificially revive uncompetitive producers. The Union must not allow unfair trade practices, such as any kind of dumping, not least on the part of the countries of Eastern Europe. The same applies in the case of unilateral protectionist measures taken by some non-Union countries against the latter's products.
The most vital element in the future of the steel industry is research. We must ensure that it is adequately financed after the expiry of the ECSC Treaty in 2002. Another element is innovation - hence the overwhelming importance of research. Only on this basis will we forge a future for ourselves in the third millennium.
Mr President, it has already been pointed out today, and it is something I would like to emphasize, that the steel industry is undoubtedly a symbol of the construction of Europe. I think any follow-up to the ECSC Treaty needs to focus on two things: technology and a proper social policy. The problem of how to ensure that the European steel industry remains competitive in future will be difficult to resolve. We have to realize that just producing iron and steel will not be enough, and that the survival of the entire steel industry in Europe will depend on things like integrated plant construction and the further development of iron and steel products.
Let me give you an example from my home state. More than 40 000 jobs were lost at Voest Alpine, but since privatization the firm is now back in profit and is certain to...
(The President cut the speaker off)
Mr President, like many others here, I should like to congratulate Mr Caudron on his excellent report, which draws attention to the suffering and concern of those regions and peoples that are heavily dependent on steelmaking.
They are concerned because in the year 2002, they see the only industrial policy currently in force in the European Union coming to an end. That policy stemmed from a Treaty which was one of the models for the European Community and which has scarcely been replaced. Hence there is a danger that it will be overwhelmed by the policy of unregulated competition governing the single market, with consequences similar to those experienced in other sectors. And there is concern too because some workers are being discriminated against, as often happens in public-sector industries. The Forges de Clabecq in Belgium, which is currently being subjected to an inquisition by the Commission, is a good example of such discrimination.
On this point, I would add that Mr Caudron's report has not completely escaped the liberal influence of the Committee on Economic and Monetary Affairs, since it acknowledges the crucial importance of the codes on state aids. Whilst we share this view, we question the indulgence that is shown towards currency drift and the laxity of fiscal dumping.
In short, we are facing a situation that will affect the future of sectors where employment levels are still high. I therefore await with considerable impatience the Commission's forthcoming proposals on industry, as well as on research, where there is a lack of consistency as regards the wealth of ideas and initiatives.
Mr President, thank you for your report on the European steel industry, Mr Caudron. This is an industry which has undergone a tough restructuring process and suffered the loss of half a million jobs over the last twenty years. In this restructuring process, the amount of state aid received has been unequal, and this is something which should also be borne in mind for the future. By way of example, the steel industries of some Member States have closed down up to 30 % of production capacity, whilst receiving less state aid than the industries of other Member States, some of which - curiously - are now protesting vehemently against state aid.
This effort has had, and is continuing to have, a considerable social cost. The most recent restructuring operations should be carried out in the best possible social conditions, using the available financial resources and the ECSC reserves to finance not only R&D programmes, but also social measures, such as early retirement schemes and compensation for redundancy. Let us not deceive ourselves with the euphemism 'funding for social research' , which accounts for no more than 1 % of overall research in this sector. It is not social research which needs funding, but the necessary social measures connected with the large-scale reductions in production capacity.
State aid regimes must be rigorously applied, but no more rigorously than they are for productive sectors which are competing with the steel industry. Hence the Community framework for R&D support must be equally valid for the steel sector. We cannot penalize this sector in relation to the others.
One final comment, Mr President: imports from third countries - especially those from the countries of Central and Eastern Europe, which frequently take place in conditions of dumping, and above all those which enter the Union via countries which are not subject to quotas - must be controlled. The controls must be strict, since otherwise Europe's steel industry will be harmed. And, lest anyone should think that permissiveness with regard to dumping by third countries is somehow connected to internal competition in the Community steel industry, I would add that the steel sectors of some Member States will be harmed more than those of others.
Mr President, I should like to begin by congratulating the rapporteur, Mr Caudron, who has drawn up a very complete report which addresses all the scientific and social aspects of competition policy in this area. I am sure that he will forgive me, however, for raising three objections to his excellent report. We would hope to see these three objections resolved when it comes to the vote, although I appreciate that the rapporteur himself is willing to accept some of these points. I also welcome the fact that Mr Bangemann is present, since I should like to put a question to him.
These painful restructuring operations have been carried out throughout the length and breadth of the European Union. Hundreds of thousands of jobs have been lost, not only in northern, but also in southern Europe. The countries of northern Europe began the restructuring process before those in the south, because the former joined the European Community and benefited from the ECSC approach before the latter did so. The latecomers began their restructuring process in the 1970s, without the help of the Community aid provided through the ECSC.
Consequently, I do not think that anyone is lagging behind. Everyone has done their duty and made the painful cut-backs, which have also meant reductions in capacity: from the United Kingdom to the new German Länder , and from north to south. And all with the help of state aid - and massive state aid, as Mr Imaz pointed out. Let us therefore stop beating about the bush and talk about state aid.
The ECSC Treaty is expiring, with all its advantages and disadvantages. We fail to understand, however, why one industrial sector will be penalized in relation to the others. Consequently, the code on state aid must be brought into line with the general system of the industry's competitors.
Finally, Mr President, let us not forget that the adjustments and the need for social measures will continue everywhere.
Mr President, as in many other cases here in Parliament, we are in a situation today where we are good at identifying areas where there are problems, but may well disagree strongly on how to solve them. Several speakers have said how the steel industry has been through a major upheaval. The decision taken by the Council in 1993 on structural change, reorganization and the adjustment of capacity was then backed by a number of initiatives from the Commission. We often judge matters on the basis of our own home areas. Earlier today, I spoke on the trans-European networks. I feel like saying the same things again now. We are in a situation where we need to see ourselves in relation to worldwide, not just internal competition. We have often used a good deal of energy discussing how we are applying state aids within the Union, how we may be cheating one another, rather than using our efforts to see how we can make some impact on the world market, so that we can cope with competition in the future. Many good things have been said about the future. I would stress that research and product development are vital, as I see it. We talk about adjusting to the market; we could also talk about expanding the market. All in all, international trade agreements are crucial for us.
One point which I would highlight in Mr Caudron's excellent report is the situation after 2002. There is a need for strict controls on what takes place internally, so that we can pursue a common policy and not devote our energies to investigating whether we are cheating one another. The proposals from the committee are good ones, but the Commission should perhaps not...
(The President cut the speaker off)
Mr President, Mr Caudron has given us a very accurate description of the current situation and has made a number of very useful proposals on how to meet the challenges of the next few years. We are fortunate in being able to hold this discussion at a time when the situation in the steel industry has, generally speaking, stabilized, though it is quite true that there have been job losses in the steel industry, just as in other primary industries which are having to face up to both technological change and increasingly strong competition.
However, the steps taken by the Commission and the steel industry itself in recent years have at least brought us to a point where prices are fairly reasonable and the jobs that remain are fairly secure, even though the modernization process is, of course, still ongoing.
Our main achievement, and one which should not be underestimated, has been privatization, which, particularly in those Member States where the industry was previously almost entirely nationalized, has meant that every firm can now think and work for itself in order to remain competitive. This is absolutely crucial, because competition is set to become increasingly globalized. We are going to have to compete more with the countries of Central and Eastern Europe, and this is why it is vital that we should not go back to needing state aid to compensate for poor competitiveness.
I have to tell Mr Desama that his comments this evening are hardly helpful to either Clabecq or the steel industry in general, and nor is that the way to solve the problem. We have not begun an inquisition there, but we have to do what the law requires. If we want to protect jobs in the steel industry, we have to ensure that competition is not distorted by the payment of illegal state aid. Jobs throughout the entire steel industry are at stake, so no one should make wild claims that the Commission is conducting an inquisition. The expression really is one which I refute. We are simply doing our duty, and if you do not believe me, the people from Clabecq have asked Mr Gandois to produce a report on how to make the company competitive again, and there is only one way of doing this, which is to invest in modernization.
If it does invest in modernization, then Clabecq can be expected to recover its competitive position. But you have to ask, of course, whether anyone is likely to do this if they cannot be sure of ending up with a viable company? This is the six million dollar question. We cannot simply carry on as before, when aid was paid out and healthy firms went to the wall because unhealthy firms put up unfair competition. I would ask you to try and be a little more realistic before you make such statements, Mr Desama.
The same applies to the claims that the ECSC Treaty is the only possible policy for the industry. I am very sorry to have to say it, but this is totally wrong. As an industrial policy, it is terribly outdated. It is an interventionist policy based on quotas, price controls, controls on trade flows and so on, and when we applied it in earlier steel crises, it never solved anything. Only when we applied the modern industrial policy which the Commission has been successfully promoting for a number of years were we able to find reasonable solutions, and we are now able to adopt a more relaxed approach when new problems arise.
I cannot give you any further details of the transition from the ECSC Treaty to the general rules. It is absolutely certain that we will not be extending the Treaty, though we shall carry over some of the mechanisms which fit in with our modern industrial policy. We have yet to decide what to do with the reserves, in other words the money raised by the industry. The Member States seem to be quite keen to pocket this money, but they are forgetting that it has come from the industry itself. We should try to find a solution which will enable at least some, if not all, of the money to be ploughed back into the steel industry, such as for modernization or research. The Member States have other ideas here, but I hope that with Parliament's support we can find a sensible solution. I also hope we can resolve our problem with the USA. We are, of course, all in favour of a multilateral agreement as the only way to solve such trade disputes, and we still have our sights on this once the elections in the USA are over.
We have entered a new phase in the restructuring process and are more or less back to normal, with an industry that is once again competitive and now only needs to maintain its position. We do not need a completely new set of rules, we simply have to ensure that we remain competitive in the years to come.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Trans-European telecommunications networks
The next item is the recommendation for second reading (A4-0222/96) from the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council (C40225/96-95/0124(COD)) with a view to the adoption of a European Parliament and Council Decision on a series of guidelines for trans-European telecommunications networks (rapporteur: Mr Hoppenstedt).
Mr President, ladies and gentlemen, I once again have the good fortune, as I had at the last plenary, to be speaking to you shortly before midnight. I must say I feel really sorry for those who cannot be with us, and who are sitting out on those hard chairs in bar gardens drinking chilled beer and wine. We are really much better off here.
But we are not here to talk about that, we are here to talk about the trans-European telecommunications networks. We are here to deliver our opinion at second reading and to look at the common position and the amendments which the Committee on Economic and Monetary Affairs has unanimously adopted. For those who are not familiar with the subject, I would point out once again that in a single market without frontiers, there has to be free movement of goods, people, capital and services. The Community measures already adopted and others still in the pipeline will require considerable amounts of information to be exchanged between individuals, economic operators and public administrations, and work is already being done on this.
The trans-European telecommunications networks are the way to ensure that this exchange of information takes place. Article 129d of the EC Treaty lays down guidelines covering the objectives, priorities and broad lines of measures envisaged in the sphere of trans-European networks.
These guidelines provide for projects of common interest. And the trans-European telecommunications networks cover the three levels that are involved: applications, basic services and basic networks.
The common position supports the linking of networks within the telecommunications infrastructure and the development of interoperable services and applications and access to them, in order to facilitate the transition to the information society, improve industrial competitiveness and consolidate the Community's economic and social cohesion.
One way to achieve these objectives is to select projects of common interest, and it is a priority in our amendments - and one which we insist on keeping - that an order of precedence should be established. Other priorities include educating the public about the advantages of using the trans-European networks and transEuropean telecommunications services, promoting joint initiatives to organize projects on trans-European telecommunications networks, providing funding for applications, particularly those of common interest, promoting partnerships in the public and private sectors, and promoting the supply and use of services and applications among SMEs.
The Committee on Economic and Monetary Affairs and Industrial Policy has identified Articles 3, 6 and 7 as being in particular need of amendment. What we really want to see is a trans-European telecommunications network that will guarantee the development of the information society. But our amendments and list of priorities are also designed to take special account of the man in the street and his concerns, such as common interfaces or the weaknesses of the system.
I think it is important that we should have not just information highways in future, but also information walkways and information pedestrian areas. We also feel that transfrontier, inter-regional initiatives are particularly important, as is linking up with telecommunications networks in the Mediterranean basin, the countries of Central and Eastern Europe, the CIS and Latin America. All of these are important aspects which we underline in our amendments.
I feel it is absolutely vital that the Council should accept our opinion and the decisions we reach at second reading without delay, because we feel that there is huge employment potential just waiting to be exploited in the steel industry and in information technologies. There would not be any additional jobs, but there would be new ones, and I think we need to do everything we can to take advantage of this. It is not enough simply to produce white papers and take weighty decisions about securing existing jobs or creating new ones. We really need structures which are specifically able to provide support for employment.
We must put an end once and for all to this endless talking and get down to work and do something. I think the approach the Commission has proposed in the common position before us provides some extremely good opportunities. The information society will develop on its own anyway, but if we fail to act as I have suggested, the man in the street is probably going to be left behind, and this is something we must not allow to happen. I therefore commend the proposals of the Committee on Economic and Monetary Affairs and Industrial Policy to the House, and I am confident that they will be adopted more or less unanimously.
Mr President, ladies and gentlemen, I should like first of all to remind you that the proposal before us, the legal basis for which is Title XII of the Treaty, requires the Union to establish guidelines, objectives, priorities and broad lines of measures envisaged to help implement projects connected with the trans-European telecommunications networks.
In particular, the aim is to compile a list of sectors in which calls for tenders will be issued with a view to eliciting projects, some of which will be designated as being of 'common interest' and hence eligible for financial support from the Community.
In February of this year, Parliament delivered its opinion at first reading with a number of amendments, some of which were not accepted by the Council. Mr Hoppenstedt's report, which we are discussing today, includes a good many amendments that our group will be unable to approve. I would draw particular attention to the problems of comitology and the division of responsibilities between Parliament, the Council and the Commission, the definition of suitable projects, the joint adoption of the work programme with Parliament, and the transformation of the management committee into a mere advisory committee.
As regards the selection of projects, Parliament's proposed amendments would mean that decisions would be made jointly by the Council and Parliament. We cannot, however, agree to this.
Likewise, we are also against the compulsory transnational element in the identification of projects, firstly because it is not a Treaty obligation and, secondly, because we feel that projects listed under the heading 'information superhighways' in the call for tenders could not be developed on a European basis.
Lastly, in addition to the points I have just mentioned, no account has been taken of the principle of subsidiarity, nor of the new requirements concerning selection priorities and deadlines for implementing projects. Moreover, new priorities have been included which do not seem to us to have been legitimized by any earlier decision.
Our group therefore reserves the right to vote as it thinks fit tomorrow with regard to certain amendments.
Mr President, the amount of information in society is increasing to an inconceivable level. Having the right information or knowing how to obtain information is an important skill for most people who will work in the labour market of the future. Two essential tasks stand out if the information society is to develop positively. The first concerns democracy and the right of all to participate in and benefit from the opportunities offered by the information society. The second is a question of exploiting technology in the right way and coordinating networks to make the best possible use of their operation, that is to say putting the needs of users, consumers, first. The present report is primarily concerned with the latter. It is after all important that as representatives of the public we always take into account aspects such as democracy, and fair and equal conditions, when we are discussing technical issues too.
Effective coordination of telecommunications networks facilitates the transition to the information society. Coordination of networks is also important for the implementation of various Community programmes concerning research and technological development and support for small and medium-sized businesses, which include programmes particularly concerned with information, such as INFO 2000 and MEDIA II.
Allow me to mention some other aspects which are important in this connection. Applications should make use of local languages. They should also take into account the special needs of sections of the population who will perhaps not initially use systems. These may include women, uneducated people, people in sparsely populated areas or disabled people. Steps must be taken to ensure that these groups have the same access to and opportunities to use the financial and technical networks and systems.
As regards the construction of masts and design of telephones and other equipment, it is also important that use is made of the best possible environmental technology for recovery and recycling and to ensure that damage is not caused by the use of systems. Attention should also be devoted to the social consequences and applications and to the use of telecommunications technology and networks.
The important areas of application for telecommunications in the future include education (e.g. distance learning), generally improved communications in both the public and the private sphere, the use of smart-cards of various kinds, electronic means of payment, electronic mail and video services. In the somewhat longer term I can also see that undreamt of possibilities will emerge for the use of trans-European telecommunications networks for general and commercial services and the simplification of routine procedures in such sectors as transport, procurement, purchasing, invoicing and the postal, banking and insurance industries, which will be to the benefit of us all.
The opportunities for improved telecommunications involving sound and pictures will also facilitate decentralisation, with the spread of employment to new regions. Properly used, Mr President, this could yield benefits to society through a reduction in environmental damage. Finally, I should like to express my satisfaction at the unanimity of the committee.
Mr President, Commissioner, the second reading of this common position, prepared by the Committee on Economic and Monetary Affairs and Industrial Policy, raises the question of comitology, requiring that the European Parliament should have a greater role and more say in decision-making when it comes to selecting projects for the trans-European telecommunications networks.
How could I fail to agree, in principle, to making the European institutions more democratic? As regards the telematic networks, however, let me stress the need for rapid and flexible decision-making procedures; it is precisely because of this need that I find Amendments Nos 8, 9, 10 and 11 inappropriate, even though the underlying principle is fair. We are faced with a phenomenon - the information society - which is growing and developing continuously. I would refer to just three points from a speech by Mr Hundt, President of the Federal Communication Commission, which I heard as a member of the European Union/United States parliamentary delegation: over the past three years, the FCC has done nothing less than deregulate the US market in telecom services, causing it to grow exponentially; the FCC has engaged in the somewhat novel policy of auctioning off the spectrum, earning the sum of USD 20 billion, effortlessly and without any loss to the taxpayer; and USD 1 bn, or 5 % of the proceeds, is to be invested in a project to connect all secondary schools in the United States to the Internet.
This pragmatic approach is well suited to a sector undergoing continuous change, in which technological progress is unstoppable and investment cycles often very short. Even though, according to some, the American example should not necessarily be followed - if it were, we would have to concern ourselves more with installing the infrastructure and less with applications - I am nonetheless inclined to believe that the success of the Internet is based to a large extent on the investment by the Department of Defense in the DARPA network, just as - by analogy - the Global Positioning System, or GPS, is an offshoot of the 'Star Wars' programme, the SDI.
In conclusion, misgivings are justified in one respect: by dwelling on the defence of linguistic pluralism in Europe, or on procedures for the selection of our preferred applications, we are wasting valuable time in the race for new opportunities: I therefore hope that the views of Parliament and the Commission will soon be reconciled and, at the same time, that measures to promote the information society will be introduced without delay.
Mr President, Mr Hoppenstedt and all the other speakers are well aware that these are more or less the same amendments that Parliament proposed at first reading, which were rejected by the Council and have now been tabled again. They basically concern the question of Parliament's involvement, and this is really what today's debate is all about. I can understand Parliament's position, but I can tell you here and now that the Council will not accept it, and you will then be faced with the problem of deciding in the conciliation procedure whether you are prepared to retreat at least partly from your position, or whether you intend to delay this entire programme, which is rightly regarded as being of vital importance. I am sorry to say that this is the situation in which Parliament finds itself. We will help you as much as we can, but I do not think you will be able to persuade the Council to accept everything you decide tomorrow.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Pressure equipment
The next item is the recommendation for second reading (A4-0217/96) from the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council (C40226/96-00/0462(COD)) with a view to the adoption of a European Parliament and Council Directive on the approximation of the laws of the Member States concerning pressure equipment (rapporteur: Mr Meier).
Mr President, Commissioner, ladies and gentlemen, the certification and testing procedures for pressure equipment in the Member States still vary, so that gas cylinders, for example, cannot yet be transported and used throughout the Community. However, the internal market is an area without frontiers, and free trade should not be restricted by such differences. Harmonization eliminates restrictions, and that is what this directive is designed to achieve. It is, of course, not yet complete, and covers only equipment with a pressure of over 0.5 bars. Simple pressure vessels are covered by Directive 87/104.
The transport of dangerous goods is currently regulated by international agreements, and military equipment, equipment for use in nuclear plants, oil pipelines and underground oil and gas storage vessels are also excluded from the scope of the directive. This does not mean, however, that the dangers associated with these sectors have not been recognized: on the contrary, they call for especially detailed regulations and test procedures, and were only excluded from this report because of their special requirements.
The current legal provisions therefore still do not cover certain areas, but this new directive is intended to improve conditions on the internal market without reducing the existing safety standards in the Member States. The basic requirements regarding safety, health protection and hygiene for human beings and safety for animals also need to be given strong consideration. The pressure equipment sector in Europe always has been and will continue to be a major market, ensuring jobs and, with its stringent safety standards, successfully matching up to competition on the world market.
This report deals with the following points, on which we have also tabled amendments. We need to examine how effective this directive will be in practice, and we should also consider whether Directive 87/404 on simple pressure vessels could not be incorporated at some later date. We should look at the areas currently excluded to see whether they need to be regulated at Union level. It would be advisable to include technical experts in the Commission's standing committee. We lay particular emphasis on the safety aspects, which are the main concern of many European standards organizations, consumers and users and those working with pressure equipment. Safety must be guaranteed by testing at official centres, recognized independent test centres and operators' test centres. We also consider the advantages of CE marking.
In order to highlight the safety element - and no one can actually be against safety - I would also recommend the adoption of Amendments Nos 10 and 12. Equivalent overall safety standards should also apply to new materials to which harmonized standards cannot be applied. I would point out that we have specifically proposed that there should be cooperation between the Member States and the relevant authorities here, because we feel this is extremely important.
Regarding the last amendment concerning the diagram, I would point out that the Committee on Economic and Monetary Affairs and Industrial Policy failed to reach a compromise on this, and it should therefore not be adopted so as to maintain the overall compromise in the committee.
I therefore commend this report to the House for its approval, together with the comments I made at the start about the need for further development and the exclusion of certain specific types of pressure equipment until further directives appear necessary, . Thank you for your attention at this late hour.
Mr President, ladies and gentlemen, this directive on pressure equipment is intended to harmonize the national regulations in this field which have been in force up to now. The very scope of the directive - from fire extinguishers, pressure vessels and valves to entire chemical plants - indicates the wide range of subjects to be covered. It is in our economic interests to have a harmonized system of European rules providing a high degree of safety, and that is what this common position gives us.
The directive covers only products which present a high potential risk of danger, and I think this is the only sensible approach here. I would point out that any alteration to the directive could jeopardize the compromise which it has taken two and a half years of hard bargaining to reach, and I therefore feel it is vital that we should exercise some restraint when it comes to proposing amendments. At the same time, I think we have to take another look at Annex I, section 7, which is simply a list of technical numerical values. The PPE Group feels that this departs from the agreed line, which was that annexes containing only technical figures should be avoided in this kind of directive. We therefore intend to ask for a separate vote on this tomorrow, in order to ensure that the directive can at least be discussed again through the conciliation procedure. I hope that the PSE Group will be able to support this move, so that we can at least go to conciliation.
One further point in the directive which I feel I should mention is the aim of giving manufacturers more responsibility in risk evaluation, which I know the technical monitoring institutes are not happy about. We feel, however, that it should be one of the manufacturers' responsibilities to identify any risks associated with the manufacturing of equipment and to take these risks into account in the design and assembly processes. We therefore feel that this directive both increases responsibility and helps towards deregulation, which is something that the PPE Group welcomes.
Mr President, I should like to offer Mr Meier my sincere thanks for his report on what is a most difficult and complicated subject, which the Council has also taken a long time to deal with. I looked into this and discovered that the Commission took its first decision on the matter in mid1993. Not that I am blaming the Council, but it shows just how complicated the subject is, particularly when you consider the modern procedures we wish to use to guarantee safety. That is, after all, the aim of the directive: to identify procedures which ensure a high degree of safety, while at the same time avoiding imposing an unnecessary burden of bureaucracy on the industry concerned. Mr Konrad did indeed refer to one of these conflicts of interests.
Some of the amendments improve and clarify the text. This applies to Amendments Nos 1 to 7, 9, 11, 12, 14 and 15, which we therefore accept. We cannot accept the remaining amendments, Nos 8, 10, 13 and 17. Amendment No 8 calls for the product inspection in the higher categories to be carried out in all cases by an independent third party. This conflicts with other provisions in the directive and with the Council decision on the conformity assessment procedure, which provides for the use of quality assurance systems as an alternative to such procedures. This decision has been successfully applied for some time, and we do not wish to depart from it.
Amendment No 10 calls for the promotion of the application of harmonized standards. Since this is already guaranteed in principle by the new system, there is no need for the additional special report required by this amendment, which we feel would not improve safety, but simply add to the bureaucratic burden.
I hope that we can now make faster progress than before, because as Mr Meier and Mr Konrad rightly pointed out, this is a most important directive which affects a large section of the internal market and should have been introduced years ago. Now we have it within our grasp. I have made an effort, for the sake of both the House and, in particular, the interpreters, not to let my speech go on after midnight. I have indeed left the President a minute to spare so that he can close the proceedings.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 12 midnight)